 



Exhibit 10.2
TORREY PINES COURT, LA JOLLA
OFFICE LEASE
LANDLORD:
MULLROCK 3 TORREY PINES, LLC,
a Delaware limited liability company
TENANT:
OREXIGEN THERAPEUTICS, INC.,
a Delaware corporation

 



--------------------------------------------------------------------------------



 



SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS
This SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS (“Summary”) is hereby
incorporated into and made a part of the attached Office Lease which pertains to
the Building described in Section 1.4 below. All references in the Lease to the
“Lease” shall include this Summary. All references in the Lease to any term
defined in this Summary shall have the meaning set forth in this Summary for
such term. Any initially capitalized terms used in this Summary and any
initially capitalized terms in the Lease which are not otherwise defined in this
Summary shall have the meaning given to such terms in the Lease. If there is any
inconsistency between the Summary and the Lease, the provisions of the Lease
shall control.

         
1.1
  Landlord’s Address:   Mullrock 3 Torrey Pines, LLC
 
      c/o The Muller Company
 
      23521 Paseo de Valencia, Suite 200
 
      Laguna Hills, California 92653
 
      Attention: Mr. Stephen J. Muller
 
      Telephone: (949) 460-5380
 
      Facsimile: (949) 586-0470
 
       
 
  With a copy to:   Allen Matkins Leck Gamble Mallory & Natsis LLP
 
      501 West Broadway, Fifteenth Floor
 
      San Diego, California 92101-3541
 
      Attention: Martin L. Togni, Esq.
 
      Telephone: (619) 233-1155
 
      Facsimile: (619) 233-1158
 
       
1.2
  Tenant’s Address:   From and after Commencement Date:
 
       
 
      Orexigen Therapeutics, Inc.
 
      3344 Torrey Pines Court, Second Floor
 
      La Jolla, California 92037
 
      Attention: Graham Cooper
 
      Telephone: (858) 436-8602
 
      Facsimile: (858) 436-8650
 
       
 
      Prior to Commencement Date:
 
       
 
      Orexigen Therapeutics, Inc.
 
      12481 High Bluff Drive, Suite 160
 
      San Diego, California 92130

1.3   Site; Project: The Site consists of the parcel(s) of real property
commonly known as Torrey Pines Court, La Jolla, located at 10350 North Torrey
Pines Road and 3333, 3344, 3366 and 3377 Torrey Pines Court, City of San Diego,
County of San Diego, State of California, as shown on the site plan attached
hereto as Exhibit “A” as such area may be expanded or reduced from time to time.
The Project includes the Site and all buildings, improvements and facilities,
now or subsequently located on the Site from time to time, including, without
limitation, the Building currently located on the Site, as depicted on the site
plan attached hereto as Exhibit “A”. The aggregate rentable square feet of the
Project is (as of the date hereof) approximately 196,000 rentable square feet.  
1.4   Building: A four (4) story office building located on the Site, containing
approximately 46,193 rentable square feet, the address of which is 3344 North
Torrey Pines Court, San Diego, California 92037.   1.5   Premises: The entire
first (1st) and second (2nd) floor of the Building as generally shown on the
plan attached hereto as Exhibit “B,” and containing 22,229 rentable and 19,818
usable square feet (consisting of 9,628 rentable and 8,584 usable square feet of
space on the first (1st) floor of the Building and 12,601 rentable and 11,234
usable square feet of space on the second (2nd) floor of the Building).   1.6  
Term: Sixty-four (64) months.   1.7   Commencement Date: The date of Substantial
Completion (as defined in the Work Letter Agreement attached hereto as
Exhibit “C”) of the Premises, which Commencement Date is anticipated to be no
sooner than March 1, 2008.

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

(i)



--------------------------------------------------------------------------------



 



1.8   Monthly Basic Rent: Upon the commencement of the Term of this Lease, and
on the first day of each month thereafter during the Term of this Lease, Tenant
shall pay to Landlord, in advance and without demand, notice, offset or
deduction, as Monthly Basic Rent for the Premises the following monthly
payments:

                              Monthly Basic Rent Months of Term   Monthly Basic
Rent   per Rentable Square Foot
*1 – 12
  $ 87,804.55     $ 3.95  
13 – 24
  $ 90,916.61     $ 4.09  
25 – 36
  $ 94,028.67     $ 4.23  
37 – 48
  $ 97,363.02     $ 4.38  
49 – 60
  $ 100,697.37     $ 4.53  
61 – 64
  $ 104,254.01     $ 4.69  

 

*   Including any partial month at the beginning of the Term if the Commencement
Date does not fall on the first day of the month and subject to abatement as
provided in Section 3.1 below.

1.9   Tenant’s Percentage: 48.12%, which is the ratio that the rentable square
footage of the Premises (22,229 rentable square feet) bears to the rentable
square footage of the Building (46,193 rentable square feet). Accordingly, as
more particularly set forth in Sections 4.3 and 4.4 hereof, Tenant shall pay to
Landlord 48.12% of the “Operating Expenses” (as defined in Section 4.4) in
excess of “Landlord’s Contribution to Operating Expenses” as defined in
Section 1.10 of the Summary below.   1.10   Landlord’s Contribution to Operating
Expenses: Tenant’s Percentage of Operating Expenses incurred by Landlord during
calendar year 2008 (the “Base Year”), adjusted to reflect an assumption that the
Project is fully assessed for real property tax purposes as a completed Project
ready for occupancy and that the Project is ninety-five percent (95%) occupied
during such year.   1.11   Letter of Credit: $1,000,000.00 (subject to increase
or decrease as provided in Section 5 below).   1.12   Permitted Use: All legally
permitted uses within the IP-1-1 classification to the extent consistent within
the character of the Project as a first-class research and development Project
and for no other purposes whatsoever.   1.13   Brokers: Colliers International
representing Landlord and The Staubach Company – San Diego, Inc. representing
Tenant.   1.14   Interest Rate: The lesser of: (a) the rate announced from time
to time by Wells Fargo Bank or, if Wells Fargo Bank ceases to exist or ceases to
publish such rate, then the rate announced from time to time by the largest (as
measured by deposits) chartered bank operating in California, as its “prime
rate” or “reference rate”, plus five percent (5%); or (b) the maximum rate
permitted by law.   1.15   Tenant Improvements: The tenant improvements
previously installed in the Premises, if any, and the tenant improvements to be
installed in the Premises, if any, as described in the Work Letter Agreement
attached hereto as Exhibit “C”.   1.16   Parking: A total of forty-six
(46) unreserved, uncovered parking privileges in the Building’s parking lot and
fifteen (15) reserved, covered parking privileges in the subterranean garage at
the Project, all at no additional cost to Tenant, which parking privileges shall
be subject to the provisions set forth in Section 6.2 of this Lease.
Additionally, Tenant shall have the right to lease an additional three
(3) reserved, covered parking privileges in the subterranean garage at the
Project at a cost of One Hundred Dollars ($100.00) per reserved, covered
privilege per month, which rate shall be fixed during the initial Lease Term but
shall be subject to increase to Landlord’s then prevailing rate during the
Option Term (if applicable); provided, however, that Tenant shall, subject to
Landlord’s approval, have the right to rescind Tenant’s leasing of all or a
portion of the three (3) additional reserved spaces upon thirty (30) days prior
written notice to Landlord (which rescission right, if exercised, shall be
irrevocable during the remainder of the Lease Term (including the Option Term).
  1.17   Business Hours for the Building. 7:00 a.m. to 6:00 p.m., Mondays
through Fridays (except Building Holidays) and 8:00 a.m. to 1:00 p.m. on
Saturdays (except Building Holidays). “Building Holidays” shall mean nationally
and locally recognized holidays as designated by Landlord.   1.18  
Guarantor(s): None.

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

(ii)



--------------------------------------------------------------------------------



 



STANDARD FORM OFFICE LEASE
TABLE OF CONTENTS

              Section   Title   Page
1.
  Premises     1  
2.
  Term; Notice of Lease Dates; Option Term     1  
3.
  Rent and Basic Rent Abatement     3  
4.
  Common Areas; Operating Expenses     3  
5.
  Letter of Credit     9  
6.
  Use     11  
7.
  Payments and Notices     14  
8.
  Brokers     14  
9.
  Surrender; Holding Over     14  
10.
  Taxes on Tenant’s Property     15  
11.
  Condition of Premises; Repairs     15  
12.
  Alterations     16  
13.
  Liens     17  
14.
  Assignment and Subletting     18  
15.
  Entry by Landlord     20  
16.
  Utilities and Services     20  
17.
  Indemnification and Exculpation     22  
18.
  Damage or Destruction     23  
19.
  Eminent Domain     24  
20.
  Tenant’s Insurance     25  
21.
  Landlord’s Insurance     26  
22.
  Waiver of Claims; Waiver of Subrogation     26  
23.
  Tenant’s Default and Landlord’s Remedies     27  
24.
  Landlord’s Default     29  
25.
  Subordination     29  
26.
  Estoppel Certificate     29  
27.
  Intentionally Omitted     30  
28.
  Modification and Cure Rights of Landlord’s Mortgagees and Lessors     30  
29.
  Quiet Enjoyment     30  
30.
  Transfer of Landlord’s Interest     30  
31.
  Limitation on Landlord’s Liability     30  
32.
  Miscellaneous     30  
33.
  Waiver of Jury Trial     33  
34.
  Landlord Renovations     33  
35.
  Communication Equipment     33  

EXHIBITS

     
EXHIBIT “A”
  Project Site Plan
EXHIBIT “B”
  Premises
EXHIBIT “C”
  Work Letter Agreement
EXHIBIT “D”
  Sample Form of Notice of Lease Term Dates
EXHIBIT “E”
  Rules and Regulations
EXHIBIT “F”
  Sample Form of Tenant Estoppel Certificate
EXHIBIT “G”
  Form of Letter of Credit
EXHIBIT “H”
  Form of Subordination Agreement; Acknowledgment of Lease Assignment, Estoppel,
Attornment and Non-Disturbance Agreement
EXHIBIT “I”
  Tenant’s Approved Logo
EXHIBIT “J”
  Final Space Plan

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

(i)



--------------------------------------------------------------------------------



 



     
Abandonment
   27
Accountant
   9
Actual Statement
   8
ADA
   15
Additional Allowance
  Exhibit C
Additional LC Amount
   9
Adjustment Date
   9
Affiliate Assignee
   20
Affiliates
   20
Allowances
   Exhibit C
Amortization Period
   Exhibit C
Amortization Rent
   Exhibit C
Approved Working Drawings
   Exhibit C
Architect
   Exhibit C. Exhibit C
Bank
   9
Base Year
   ii
Base, Shell and Core
   Exhibit C
Brokers
   ii
Building
   i
Building Common Areas
   3
Building Holidays
   ii
Building’s Share
   4
business day
   14
Commencement Date
   i
Common Areas
   3
Communication Equipment
   33
Comparable Buildings
   1
Construction Drawings
   Exhibit C. Exhibit C
Contractor
   Exhibit C
Cost Pools
   5
Cost Proposal
   Exhibit C
Cost Proposal Delivery Date
   Exhibit C
costs of remediation
   14
Cutoff Date
   8
days
   31
Eligibility Period
   22
Engineers
   Exhibit C. Exhibit C
Environmental Law
   13
Environmental Permits
   13
Estimate Statement
   8
Excess Expenses
   4
Existing Lender
   29
Existing Lender SNDA
   29
Extension Notice
   1
Extension Option
   1
fair market rental rate
   1
Final Space Plan
   17. Exhibit C
Final Working Drawings
   Exhibit C
First HVAC Adjustment
   21
Force Majeure Delays
   32
GAAP
   4
Guarantor(s)
   ii
Hazardous Materials
   13
HVAC
   15, 20
Indemnified Claims
   23
Landlord
   1
Landlord Hazardous Materials
   13
Landlord Indemnified Parties
   13, 23
Landlord Supervision Fee
   Exhibit C
Landlord’s Broker
   14
LC Expiration Date
   10
Lease
   1
Letter of Credit
   9, ii
Logo
   12
Monthly Basic Rent
   ii
Operating Expenses
   4
Option Term
   1
Optional Allowance
   Exhibit C
Original Tenant
   2
Outside Agreement Date
   2
Over-Allowance Amount
   Exhibit C
Package Unit
   22
PCBs
   13
Permits
   Exhibit C
Permitted Use
   ii

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

(i)



--------------------------------------------------------------------------------



 



     
 
 
Page(s)
Pre-Approved Change
   16
Premises
   i
Project
   i
Project Common Areas
   3
Real Property Taxes and Assessments
   7, 8
release or threatened release
   14
Renovations
   33
rent
   3
Review Period
   8
Security Deposit Laws
   11
Signage Specifications
   12
Site
   i
Specifications
   Exhibit C
Stated Amount
   9
Subject Space
   18
Substantial Completion
   Exhibit C
Summary
   1
Systems
   16
Tenant
   1
Tenant Changes
   16
Tenant Delays
   Exhibit C
Tenant Improvement Allowance
   Exhibit C
Tenant Improvement Allowance Items
   Exhibit C
Tenant Improvements
   Exhibit C
Tenant Indemnified Parties
   13
Tenant Parties
   23
Tenant’s Broker
   14
Tenant’s Exterior Signage
   12
Tenant’s Name Sign
   12
Tenant’s Parties
   13
Tenant’s Percentage
   ii
Tenant’s Review Period
   2
Tenant’s Security System
   22
Tenant’s Top Sign
   12
Term
   i
Time Deadlines
   Exhibit C
Transfer
   18
Transfer Date
   18
Transfer Notice
   18
Transferee
   18
Work Letter Agreement
   Exhibit C
worth at the time of award
   28

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

(ii)



--------------------------------------------------------------------------------



 



OFFICE LEASE
This LEASE, which includes the preceding Summary of Basic Lease Information and
Definitions (“Summary”) attached hereto and incorporated herein by this
reference (“Lease”), is made as of the 7th day of December, 2007, by and between
MULLROCK 3 TORREY PINES, LLC, a Delaware limited liability company (“Landlord”),
and OREXIGEN THERAPEUTICS, INC., a Delaware corporation (“Tenant”).
1. Premises.
1.1. Premises. Upon and subject to the terms, covenants and conditions
hereinafter set forth in this Lease, Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, the Premises described in Section 1.5 of the
Summary above, improved or to be improved with the Tenant Improvements.
1.2. Landlord’s Reservation of Right. Provided Tenant’s use of and access to the
Premises is not materially interfered with in an unreasonable manner, and
subject to the terms of this Lease, Landlord reserves for itself the right from
time to time to install, use, maintain, repair, replace and relocate pipes,
ducts, conduits, wires and appurtenant meters and equipment above the ceiling
surfaces, below the floor surfaces and within the walls of the Building and the
Premises.
1.3. Rentable and Usable Square Feet. The parties hereby stipulate that the
Premises contain the rentable and usable square feet set forth in Section 1.5 of
the Summary, and such square footage amounts are not subject to adjustment or
remeasurement by Landlord or Tenant. Accordingly, there shall be no adjustment
in Tenant’s Percentage, the Monthly Basic Rent, the Allowances or other amounts
set forth in this Lease which are determined based upon rentable or usable
square feet of the Premises.
2. Term; Notice of Lease Dates; Option Term.
2.1. Term; Notice of Lease Dates. The Term of this Lease shall be for the period
designated in Section 1.6 of the Summary commencing on the Commencement Date,
and ending on the expiration of such period, unless the Term is sooner
terminated as provided in this Lease. Notwithstanding the foregoing, if the
Commencement Date falls on any day other than the first day of a calendar month
then the Term of this Lease will be measured from the first day of the month
following the month in which the Commencement Date occurs. If Landlord does not
deliver possession of the Premises to Tenant on or before the anticipated
Commencement Date (as set forth in Section 1.7(ii) of the Summary), Landlord
shall not be subject to any liability nor shall the validity of this Lease nor
the obligations of Tenant hereunder be affected. Within ten (10) days after
Landlord’s written request, Tenant shall execute a written confirmation of the
Commencement Date and expiration date of the Term in the form of the Notice of
Lease Term Dates attached hereto as Exhibit “D”.
2.2. Option Term.

(a)   Subject to the terms hereof, Landlord hereby grants to Tenant one
(1) option (the “Extension Option”) to extend the Term of this Lease with
respect to the entire Premises for five (5) years (“Option Term”), on the same
terms, covenants and conditions as provided for in this Lease during the initial
Term, except that all economic terms such as, without limitation, Monthly Basic
Rent, parking charges, etc., shall be established based on the “fair market
rental rate” for the Premises for the Option Term as defined and determined in
accordance with the provisions of this Section 2.2.   (b)   The Extension Option
must be exercised, if at all, by written notice (“Extension Notice”) delivered
by Tenant to Landlord no earlier than the date which is twelve (12) months, and
no later than the date which is nine (9) months, prior to the expiration of the
original Term of this Lease. Tenant’s failure to timely provide the Extension
Notice shall render the Extension Option null and void and of no further force
or effect.   (c)   The term “fair market rental rate” as used herein shall mean
the annual amount per rentable square foot, projected during the relevant
period, that a willing, comparable tenant (excluding sublease, assignment and
new tenant transactions) would pay, and a willing, comparable landlord of a
comparable quality building located in the Torrey Pines area of San Diego County
(“Comparable Buildings”), would accept, at arm’s length (what Landlord is
accepting in current transactions for the Project may be considered), from a
tenant having similar financial responsibility, credit rating and capitalization
as Tenant then has, for a five (5) year term of a lease of space unencumbered by
any other tenant’s expansion rights and comparable in size, quality and floor
height as the leased area at issue taking into account the age, quality, views
and layout of the existing improvements in the leased area at issue (with
consideration given to the fact that the improvements existing in the Premises
are specifically suitable to Tenant), giving appropriate consideration to the
standard of measurement by which the rentable square footage is measured, the
ratio of rentable square feet to usable square feet, and taking into account
items that professional real estate brokers customarily consider in renewal
transactions, including, but

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

 



--------------------------------------------------------------------------------



 



    not limited to: the condition of the improvements in the comparable
premises; rental rates; office space availability; tenant size, refurbishment
allowances, credit standing and financial stature; brokerage commissions;
operating expenses; and base year and/or expense stops; parking charges, and any
other amounts then being charged by Landlord or the lessors of such similar
office buildings.   (d)   Landlord’s determination of fair market rental rate
shall be delivered to Tenant in writing not later than twenty (20) days
following Landlord’s receipt of Tenant’s Extension Notice. Tenant will have five
(5) business days (“Tenant’s Review Period”) after receipt of Landlord’s notice
of the fair market rental rate within which to accept such fair market rental
rate or to object thereto in writing. Tenant’s failure to accept the fair market
rental rate submitted by Landlord in writing within Tenant’s Review Period will
conclusively be deemed Tenant’s disapproval thereof. If Tenant objects to the
fair market rental rate submitted by Landlord within Tenant’s Review Period,
then Landlord and Tenant will attempt in good faith to agree upon such fair
market rental rate using their best good faith efforts. If Landlord and Tenant
fail to reach agreement on such fair market rental rate within ten (10) days
following the expiration of Tenant’s Review Period (the “Outside Agreement
Date”), then Tenant may, within ten (10) business days following the Outside
Agreement Date, demand by written notice to Landlord that each party’s
determination be submitted to appraisal in accordance with the following
provisions of this Section 2.2. Each party’s determination shall be submitted in
a sealed envelope to the arbitrators concurrently with the selection of the
arbitrators as provided below. Tenant’s failure to timely demand appraisal will
constitute Tenant’s rescission of its Extension Notice and the Extension Option
will be null and void and of no further force or effect. Tenant’s failure to
timely provide the Extension Notice shall render the Extension Option null and
void and of no further force or effect.   (e)   Appraisal.

    (1)   Landlord and Tenant shall each appoint one independent, unaffiliated,
neutral appraiser who shall by profession be a real estate broker who has been
active over the five (5) year period ending on the date of such appointment in
the valuation of leases of comparable office space in Comparable Buildings. Each
such appraiser will be appointed within twenty (20) days after the Outside
Agreement Date.     (2)   The two (2) appraisers so appointed will, within ten
(10) days of the date of the appointment of the last appointed appraiser, agree
upon and appoint a third appraiser who shall be qualified under the same
criteria set forth herein above for qualification of the initial two
(2) appraisers.     (3)   The determination of the appraisers shall be limited
solely to the issue of whether Landlord’s or Tenant’s last proposed (as of the
Outside Agreement Date) new fair market rental rate for the Premises is the
closest to the actual new fair market rental rate for the Premises as determined
by the appraisers, taking into account the requirements of Sections 2.2(a) and
2.2(c) above and this Section 2.2(e) regarding same.     (4)   The three
(3) appraisers shall, within fifteen (15) days of the appointment of the third
appraiser, reach a decision as to whether the parties shall use Landlord’s or
Tenant’s submitted new fair market rental rate (i.e., the appraisers may only
select Landlord’s or Tenant’s submission and may not select a compromise
position), and shall notify Landlord and Tenant thereof.     (5)   The decision
of the majority of the three (3) appraisers shall be binding upon Landlord and
Tenant. The cost of each party’s appraiser shall be the responsibility of the
party selecting such appraiser, and the cost of the third appraiser (or
arbitration, if necessary) shall be shared equally by Landlord and Tenant.    
(6)   If either Landlord or Tenant fails to appoint an appraiser within the time
period in Section 2.2(e)(1) hereinabove, the appraiser appointed by one of them
shall reach a decision, notify Landlord and Tenant thereof and such appraiser’s
decision shall be binding upon Landlord and Tenant.     (7)   If the two
(2) appraisers fail to agree upon and appoint a third appraiser, both appraisers
shall be dismissed and the matter to be decided shall be forthwith submitted to
arbitration under the provisions of the American Arbitration Association (but
subject to the requirements of Sections 2.2(a) and 2.2(c) and this
Section 2.2(e)).     (8)   In the event that the new Monthly Basic Rent is not
established prior to end of the then current Term of this Lease, the Monthly
Basic Rent immediately payable at the commencement of such Option Term shall be
the Monthly Basic Rent payable in the immediately preceding month.
Notwithstanding the above, once the fair market rental is determined in
accordance with this Section 2.2, the parties shall settle any underpayment or
overpayment on the next Monthly Basic Rent payment date falling not less than
thirty (30) days after such determination.

(f)   No Defaults; Personal. Notwithstanding anything above to the contrary, the
Extension Option is personal to the original Tenant executing this Lease
(“Original Tenant”) and any Affiliate

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-2-



--------------------------------------------------------------------------------



 



    Assignee pursuant to Section 14.8 below and may be exercised only by the
Original Tenant or such Affiliate Assignee while occupying no less than one
(1) full floor of the entire Premises and may not be exercised or be assigned,
voluntarily or involuntarily, by any person or entity other than the Original
Tenant or such Affiliate Assignee, as the case may be. The Extension Option is
not assignable separate and apart from this Lease, nor may the Extension Option
be separated from this Lease in any manner, either by reservation or otherwise.
Tenant or Tenant’s Affiliate Assignee shall have no right to exercise the
Extension Option, notwithstanding any provision of the grant of the Extension
Option to the contrary, and Tenant’s or Tenant’s Affiliate Assignee exercise of
the Extension Option may, at Landlord’s option, be nullified by Landlord and
deemed of no further force or effect, if Tenant or Tenant’s Affiliate Assignee
shall be in default under the terms of this Lease after the expiration of all
applicable notice and cure periods as of Tenant’s or Tenant’s Affiliate Assignee
exercise of the Extension Option or at any time after the exercise of the
Extension Option and prior to the commencement of the Option Term.

3. Rent and Basic Rent Abatement.
3.1. Monthly Basic Rent. Tenant agrees to pay Landlord, as basic rent for the
Premises, the Monthly Basic Rent in the amounts designated in Section 1.8 of the
Summary. The Monthly Basic Rent shall be paid by Tenant in monthly installments
in the amounts designated in Section 1.8 of the Summary in advance on the first
day of each and every calendar month during the Term, without demand, notice,
deduction or offset except that the first full month’s Monthly Basic Rent shall
be paid upon Tenant’s execution and delivery of this Lease to Landlord. Monthly
Basic Rent for any partial month shall be prorated in the proportion to the
actual number of days in any particular month. Notwithstanding anything to the
contrary contained herein and provided that Tenant faithfully performs all of
the terms and conditions of this Lease, Landlord hereby agrees to abate Tenant’s
obligation to pay (i) one hundred percent (100%) of Tenant’s Monthly Basic Rent
for the second floor portion of the Premises for the second (2nd), third (3rd),
fourth (4th) and fifth (5th) full months of the initial Lease Term and (ii) one
hundred percent (100%) of Tenant’s Monthly Basic Rent for the first (1st) floor
portion of the Premises for the second (2nd), third (3rd), fourth (4th) and
fifth (5th) months of the initial Lease Term and fifty percent (50%) of Tenant’s
Monthly Basic Rent for the first (1st) floor portion of the Premises for the
sixth (6th), seventh (7th), eighth (8th), and ninth (9th) full months of the
initial Lease Term. During such abatement period, Tenant shall still be
responsible for the payment of all of its other monetary obligations under this
Lease except Monthly Basic Rent. In the event of a default by Tenant under the
terms of this Lease that results in early termination pursuant to the provisions
of Section 23 of this Lease, then as a part of the recovery set forth in
Section 23 of this Lease, Landlord shall be entitled to the pro-rata recovery of
the Monthly Basic Rent that was abated under the provisions of this Section 3.1.
3.2. Additional Rent. All amounts and charges payable by Tenant under this Lease
in addition to the Monthly Basic Rent described in Section 3.1 above (including,
without limitation, payments for insurance, repairs and parking, and Tenant’s
Percentage of Operating Expenses in excess of Landlord’s Contribution to
Operating Expenses as provided in Section 1.10 of the Summary) shall be
considered additional rent for the purposes of this Lease, and the word “rent”
in this Lease shall include such additional rent unless the context specifically
or clearly implies that only the Monthly Basic Rent is referenced. The Monthly
Basic Rent and additional rent shall be paid to Landlord as provided in
Section 7, without any prior notice or demand therefor and without any deduction
or offset whatever, in lawful money of the United States of America.
4. Common Areas; Operating Expenses.
4.1. Definitions; Tenant’s Rights. During the Term of this Lease, Tenant shall
have the non-exclusive right to use, in common with other tenants in the
Project, and subject to the Rules and Regulations referred to in Section 6
below, those portions of the Project (the “Project Common Areas”) not leased or
designated for lease to tenants that are provided for use in common by Landlord,
Tenant and any other tenants of the Project (or by the sublessees, agents,
employees, customers invitees, guests or licensees of any such party), whether
or not those areas are open to the general public. The Project Common Areas
shall include, without limitation, any fixtures, systems, decor, facilities and
landscaping contained, maintained or used in connection with those areas, and
shall be deemed to include any city sidewalks adjacent to the Project, any
pedestrian walkway system, park or other facilities located on the Site and open
to the general public. The common areas appurtenant to the Building shall be
referred to herein as the “Building Common Areas” and shall include, without
limitation, the following areas:

(a)   the common entrances, lobbies, restrooms on multi-tenant floors,
elevators, stairways and accessways, loading docks, ramps, drives and platforms
and any passageways and serviceways thereto to the extent not exclusively
serving another tenant or contained within another tenant’s premises, and the
common pipes, conduits, wires and appurtenant equipment serving the Premises;
and   (b)   the parking structure and parking areas, loading and unloading
areas, trash areas, roadways, sidewalks, walkways, parkways, driveways and
landscaped areas appurtenant to the Building.

The Building Common Areas and the Project Common Areas shall be referred to
herein collectively as the “Common Areas.”
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-3-



--------------------------------------------------------------------------------



 



4.2. Landlord’s Reserved Rights. Landlord reserves the right from time to time
to use any of the Common Areas and to do any of the following, as long as such
acts do not unreasonably and materially interfere with Tenant’s use of or access
to the Premises and provided that such expansion or construction does not
increase the amount of Operating Expenses allocable to Tenant as defined in
Section 4.4 below:

(a)   expand the Building and construct or alter other buildings or improvements
on the Site;   (b)   make any changes, additions, improvements, repairs or
replacements in or to the Project, the Site, the Common Areas and/or the
Building (including the Premises if required to do so by any law or regulation)
and the fixtures and equipment thereof, including, without limitation:
(i) maintenance, replacement and relocation of pipes, ducts, conduits, wires and
meters; and (ii) changes in the location, size, shape and number of driveways,
entrances, stairways, elevators, loading and unloading areas, ingress, egress,
direction of traffic, landscaped areas and walkways and, subject to Section 6.2,
parking spaces and parking areas;   (c)   close temporarily any of the Common
Areas while engaged in making repairs, improvements or alterations to the
Project, Site and/or Building; and   (d)   perform such other acts and make such
other changes with respect to the Project, Site, Common Areas and Building, as
Landlord may, in the exercise of its good faith business judgment, deem to be
appropriate.

4.3. Excess Expenses. In addition to the Monthly Basic Rent required to be paid
by Tenant pursuant to Section 3.1 above, during each month during the Term of
this Lease (after the Base Year noted in Section 1.10 of the Summary), Tenant
shall pay to Landlord the amount by which Tenant’s Percentage of Operating
Expenses for such calendar year exceeds Landlord’s Contribution to Operating
Expenses (such amount shall be referred to in this Section 4 as the “Excess
Expenses”), in the manner and at the times set forth in the following provisions
of this Section 4.
4.4. Definition of Operating Expenses. As used in this Lease, the term
“Operating Expenses” shall consist of all costs and expenses of operation,
maintenance, repair and replacement (subject to the terms hereof) of the Project
(including the Building, the Site and the Common Areas) as determined by
generally accepted accounting principles (“GAAP”) and calculated assuming the
Project is ninety-five percent (95%) occupied, together with the Building’s
Share of all costs and expenses for the operation, maintenance, repair and
replacement of the Project and the Project Common Areas as determined by
Landlord utilizing GAAP and calculated assuming the Project is ninety-five
percent (95%) occupied. The term “Building’s Share” shall mean a fraction, the
numerator of which is the rentable square footage of the Building and the
denominator of which is the rentable square footage of the Project. Operating
Expenses include the following costs by way of illustration but not limitation:
(a) Real Property Taxes and Assessments (as defined in Section 4.5 below) and
any taxes or assessments imposed in lieu thereof; (b) any and all assessments
imposed with respect to the Building, Common Areas, and/or Site pursuant to any
covenants, conditions and restrictions affecting the Site, Common Areas or
Building; (c) to the extent not charged to and paid by Tenant pursuant to
Section 16.2 below, water and sewer charges and the costs of electricity,
heating, ventilating, air conditioning and other utilities; (d) to the extent
not charged to and paid by Tenant pursuant to Section 16.2 below, utilities
surcharges and any other costs, levies or assessments resulting from statutes or
regulations promulgated by any government authority in connection with the use
or occupancy of the Site, Building or the Premises or the parking facilities
serving the Site, Building or the Premises; (e) costs of insurance obtained by
Landlord pursuant to Section 21 of this Lease; (f) waste disposal and janitorial
services; (g) security (if any); (h) costs incurred in the management of the
Site, Building and Common Areas, including, without limitation: (1) supplies,
(2) wages, salaries (but not above the level of Project manager), benefits,
pension payments, fringe benefits, uniforms and dry-cleaning thereof (and
payroll taxes, unemployment taxes, employer’s Social Security taxes, together
with any other taxes levied on wages, salaries, compensation and benefits,
insurance and similar governmental charges related thereto) of employees used in
the operation and maintenance of the Site, Building and Common Areas, (3) the
rental of personal property used by Landlord’s personnel in the maintenance,
repair and operation of the Project, (4) management office expenses including
rent and operating costs, (5) accounting fees directly related to the Project,
legal fees directly related to the Project and real estate consultant’s fees,
and (6) a management/administrative fee substantially consistent with that
charged by landlords of Comparable Buildings, but in any event not to exceed
four percent (4%) of the gross revenues of the Project; (i) supplies, materials,
equipment and tools; (j) repair and maintenance of the elevators and the
structural portions of the Building, including the plumbing, heating,
ventilating, air-conditioning, electrical and other utility systems installed or
furnished by Landlord; (k) maintenance, costs and upkeep of all parking and
Common Areas; (l) amortization on a straight-line basis over the useful life (as
reasonably determined by Landlord), together with interest at the Interest Rate
(as defined in Section 1.14 of the Summary of this Lease) on the unamortized
balance of all costs of a capital nature (including, without limitation, capital
improvements, capital replacements, capital repairs, capital equipment and
capital tools): (1) reasonably intended to produce a reduction in operating
charges or energy consumption or effect other economies in the operation or
maintenance of the Project (but only to the extent of the cost savings that
result therefrom and with Landlord to provide, upon Tenant’s written request,
backup information regarding the basis for Landlord’s reasonable belief in such
reduction in operating expenses); or (2) required after the date of this Lease
under any governmental law or regulation that was not in effect as of the
Commencement Date; or (3) for repair or replacement of any equipment or
improvements needed to operate and/or maintain the Building, the Common Areas
and/or the Site at the same quality levels as prior to the repair or
replacement; (m) costs and expenses of
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-4-



--------------------------------------------------------------------------------



 



gardening and landscaping; (n) maintenance of signs; (o) personal property taxes
levied on or attributable to personal property used in connection with the
Building, the Common Areas and/or the Site; and (p) costs and expenses of
repairs, resurfacing, repairing, maintenance, painting, lighting and similar
items, including appropriate reserves. If Landlord is not furnishing any
particular work or service (the cost of which, if performed by Landlord, would
be included in Operating Expenses) to a tenant who has undertaken to perform
such work or service in lieu of the performance thereof by Landlord, Operating
Expenses shall be deemed to be increased by an amount equal to the additional
Operating Expenses which would reasonably have been incurred during such period
by Landlord if it had at its own expense furnished such work or service to such
tenant. For purposes of determining Landlord’s Contribution to Operating
Expenses, Operating Expenses shall not include (i) one-time special assessments,
charges, costs or fees or extraordinary charges or costs incurred in the Base
Year only, (ii) market-wide labor-rate increases due to extraordinary
circumstances including, but not limited to, boycotts and strikes, (iii) utility
rate increases due to extraordinary circumstances including, but not limited to,
conservation surcharges, boycotts, embargoes or other shortages. As provided in
Section 4.5 below, the Base Year shall be fully assessed for purposes of Real
Property Taxes and Assessments.
Landlord shall have the right, from time to time, to equitably allocate some or
all of the Operating Expenses between the Building and/or among different
tenants of the Project and/or different buildings of the Project as and when
such different buildings are constructed and added to (and/or excluded from) the
Project or otherwise (the “Cost Pools”). Such Cost Pools may include, without
limitation, the office space tenants and industrial space tenants of the Project
or of a building or buildings in the Project. Such Cost Pools may also include
an allocation of certain Operating Expenses within or under covenants,
conditions and restrictions affecting the Project. In addition, Landlord shall
have the right from time to time, in its reasonable discretion, to include or
exclude existing or future buildings in the Project for purposes of determining
Operating Expenses and/or the provision of various services and amenities
thereto, including allocation of Operating Expenses in any such Cost Pools.
Landlord hereby agrees that the cost of any new type or increased amount of
insurance coverage (including, but not limited to, earthquake insurance) (or
increased limits of insurance or decrease in the amount of deductibles) which is
obtained or effected by Landlord during any calendar year after the Base Year
(but is not obtained or effected during the Base Year) shall be added to the
Operating Expenses for the Base Year (but at the rate which would have been in
effect during the Base Year or the rate in effect during such subsequent
calendar year, whichever is lower) prior to the calculation of Tenant’s Share of
Operating Expenses for each such calendar year in which such change in insurance
is initially obtained or effected. In the event that any of Landlord’s insurance
premiums applicable to the Project shall decrease in any calendar year
subsequent to the Base Year (including, without limitation, as a result of any
decrease in the amount or type of coverage or increase in deductibles),
Operating Expenses attributable to the Base Year, shall, commencing the year of
such decrease, but only as long as and to the extent such decrease remains in
effect, thereafter be reduced by the amount of such decrease in the insurance
premiums.
Landlord further agrees that any costs incurred in any calendar year after the
Base Year because of any added new type of discretionary services which were
readily available during the Base Year, and customarily provided by landlords of
Comparable Buildings during the Base Year (but not by Landlord), and not
included in the Base Year shall be added to and included in the Base Year for
purposes of determining the Operating Expenses payable for such calendar year in
which such added new type of discretionary services are so provided, as if such
services were provided in the Base Year (but at the rate for such services which
would have been in effect during the Base Year, or the rate in effect during
such subsequent calendar year, whichever is lower); provided, however, the
foregoing provision shall not apply to the costs of any capital additions,
capital alterations, capital repairs or capital improvements which shall be
governed by the provisions of Section 4.4 above. In addition, if in the event
and to the extent any portion of the Project is covered by a warranty or service
agreement which provides warranty-type protection at any time during the Base
Year and is not covered by such warranty or such warranty-type protection under
such service agreement in a subsequent calendar year to the same extent,
Operating Expenses for the Base Year shall be deemed increased by the amount
Landlord would have incurred during the Base Year with respect to the items or
matters covered by the subject warranty or warranty-type protection, had such
warranty or such service agreement not been in effect during the Base Year.
Notwithstanding anything in the definition of Operating Expenses set forth
above, Operating Expenses shall not include the following:

(a)   costs incurred in connection with defects in the original construction of
the Project or in connection with any major change in the Project, such as
adding or deleting floors;   (b)   depreciation, interest and principal payments
on mortgages or other debt costs, if any;   (c)   marketing costs, legal fees,
space planners’ fees, advertising and promotional expenses, and brokerage fees
incurred in connection with the original development, subsequent improvement, or
original or future leasing of the Project;   (d)   costs for which the Landlord
is reimbursed, or would have been reimbursed, if Landlord had carried the
insurance Landlord is required to carry pursuant to this Lease or would have
been reimbursed if Landlord had used commercially reasonable efforts to collect
such amounts from any tenant or occupant of the Project or by insurance from its
carrier or any tenant’s carrier;

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-5-



--------------------------------------------------------------------------------



 



(e)   any bad debt loss, rent loss, or reserves for bad debts or rent loss or
any reserves of any kind (but Operating Expenses may include reasonable reserves
imposed upon the Project as part of the assessments under any covenants,
conditions and restrictions recorded against the Project other than a reserve
for any debt or financing arrangement);   (f)   costs associated with the
operation of the business of the partnership or entity which constitutes the
Landlord, as the same are distinguished from the costs of operation of the
Project, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of the Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord’s interest in the Project, and costs incurred in connection
with any disputes between Landlord and its employees, between Landlord and
Project management, or between Landlord and other tenants or occupants;   (g)  
the wages and benefits of any employee who does not devote substantially all of
his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-à-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager unless those personnel are acting in the capacity of their respective
positions and the amount of salary being charged to the Project is comparable to
Comparable Buildings;   (h)   late charges, penalties, liquidated damages, and
interest arising out of Landlord’s failure to make timely payment of any of its
obligations;   (i)   amount paid as ground rental for the Project;   (j)  
costs, including permit, license and inspection costs, incurred with respect to
the installation of tenant improvements made for new tenants or other occupants
in the Project or incurred in renovating or otherwise improving, decorating,
painting or redecorating vacant space for tenants or other occupants of the
Project (excluding, however, such costs relating to any Common Areas of the
Project or the parking facilities);   (k)   costs of capital repairs and capital
alterations, capital improvements and capital equipment, except as permitted in
this Section 4.4 above;   (l)   any amount paid by Landlord or to the parent
organization or a subsidiary or affiliate of the Landlord for supplies and/or
services in the Project to the extent the same exceeds the typical costs of such
supplies and/or services rendered by qualified, first-class unaffiliated third
parties on a competitive basis;   (m)   any compensation paid to clerks,
attendants or other persons in commercial concessions operated by or on behalf
of the Landlord (other than the parking facilities serving the Project);   (n)  
rentals and other related expenses incurred in leasing air conditioning systems,
elevators or other equipment (except when needed in connection with normal
repairs and maintenance of permanent systems) which if purchased the cost of
which would be excluded from Operating Expenses as a capital cost (excluding,
however, equipment not affixed to the Building or the Project which is used in
providing janitorial or similar services);   (o)   all items and services for
which Tenant or any other tenant in the Project is obligated to reimburse
Landlord, or which Landlord provides selectively to one or more tenants (other
than Tenant) without reimbursement;   (p)   electric power costs or costs for
other utilities for which any tenant (including Tenant) directly contracts with
a public service company, or any costs for electricity, water, heat, air
conditioning or other utilities provided by Landlord to any tenant free of
charge in excess of the costs for utilities offered by Landlord to Tenant free
of charge;   (q)   costs, other than those incurred in ordinary maintenance and
repair, for sculpture, paintings, fountains or other objects of art;   (r)  
depreciation and amortization, except as provided herein and except on
materials, tools, supplies and vendor-type equipment purchased by Landlord to
enable Landlord to supply services Landlord might otherwise contract for with a
third party where such depreciation and amortization would otherwise have been
included in the charge for such third party’s services, all as determined in
accordance with standard real estate accounting practices, consistently applied,
and when depreciation or amortization is permitted or required, the item shall
be amortized over its reasonably anticipated useful life as reasonably
determined by Landlord in the manner described in Section 4.4(l) above, together
with interest on the unamortized costs at the Interest Rate;   (s)   any costs
expressly excluded from Operating Expenses elsewhere in this Lease;

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-6-



--------------------------------------------------------------------------------



 



(t)   rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings, with adjustment where appropriate for the size of the
applicable project;   (u)   Landlord’s general corporate overhead and general
and administrative expenses, except for the property management fee and except
as they relate to the specific management of the Project such as tax management
services and project accounting fees;   (v)   costs arising from the gross
negligence or willful misconduct of Landlord or Landlord’s agents, employees,
contractors, invitees or licensees;   (w)   costs incurred to comply with
applicable laws with respect to the cleanup, removal, investigation and/or
remediation of any Hazardous Materials (as such term is defined in Section 6.4
below) in, on or under the Project and/or the Building to the extent such
Hazardous Materials are: (1) in existence as of the Commencement Date and in
violation of any applicable Environmental Law (as defined in Section 6.4 below)
in effect as of the Commencement Date, and were of such a nature that a federal,
state or municipal governmental or quasi-governmental authority, if it had then
had knowledge of the presence of such Hazardous Materials, in the state and
under the conditions that the same existed in the Building or on the Project,
would have then required removal, remediation or other action with respect to
such Hazardous Materials; or (2) introduced onto the Project and/or the Building
after the Commencement Date by Landlord or any of Landlord’s agents, employees,
contractors or other tenants in violation of applicable laws in effect at the
date of introduction, and were of such a nature that a federal, state or
municipal governmental or quasi-governmental authority, if it had then had
knowledge of the presence of such Hazardous Materials, in the state and under
the conditions that the same existed in the Building or on the Project, would
have then required removal, remediation or other action with respect to such
Hazardous Materials;   (x)   costs arising from Landlord’s charitable or
political contributions; and   (y)   costs, expenses or liabilities incurred by
Landlord in connection with its obligations under Section 6.5 of this Lease.

Landlord shall (i) not make a profit by charging items to Operating Expenses
that are otherwise also charged separately to others and (ii) Landlord shall not
collect Operating Expenses from Tenant and all other tenants/occupants in the
Building in an amount in excess of what Landlord incurred for the items included
in Operating Expenses.
4.5. Definition of Real Property Taxes and Assessments. Notwithstanding anything
to the contrary in this Lease, all Real Property Taxes and Assessments shall be
adjusted, during the Base Year and throughout the Lease Term, to reflect
Tenant’s Base Year with the assumption that the Building is fully assessed for
real property tax purposes as a completed building(s) ready for occupancy. As
used in this Lease, the term “Real Property Taxes and Assessments” shall mean:
any form of assessment, license fee, license tax, business license fee,
commercial rental tax, levy, charge, improvement bond, tax, water and sewer
rents and charges, utilities and communications taxes and charges or similar or
dissimilar imposition imposed by any authority having the direct power to tax,
including any city, county, state or federal government, or any school,
agricultural, lighting, drainage or other improvement or special assessment
district thereof, or any other governmental charge, general and special,
ordinary and extraordinary, foreseen and unforeseen, which may be assessed
against any legal or equitable interest of Landlord in the Premises, Building,
Common Areas, Site or Project, including the following by way of illustration
but not limitation:

(a)   any tax on Landlord’s “right” to rent or “right” to other income from the
Premises or as against Landlord’s business of leasing the Premises;   (b)   any
assessment, tax, fee, levy or charge in substitution, partially or totally, of
any assessment, tax, fee, levy or charge previously included within the
definition of real property tax, it being acknowledged by Tenant and Landlord
that Proposition 13 was adopted by the voters of the State of California in the
June, 1978 election and that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such services as fire protection, street,
sidewalk and road maintenance, refuse removal and for other governmental
services formerly provided without charge to property owners or occupants. It is
the intention of Tenant and Landlord that all such new and increased
assessments, taxes, fees, levies and charges be included within the definition
of “real property taxes” for the purposes of this Lease;   (c)   any assessment,
tax, fee, levy or charge allocable to or measured by the area of the Premises or
other premises in the Building or the rent payable by Tenant hereunder or other
tenants of the Building, including, without limitation, any gross receipts tax
or excise tax levied by state, city or federal government, or any political
subdivision thereof, with respect to the receipt of such rent, or upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof but not on Landlord’s other operations;

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-7-



--------------------------------------------------------------------------------



 



(d)   any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and/or   (e)   any assessment, tax, fee, levy or charge
by any governmental agency related to any transportation plan, fund or system
(including assessment districts) instituted within the geographic area of which
the Building is a part.

Notwithstanding the foregoing, if, after the Commencement Date, Real Property
Taxes and Assessments are reduced, then for purposes of all subsequent calendar
years including the calendar year in which the reduction occurs, Landlord’s
Contribution to Operating Expenses shall be proportionately reduced.
Notwithstanding the foregoing provisions of this Section 4.5 above to the
contrary, “Real Property Taxes and Assessments” shall not include Landlord’s
federal or state income, franchise, inheritance or estate taxes.
4.6. Estimate Statement. By the first day of April of each calendar year during
the Term of this Lease (after the Base Year noted in Section 1.10 of the
Summary) or as soon thereafter as reasonably possible, Landlord shall deliver to
Tenant a statement (“Estimate Statement”) estimating the Operating Expenses for
the current calendar year and the estimated amount of Excess Expenses payable by
Tenant. Landlord shall have the right no more than one (1) time in any calendar
year to deliver a revised Estimate Statement showing the Excess Expenses for
such calendar year if Landlord determines that the Excess Expenses are greater
than those set forth in the original Estimate Statement (or previously delivered
revised Estimate Statement) for such calendar year. The Excess Expenses shown on
the Estimate Statement (or revised Estimate Statement, as applicable) shall be
divided into twelve (12) equal monthly installments, and Tenant shall pay to
Landlord, concurrently with the regular monthly rent payment next due following
the receipt of the Estimate Statement (or revised Estimate Statement, as
applicable), an amount equal to one (1) monthly installment of such Excess
Expenses multiplied by the number of months from January in the calendar year in
which such statement is submitted to the month of such payment, both months
inclusive (less any amounts previously paid by Tenant with respect to any
previously delivered Estimate Statement or revised Estimate Statement for such
calendar year). Subsequent installments shall be paid concurrently with the
regular monthly rent payments for the balance of the calendar year and shall
continue until the next calendar year’s Estimate Statement (or current calendar
year’s revised Estimate Statement) is received.
4.7. Actual Statement. By the first day of April of each succeeding calendar
year during the Term of this Lease or as soon thereafter as reasonably possible,
Landlord shall deliver to Tenant a statement (“Actual Statement”) of the actual
Operating Expenses and Excess Expenses for the immediately preceding calendar
year. If the Actual Statement reveals that Excess Expenses were over-stated or
under-stated in any Estimate Statement (or revised Estimate Statement)
previously delivered by Landlord pursuant to Section 4.6 above, then within
thirty (30) days after delivery of the Actual Statement, Tenant shall pay to
Landlord the amount of any such under-payment, or, Landlord shall credit Tenant
against the next monthly rent falling due, the amount of such over-payment, as
the case may be. Such obligation will be a continuing one which will survive the
expiration or earlier termination of this Lease. Prior to the expiration or
sooner termination of the Lease Term and Landlord’s acceptance of Tenant’s
surrender of the Premises, Landlord will have the right to estimate the actual
Operating Expenses for the then current calendar year and to collect from Tenant
prior to Tenant’s surrender of the Premises, Tenant’s Percentage of any excess
of such actual Operating Expenses over the estimated Operating Expenses paid by
Tenant in such calendar year during the Term of this Lease.
4.8. No Release. Any delay or failure by Landlord in delivering any Estimate or
Actual Statement pursuant to this Section 4 shall not constitute a waiver of its
right to receive Tenant’s payment of Excess Expenses, nor shall it relieve
Tenant of its obligations to pay Excess Expenses pursuant to this Section 4,
except that Tenant shall not be obligated to make any payments based on such
Estimate or Actual Statement until ten (10) days after receipt of such
statement. Notwithstanding the foregoing to the contrary, Tenant shall not be
responsible for Tenant’s Percentage of any Excess Expenses attributable to any
calendar year which was first billed to Tenant more than eighteen (18) calendar
months after the date (the “Cutoff Date”) which is the earlier of (i) the
expiration of the applicable calendar year or (ii) the Lease expiration date,
except that Tenant shall be responsible for Tenant’s Percentage of any Excess
Expenses levied by any governmental authority or by any public utility company
at any time following the applicable Cutoff Date which are attributable to any
calendar year occurring prior to such Cutoff Date, so long as Landlord delivers
to Tenant a bill and supplemental Statement for such amounts within forty-five
(45) days following Landlord’s receipt of the applicable bill therefor.
4.9. Audit Rights. In the event Tenant disputes the amount of the Operating
Expenses set forth in the Actual Statement for the particular calendar year
delivered by Landlord to Tenant pursuant to Section 4.7 above, Tenant shall have
the right, at Tenant’s cost, after reasonable notice to Landlord, to have
Tenant’s authorized employees or agents inspect, at Landlord’s office during
normal business hours, Landlord’s books, records and supporting documents
concerning the Operating Expenses set forth in such Actual Statement; provided,
however, Tenant shall have no right to conduct such inspection, have an audit
performed by the Accountant as described below, or object to or otherwise
dispute the amount of the Operating Expenses set forth in any such Actual
Statement, unless Tenant notifies Landlord of such objection and dispute,
completes such inspection, and has the Accountant commence and complete such
audit within nine (9) months immediately following Landlord’s delivery of the
particular Actual Statement in question (the “Review Period”); provided,
further, that notwithstanding any such timely objection, dispute, inspection,
and/or audit, and as a condition precedent to Tenant’s exercise of its right of
objection,
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-8-



--------------------------------------------------------------------------------



 



dispute, inspection and/or audit as set forth in this Section 4.9, Tenant shall
not be permitted to withhold payment of, and Tenant shall timely pay to
Landlord, the full amounts as required by the provisions of this Section 4 in
accordance with such Actual Statement. However, such payment may be made under
protest pending the outcome of any audit which may be performed by the
Accountant as described below. In connection with any such inspection by Tenant,
Landlord and Tenant shall reasonably cooperate with each other so that such
inspection can be performed pursuant to a mutually acceptable schedule, in an
expeditious manner and without interference with Landlord’s operation and
management of the Project. If after such inspection and/or request for
documentation, Tenant still disputes the amount of the Operating Expenses set
forth in the Actual Statement, Tenant shall have the right, within the Review
Period, to cause an independent certified public accountant which is not paid on
a contingency basis and which is mutually approved by Landlord and Tenant (the
“Accountant”) to complete an audit of Landlord’s books and records pertaining to
Operating Expenses to determine the proper amount of the Operating Expenses
incurred and amounts payable by Tenant for the calendar year which is the
subject of such Actual Statement. Such audit by the Accountant shall be final
and binding upon Landlord and Tenant. If Landlord and Tenant cannot mutually
agree as to the identity of the Accountant within thirty (30) days after Tenant
notifies Landlord that Tenant desires an audit to be performed, then the
Accountant shall be one of the “Big 4” accounting firms, which is not paid on a
contingency basis and which is selected by Tenant and reasonably approved by
Landlord. If such audit reveals that Landlord has over-charged Tenant, then
within thirty (30) days after the results of such audit are made available to
Landlord, Landlord shall reimburse to Tenant, within thirty (30) days, the
amount of such over-charge. If the audit reveals that the Tenant was
under-charged, then within thirty (30) days after the results of such audit are
made available to Tenant, Tenant shall reimburse to Landlord the amount of such
under-charge. Tenant agrees to pay the cost of such audit unless it is
subsequently determined that Landlord’s original Actual Statement which was the
subject of such audit was in error to Tenant’s disadvantage by five percent (5%)
or more of the total Operating Expenses of the Actual Statement which was the
subject of such audit, in which case Landlord shall pay the entire costs of the
audit. The payment by Tenant of any amounts pursuant to this Section 4 shall not
preclude Tenant from questioning the correctness of any Actual Statement
provided by Landlord at any time during the Review Period, but the failure of
Tenant to object thereto, conduct and complete its inspection and have the
Accountant conduct and complete the audit as described above prior to the
expiration of the Review Period shall be conclusively deemed Tenant’s approval
of the Actual Statement in question. In connection with any inspection and/or
audit conducted by Tenant pursuant to this Section 4.9, Tenant agrees to keep,
and to cause all of Tenant’s employees and consultants and the Accountant to
keep, all of Landlord’s books and records and the audit, and all information
pertaining thereto and the results thereof, strictly confidential (except as
reasonably necessary to enforce or protect Tenant’s rights under this Lease),
and in connection therewith, Tenant shall cause such employees, consultants and
the Accountant to execute such commercially reasonable confidentiality
agreements as Landlord may require prior to conducting any such inspections
and/or audits.
5. Letter of Credit. Concurrently with Tenant’s execution and delivery of this
Lease to Landlord, Tenant shall deliver to Landlord, as protection for Landlord
to assure the full and faithful performance by Tenant of all of its obligations
under this Lease and for all losses and damages Landlord may suffer as a result
of any default (beyond the expiration of all applicable notice and cure periods)
by Tenant under this Lease, an irrevocable and unconditional negotiable letter
or letters of credit (collectively, the “Letter of Credit”), in the form
attached hereto as Exhibit “G” and containing the terms required herein, running
in favor of Landlord issued by Silicon Valley Bank, or such other bank that is
reasonably acceptable to Landlord (“Bank”), and under the supervision of the
Superintendent of Banks of the State of California, in the initial amount, in
the aggregate, of One Million Dollars ($1,000,000.00) (“Stated Amount”);
provided, however, that, such Stated Amount shall be increased by an amount
equal to the amount of the Optional Allowance utilized by Tenant pursuant to the
Work Letter Agreement (the “Additional LC Amount”); provided, however, that,
except as hereinafter provided, commencing on the first (1st) anniversary of the
Commencement Date and on each annual anniversary of the Commencement Date
thereafter (each, an “Adjustment Date”), the Stated Amount (but not including
the Additional LC Amount (which shall not be subject to reduction)) shall,
subject to the terms hereof, be reduced, in the aggregate, as follows:

          Adjustment Date   Stated Amount
Initial Amount
  $1,000,000.00 (subject to increase as described above)
1st Anniversary (13th month)
  $ 800,000.00  
2nd Anniversary (25th month)
  $ 530,041.42  
3rd Anniversary (37th month)
  $ 353,360.94  
4th Anniversary (49th month)
  $ 176,680.47  
5th Anniversary (61st month)
  $ 0.00  

     However, if (i) a default (beyond the expiration of all applicable notice
and cure periods) by Tenant occurs under this Lease, or (ii) circumstances exist
that would, with notice or lapse of time, or both, constitute a default by
Tenant, and Tenant has failed to cure such default within the cure period
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-9-



--------------------------------------------------------------------------------



 



permitted by Section 23 or such lesser time as may remain before the relevant
Adjustment Date as provided above, the Stated Amount shall not thereafter be
reduced unless and until such default shall have been fully cured pursuant to
the terms of this Lease, at which time the Stated Amount may be reduced as
hereinabove described. The Letter of Credit shall be (i) “callable” at sight,
irrevocable and unconditional, (ii) subject to the terms of this Section 5,
maintained in effect, whether through renewal or extension, for the entire
period from the date of execution of this Lease and continuing until the date
(the “LC Expiration Date”) which is forty-five (45) days after the expiration of
the initial Lease Term, and Tenant shall deliver a new Letter of Credit or
certificate of renewal or extension to Landlord at least forty-five (45) days
prior to the expiration of the Letter of Credit then held by Landlord, without
any action whatsoever on the part of Landlord, (iii) subject to the
International Standby Practices 1998, International Chamber of Commerce
Publication No. 590, (iv) fully assignable by Landlord, and (v) permit partial
draws. In addition to the foregoing, the form and terms of the Letter of Credit
shall be acceptable to Landlord, in Landlord’s reasonable discretion, and shall
provide, among other things, in effect that: (A) Landlord, or its then managing
agent, shall have the right to draw down an amount up to the face amount of the
Letter of Credit upon the presentation to the Bank of Landlord’s (or Landlord’s
then managing agent’s) written statements that (1) such amount is due to
Landlord under the terms and conditions of this Lease, (2) Tenant has filed a
voluntary petition under the Federal Bankruptcy Code or (3) an involuntary
petition has been filed against Tenant under the Federal Bankruptcy Code, it
being understood that if Landlord or its managing agent is a limited liability
company, corporation, partnership or other entity, then such statement shall be
signed by an officer (if a corporation), a general partner (if a partnership),
or any authorized party (if another entity); and (B) the Letter of Credit will
be honored by the Bank without inquiry as to the accuracy thereof and regardless
of whether the Tenant disputes the content of such statement.
5.1. Transfer of Letter of Credit. The Letter of Credit shall also provide that
Landlord may, at any time and with notice to Tenant and without first obtaining
Tenant’s consent thereto, transfer all or any portion of its interest in and to
the Letter of Credit to another party, person or entity, regardless of whether
or not such transfer is separate from or as a part of the assignment by Landlord
of its rights and interests in and to this Lease. In the event of a transfer of
Landlord’s interest in the Building, Landlord shall transfer the Letter of
Credit, in whole or in part to the transferee and thereupon Landlord shall,
without any further agreement between the parties, be released by Tenant from
all liability therefor, and it is agreed that the provisions hereof shall apply
to every transfer or assignment of the whole or any portion of said Letter of
Credit to a new landlord. In connection with any such transfer of the Letter of
Credit by Landlord, Tenant shall, at Landlord’s sole cost and expense, execute
and submit to the Bank such applications, documents and instruments as may be
necessary to effectuate such transfer and Landlord shall be responsible for
paying the Bank’s transfer and processing fees in connection therewith.
5.2. Application of Letter of Credit. If, (i) as result of any application or
use by Landlord of all or any part of the Letter of Credit, the amount of the
Letter of Credit shall be less than the Stated Amount, or (ii) the initial
Stated Amount shall be increased by the Additional LC Amount, Tenant shall,
within ten (10) days after Tenant’s receipt of notice from Landlord, provide
Landlord with additional letter(s) of credit in an amount equal to the
deficiency (or equal to the Additional LC Amount, as applicable) and any such
additional letter of credit shall comply with all of the provisions of this
Section 5, and if Tenant fails to comply with the foregoing, the same shall
constitute an uncurable default by Tenant. Tenant may satisfy its obligations
pursuant to the preceding sentence by instead providing to Landlord a
replacement Letter of Credit in the required amount. Tenant further covenants
and warrants that it will neither assign nor encumber the Letter of Credit or
any part thereof, and that neither Landlord nor its successors or assigns will
be bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance. Without limiting the generality of the foregoing, if any such
Letter of Credit expires earlier than the LC Expiration Date, Landlord will
accept a renewal thereof (such renewal letter of credit to be in effect and
delivered to Landlord, as applicable, not later than thirty (30) days prior to
the expiration of the Letter of Credit), which shall be irrevocable and
automatically renewable as above provided through the LC Expiration Date upon
the same terms as the expiring Letter of Credit or such other terms as may be
acceptable to Landlord in its sole discretion. However, if any such Letter of
Credit is not timely renewed, or if Tenant fails to maintain any such Letter of
Credit in the amount and in accordance with the terms set forth in this
Section 5, Landlord shall have the right to present the Letter of Credit to the
Bank in accordance with the terms of this Section 5 and the proceeds of the
Letter of Credit may be applied by Landlord against any Rent payable by Tenant
under this Lease that is not paid when due and/or to pay for all losses and
damages that Landlord has suffered or that Landlord reasonably and in good faith
estimates that it will suffer as a result of any default (beyond the expiration
of all applicable notice and cure periods) by Tenant under this Lease. Any
unused proceeds shall constitute the property of Landlord and need not be
segregated from Landlord’s other assets. Landlord agrees to pay to Tenant within
thirty (30) days after the LC Expiration Date the amount of any proceeds of the
Letter of Credit received by Landlord and not applied against any Rent payable
by Tenant under this Lease that was not paid when due or used to pay for any
losses and/or damages suffered by Landlord (or reasonably estimated by Landlord
that it will suffer) as a result of any default (beyond the expiration of all
applicable notice and cure periods) by Tenant under this Lease; provided,
however, that if prior to the LC Expiration Date a voluntary petition is filed
by Tenant, or an involuntary petition is filed against Tenant by any of Tenant’s
creditors, under the Federal Bankruptcy Code, then Landlord shall not be
obligated to make such payment in the amount of the unused Letter of Credit
proceeds until either all preference issues relating to payments under this
Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed. Tenant hereby acknowledges
and agrees that Landlord is entering into this Lease in material reliance upon
the ability of Landlord to draw upon the Letter of Credit upon the occurrence of
any default (beyond the expiration of all
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-10-



--------------------------------------------------------------------------------



 



applicable notice and cure periods) on the part of Tenant under this Lease. If
there shall occur a default (beyond the expiration of all applicable notice and
cure periods) under this Lease as set forth in Section 23 of this Lease,
Landlord may, but without obligation to do so, draw upon the Letter of Credit in
part or in whole, to cure any default (within the applicable cure period) of
Tenant and/or to compensate Landlord for any and all damages of any kind or
nature sustained or which Landlord reasonably and in good faith estimates that
it will sustain resulting from Tenant’s default. Tenant agrees not to interfere
in any way with payment to Landlord of the proceeds of the Letter of Credit,
either prior to or following a “draw” by Landlord of any portion of the Letter
of Credit, regardless of whether any dispute exists between Tenant and Landlord
as to Landlord’s right to draw from the Letter of Credit. No condition or term
of this Lease shall be deemed to render the Letter of Credit conditional to
justify the issuer of the Letter of Credit in failing to honor a drawing upon
such Letter of Credit in a timely manner. Tenant agrees and acknowledges that
Tenant has no property interest whatsoever in the Letter of Credit or the
proceeds thereof and that, in the event Tenant becomes a debtor under any
chapter of the Federal Bankruptcy Code, neither Tenant, any trustee, nor
Tenant’s bankruptcy estate shall have any right to restrict or limit Landlord’s
claim and/or rights to the Letter of Credit and/or the proceeds thereof by
application of Section 502(b)(6) of the Federal Bankruptcy Code. Landlord and
Tenant acknowledge and agree that in no event or circumstance shall the Letter
of Credit or any renewal thereof or any proceeds thereof be (i) deemed to be or
treated as a “security deposit” within the meaning of California Civil Code
Section 1950.7, (ii) subject to the terms of such Section 1950.7, or
(iii) intended to serve as a “security deposit” within the meaning of such
Section 1950.7. The parties hereto (A) recite that the Letter of Credit is not
intended to serve as a security deposit and such Section 1950.7 and any and all
other laws, rules and regulations applicable to security deposits in the
commercial context (“Security Deposit Laws”) shall have no applicability or
relevancy thereto and (B) waive any and all rights, duties and obligations
either party may now or, in the future, will have relating to or arising from
the Security Deposit Laws.
6. Use.
6.1. General. Tenant shall use the Premises solely for the Permitted Use
specified in Section 1.12 of the Summary, and shall not use or permit the
Premises to be used for any other use or purpose whatsoever. Tenant shall
observe and comply with the “Rules and Regulations” attached hereto as
Exhibit “E”, and all reasonable, non-discriminatory modifications thereof and
additions thereto from time to time put into effect and furnished to Tenant by
Landlord so long as the same are uniformly enforced by Landlord against all
tenants, and so long as the same do not unreasonably interfere with Tenant’s use
of the Premises in the manner contemplated herein and do not unreasonably expand
Tenant’s obligations hereunder. Landlord shall use commercially reasonable
efforts to enforce the Rules and Regulations, but shall have no liability to
Tenant for the violation or non-performance by any other tenant or occupant of
the Project or the Building of any such Rules and Regulations. Tenant shall not
cause a breach of any requirements of any board of fire underwriters or similar
body relating to the Premises, all recorded covenants, conditions and
restrictions now or hereafter affecting the Premises and all laws, statutes,
codes, rules and regulations now or hereafter in force relating to or affecting
the condition, use, occupancy, alteration or improvement of the Premises,
including, without limitation, the provisions of Title III of the Americans with
Disabilities Act of 1990 as it pertains to Tenant’s use, occupancy, improvement
and alteration of the Premises (whether, except as otherwise expressly provided
herein, structural or nonstructural, including unforeseen and/or extraordinary
alterations and/or improvements to the Premises, regardless of the period of
time remaining in the Lease Term). Tenant shall not use, and shall use
commercially reasonable efforts to prevent the Premises from being used (a) in
violation of any recorded covenants, conditions and restrictions now or
hereafter affecting the Site or of any law or governmental rule or regulation,
or of any certificate of occupancy issued for the Premises or Building, or
(b) for any improper, immoral, unlawful or reasonably objectionable purpose.
Tenant shall not do, and shall use commercially reasonable efforts to prevent
activities that would obstruct or interfere with the rights of other tenants or
occupants of the Project or the Building, or injure or annoy them. Tenant shall
not cause, maintain or permit any nuisance in, on or about the Premises, the
Building, the Project or the Site, nor commit or suffer to be committed any
waste in, on or about the Premises.
6.2. Parking.

(a)   Tenant’s Parking Privileges. During the Term of this Lease, Landlord shall
lease to Tenant, and Tenant shall lease from Landlord, the number of parking
privileges specified in Section 1.16 of the Summary hereof for use by Tenant’s
employees in the common parking areas for the Building within the Project, as
designated by Landlord from time to time; provided, however, that Tenant’s
reserved parking privileges shall be located in the P3 Lower level of the
subterranean parking facility. Landlord shall at all times have the right to
reasonably establish and reasonably modify the nature and extent of the parking
areas for the Building and Project (including whether such areas shall be
surface, underground and/or other structures) as long as Tenant is provided the
number of parking privileges designated in Section 1.16 of the Summary. Tenant
shall have the right, upon Tenant’s written request to Landlord, to request
additional parking privileges and if Landlord, in Landlord’s sole but good faith
discretion, determines such additional parking privileges are available (based
on existing and projected needs by Landlord), then Landlord and Tenant shall use
good faith efforts to attempt to enter into an agreement regarding the terms and
conditions of Tenant’s leasing of any such additional parking privileges. In
addition, Landlord may, in its sole discretion, assign any unreserved and
unassigned parking privileges, and/or make all or a portion of such privileges
reserved so long as Landlord does not interfere with Tenant’s access to its
parking stalls or reduce the number of Tenant’s parking stalls. Notwithstanding
any provision herein to the contrary, Landlord shall not relocate Tenant’s

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-11-



--------------------------------------------------------------------------------



 



    reserved parking privileges outside of the Project nor reduce the actual
number of Tenant’s reserved spaces without Tenant’s consent.   (b)   Parking
Validation. In addition to such parking privileges for use by Tenant’s
employees, Landlord shall permit access to the parking areas for Tenant’s
visitors, subject to availability of spaces and payment (by validation charges
or otherwise) of daily visitor parking charges therefor as may be established
and adjusted by Landlord from time to time.   (c)   Parking Rules. The use of
the parking areas shall be subject to the Parking Rules and Regulations
contained in Exhibit “E” attached hereto and any other reasonable,
non-discriminatory rules and regulations adopted by Landlord and/or Landlord’s
parking operators from time to time, including any system for controlled ingress
and egress and charging visitors and invitees, with appropriate provision for
validation of such charges. Tenant shall not use more parking privileges than
its allotment and shall not use any parking spaces specifically assigned by
Landlord to other tenants of the Building or Project or for visitor parking.
Tenant’s parking privileges shall be used only for parking by vehicles no larger
than normally sized passenger automobiles, SUVs or pick-up trucks. Tenant shall
not permit or allow any vehicles that belong to or are controlled by Tenant or
Tenant’s employees, suppliers, shippers, customers or invitees to be loaded,
unloaded, or parked in areas other than those designated by Landlord for such
activities. If Tenant permits or allows any of the prohibited activities
described herein, then Landlord shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost thereof to Tenant, which cost
shall be immediately payable by Tenant upon demand by Landlord.

6.3. Signs and Auctions.

(a)   Interior Signs. Tenant shall be entitled, at Landlord’s initial cost and
expense, to (i) one (1) identification sign on or near the entry doors of the
Premises, and (ii) for multi-tenant floors, one (1) identification or
directional sign, as designated by Landlord, in the elevator lobby on the floor
on which the Premises are located; provided, however, that any Landlord approved
changes to such signage requested by Tenant after the initial installation of
the signage shall be at Tenant’s sole cost and expense. Such signs shall be
installed by a signage contractor designated by Landlord. The location, quality,
design, style, lighting and size of such signs shall be consistent with the
Landlord’s Building standard signage program and shall be subject to Landlord’s
prior written approval, in its reasonable discretion. Upon the expiration or
earlier termination of this Lease, Tenant shall be responsible, at its sole cost
and expense, for the removal of such signage and the repair of all damage to the
Building caused by such removal. Except for such identification signs, Tenant
may not install any signs on the exterior or roof of the Building or the common
areas of the Building or the Project. Any signs, window coverings, or blinds
(even if the same are located behind the Landlord approved window coverings for
the Building), or other items visible from the exterior of the Premises or
Building are subject to the prior approval of Landlord, in its sole and absolute
discretion. Tenant shall have no right to conduct any auction in, on or about
the Premises, the Building or Site. Tenant shall, at Landlord’s initial cost and
expense, be entitled to one (1) line on the Building directory to display
Tenant’s name and suite number; provided, however, that any Landlord approved
changes to such directory identification requested by Tenant after the initial
installation of the directory identification shall be at Tenant’s sole cost and
expense.   (b)   Exterior Signage. Subject to the approval of all applicable
governmental and quasi-governmental entities, and subject to any covenants,
conditions and restrictions and all applicable governmental and
quasi-governmental laws, rules, regulations and codes, (i) Landlord grants
Tenant the non-exclusive right to install Tenant’s name (“Tenant’s Name Sign”)
on a wall monument or other monument to be constructed by Landlord on the face
of the Building (or such other location selected by Landlord), and (ii) Landlord
hereby grants Tenant the non-exclusive right to install one (1) exterior sign on
the top of the Building (“Tenant’s Top Sign”). Tenant’s Name Sign and Tenant’s
Top Sign may collectively be referred to herein as “Tenant’s Exterior Signage.”
The design, size, specifications, graphics, materials, manner of affixing, exact
location, colors and lighting (if applicable) (the “Signage Specifications”) of
Tenant’s Exterior Signage shall be (i) consistent with the quality and
appearance of the Project, (ii) subject to the approval of all applicable
governmental and quasi-governmental authorities, and subject to any covenants,
conditions and restrictions and all applicable governmental and
quasi-governmental laws, rules, regulations and codes, and (iii) subject to
Landlord’s approval, such approval not to be unreasonably withheld or delayed;
provided, however, that Tenant’s Exterior Signage may contain Tenant’s logo
(“Logo”); provided, further however, such Logo will not be colored or
illuminated and must be constructed using Building standard materials. Landlord
hereby approves the font and name of Tenant’s Logo as set forth on Exhibit “I”
attached hereto and made a part hereof; provided, however, all other
specifications of the Logo shall be subject to Landlord’s reasonable approval.
Landlord shall install Tenant’s Exterior Signage at Tenant’s sole cost and
expense. In addition, Tenant shall be responsible for all other costs
attributable to the fabrication, insurance, lighting (if applicable),
maintenance, repair and removal of Tenant’s Exterior Signage. The signage rights
granted to Tenant under this Section 6.3(b) are personal to the Original Tenant
and any Affiliate Assignee and may not be exercised or used by or assigned to
any other person or entity. In addition, Original Tenant (or any Affiliate
Assignee, as the case may be) shall no longer have any right to Tenant’s
Exterior Signage if at any time during the Term

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-12-



--------------------------------------------------------------------------------



 



    the Original Tenant (or an Affiliate Assignee as the case may be) does not
lease and occupy at least one (1) full floor of the Premises. Tenant must
expressly exercise (in writing) Tenant’s Name Sign right within the first (1st)
six (6) months of the initial Lease Term, or such signage right will be null and
void and of no further force or effect. Upon the expiration or sooner
termination of this Lease, or upon the earlier termination of Tenant’s signage
rights under this Section 6.3(b), Landlord shall have the right to permanently
remove Tenant’s Exterior Signage and to repair all damage to the Building
resulting from such removal and restore the affected area to its original
condition existing prior to the installation of such Tenant’s Exterior Signage,
and Tenant shall reimburse Landlord for the costs thereof.

6.4. Hazardous Materials. Tenant will (i) obtain and maintain in full force and
effect all Environmental Permits (as defined below) that may be required from
time to time under any Environmental Laws (as defined below) applicable to
Tenant or Tenant’s use of the Premises and (ii) be and remain in compliance in
all material respects with all terms and conditions of all such Environmental
Permits and with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
all Environmental Laws applicable to Tenant or Tenant’s use of the Premises. As
used in this Lease, the term “Environmental Law” means any past, present or
future federal, state, local, statutory or common law, or any regulation,
ordinance, code, plan, order, permit, grant, franchise, concession, restriction
or agreement issued, entered, promulgated or approved thereunder, relating to
(a) the environment, human health or safety, including, without limitation,
emissions, discharges, releases or threatened releases of Hazardous Materials
(as defined below) into the environment (including, without limitation, air,
surface water, groundwater or land), or (b) the manufacture, generation,
refining, processing, distribution, use, sale, treatment, receipt, storage,
disposal, transport, arranging for transport, or handling of Hazardous
Materials. “Environmental Permits” means, collectively, any and all permits,
consents, licenses, approvals and registrations of any nature at any time
required pursuant to, or in order to comply with, any Environmental Law. Except
for ordinary and general office supplies (used by Tenant in strict compliance
with all applicable Environmental Laws), such as copier toner, liquid paper,
glue, ink and common household cleaning materials (some or all of which may
constitute “Hazardous Materials” as defined in this Lease), Tenant agrees not to
cause or permit any Hazardous Materials to be brought upon, stored, used,
handled, generated, released or disposed of on, in, under or about the Premises,
the Building, the Common Areas or any other portion of the Project by Tenant,
its agents, employees, subtenants, assignees, licensees, contractors or invitees
(collectively, “Tenant’s Parties”), without the prior written consent of
Landlord, which consent Landlord may withhold in its sole and absolute
discretion. Upon the expiration or earlier termination of this Lease, Tenant
agrees to promptly remove from the Premises, the Building and the Project, at
its sole cost and expense, any and all Hazardous Materials, including any
equipment or systems containing Hazardous Materials which are installed, brought
upon, stored, used, generated or released upon, in, under or about the Premises,
the Building and/or the Project or any portion thereof by Tenant or any of
Tenant’s Parties. To the fullest extent permitted by law, Tenant agrees to
promptly indemnify, protect, defend and hold harmless Landlord and Landlord’s
partners, officers, directors, employees, agents, successors and assigns
(collectively, “Landlord Indemnified Parties”) from and against any and all
claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses and costs (including, without limitation, clean-up,
removal, remediation and restoration costs, sums paid in settlement of claims,
attorneys’ fees, consultant fees and expert fees and court costs) which arise or
result from the presence of Hazardous Materials on, in, under or about the
Premises, the Building or any other portion of the Project and which are caused
by Tenant or any of Tenant’s Parties. Tenant agrees to promptly notify Landlord
of any release of Hazardous Materials in the Premises, the Building or any other
portion of the Project which Tenant becomes aware of during the Term of this
Lease, whether caused by Tenant or any other persons or entities. In the event
of any release of Hazardous Materials caused by Tenant or any of Tenant’s
Parties, Landlord shall have the right, but not the obligation, to cause Tenant,
at Tenant’s sole cost and expense, to immediately take all steps Landlord deems
necessary or appropriate to remediate such release and prevent any similar
future release to the satisfaction of Landlord and Landlord’s mortgagee(s). At
all times during the Term of this Lease, Landlord will have the right, but not
the obligation, to enter upon the Premises to inspect, investigate, sample
and/or monitor the Premises to determine if Tenant is in compliance with the
terms of this Lease regarding Hazardous Materials; provided, however, Landlord
shall use commercially reasonable efforts to minimize the disruption caused to
Tenant’s business. Tenant will, upon the request of Landlord or any mortgagee at
any time during which Tenant is in default of this Section 6.4 (beyond the
expiration of all applicable notice and cure periods), cause to be performed an
environmental audit of the Premises at Tenant’s expense by an established
environmental consulting firm reasonably acceptable to Tenant, Landlord and
Landlord’s mortgagee(s). As used in this Lease, the term “Hazardous Materials”
shall mean and include any hazardous or toxic materials, substances or wastes as
now or hereafter designated under any Environmental Law, including, without
limitation, asbestos, petroleum, petroleum hydrocarbons and petroleum based
products, urea formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”),
and freon and other chlorofluorocarbons. The provisions of this Section 6.4 will
survive the expiration or earlier termination of this Lease.
6.5. Landlord’s Indemnification for Certain Environmental Problems. The
following Hazardous Materials are collectively referred to in this Lease as
“Landlord Hazardous Materials”: (A) Hazardous Materials existing in the Project
as of the Commencement Date, or (B) Hazardous Materials introduced into the
Project subsequent to the Commencement Date, where the same was not caused by
Tenant or any of Tenant’s Parties. To the fullest extent permitted by law,
Landlord shall defend, reimburse, and hold Tenant and Tenant’s members,
partners, officers, directors, shareholders, employees, agents, successors and
assigns (collectively, “Tenant Indemnified Parties”) harmless from and against
any and all claims, damages, judgments, suits, causes of action, losses,
liabilities, penalties, fines, expenses and
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-13-



--------------------------------------------------------------------------------



 



costs (including, without limitation, clean-up, removal, remediation and
restoration costs, sums paid in settlement of claims, attorneys’ fees,
consultant fees and expert fees and court costs) which arise or result from the
presence of Landlord Hazardous Materials on, in, under or about the Premises,
the Building or any other portion of the Project including, without limitation,
the costs of remediation of Landlord Hazardous Materials. For purposes hereof,
“costs of remediation” shall mean the costs associated with the investigation,
assessment, testing, monitoring, containment, removal, remediation, response,
cleanup and/or abatement of any release or threatened release of any such
Landlord Hazardous Materials described in the immediately preceding sentence as
is necessary to comply with any applicable Environmental Laws including
reasonable attorney’s fees and/or expert costs. The phrase “release or
threatened release” shall mean, for the purposes of this definition, the spill,
emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal,
leaching or migration of any such Landlord Hazardous Materials into the indoor
or outdoor environment or into or out of any portion of the Project. The
provisions of this Section 6.5 will survive the expiration or earlier
termination of this Lease.
7. Payments and Notices. All rent and other sums payable by Tenant to Landlord
hereunder shall be paid to Landlord at the first address designated in
Section 1.1 of the Summary, or to such other persons and/or at such other places
as Landlord may hereafter designate in writing. Any notice required or permitted
to be given hereunder must be in writing and may be given by personal delivery
(including delivery by nationally recognized overnight courier or express
mailing service), facsimile transmission sent by a machine capable of confirming
transmission receipt, with a hard copy of such notice delivered no later than
one (1) business day after facsimile transmission by another method specified in
this Section 7, or by registered or certified mail, postage prepaid, return
receipt requested, addressed to Tenant at the address(es) designated in
Section 1.2 of the Summary, or to Landlord at the address designated in
Section 1.1 of the Summary. Either party may, by prior written notice to the
other, specify a different address for notice purposes. Notice given in the
foregoing manner shall be deemed given (i) upon confirmed transmission if sent
by facsimile transmission, provided such transmission is prior to 5:00 p.m. on a
business day (if such transmission is after 5:00 p.m. on a business day or is on
a non-business day, such notice will be deemed given on the following business
day), (ii) when actually received or refused by the party to whom sent if
delivered by a carrier or personally served or (iii) if mailed, on the day of
actual delivery or refusal as shown by the certified mail return receipt or the
expiration of three (3) business days after the day of mailing, whichever first
occurs. For purposes of this Section 7, a “business day” is Monday through
Friday, excluding holidays observed by the United States Postal Service.
8. Brokers. Landlord has entered into an agreement with the real estate broker
specified in Section 1.13 of the Summary as representing Landlord (“Landlord’s
Broker”), and Landlord shall pay any commissions or fees that are payable to
Landlord’s Broker with respect to this Lease in accordance with the provisions
of a separate commission contract. Landlord shall have no further or separate
obligation for payment of commissions or fees to any other real estate broker,
finder or intermediary. Tenant represents that it has not had any dealings with
any real estate broker, finder or intermediary with respect to this Lease, other
than Landlord’s Broker and the broker specified in Section 1.13 of the Summary
as representing Tenant (“Tenant’s Broker”). Each party represents and warrants
to the other, that, to its knowledge, no other broker, agent or finder
(a) negotiated or was instrumental in negotiating or consummating this Lease on
its behalf, and (b) is or might be entitled to a commission or compensation in
connection with this Lease. Tenant shall indemnify, defend (by counsel
reasonably approved in writing by Landlord) and hold Landlord harmless from and
against any and all claims, judgments, suits, causes of action, damages, losses,
liabilities and expenses (including attorneys’ fees and court costs) resulting
from any breach by Tenant of the foregoing representation, including, without
limitation, any claims that may be asserted against Landlord by any broker,
agent or finder undisclosed by Tenant herein. Landlord shall indemnify, defend
(by counsel reasonably approved in writing by Tenant) and hold Tenant harmless
from and against any and all claims, judgments, suits, causes of action,
damages, losses, liabilities and expenses (including attorneys’ fees and court
costs) resulting from any breach by Landlord of the foregoing representation,
including, without limitation, any claims that may be asserted against Tenant by
any broker, agent or finder undisclosed by Landlord herein. The foregoing
indemnities shall survive the expiration or earlier termination of this Lease.
9. Surrender; Holding Over.
9.1. Surrender of Premises. Upon the expiration or sooner termination of this
Lease, Tenant shall surrender all keys for the Premises to Landlord, and
exclusive possession of the Premises to Landlord broom clean and in first-class
condition and repair, reasonable wear and tear and damage by casualty or
condemnation excepted, with all of Tenant’s personal property (and those items,
if any, of Tenant Improvements and Tenant Changes identified by Landlord
pursuant to Section 12.2 below) removed therefrom and all damage caused by such
removal repaired, as required pursuant to Sections 12.2 and 12.3 below. If, for
any reason, Tenant fails to surrender the Premises on the expiration or earlier
termination of this Lease (including upon the expiration of any subsequent
month-to-month tenancy consented to by Landlord pursuant to Section 9.2 below),
with such removal and repair obligations completed, then, in addition to the
provisions of Section 9.3 below and Landlord’s rights and remedies under
Section 12.4 and the other provisions of this Lease, Tenant shall indemnify,
protect, defend (by counsel approved in writing by Landlord) and hold Landlord
harmless from and against any and all claims, judgments, suits, causes of
action, damages, losses, liabilities and expenses (including attorneys’ fees and
court costs) resulting from such failure to surrender, including, without
limitation, any claim made by any succeeding tenant based thereon. The foregoing
indemnity shall survive the expiration or earlier termination of this Lease.
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-14-



--------------------------------------------------------------------------------



 



9.2. Hold Over. If Tenant holds over after the expiration or earlier termination
of the Lease Term then, in addition to all other remedies available to Landlord,
Tenant shall become a tenant at sufferance only, upon the terms and conditions
set forth in this Lease so far as applicable (including Tenant’s obligation to
pay all Excess Expenses and any other additional rent under this Lease), but at
a Monthly Basic Rent equal to one hundred fifty percent (150%) of the Monthly
Basic Rent applicable to the Premises immediately prior to the date of such
expiration or earlier termination. Acceptance by Landlord of rent after such
expiration or earlier termination shall not constitute a consent to a hold over
hereunder or result in an extension of this Lease. Tenant shall pay an entire
month’s Monthly Basic Rent calculated in accordance with this Section 9.2 for
any portion of a month it holds over and remains in possession of the Premises
pursuant to this Section 9.2.
9.3. No Effect on Landlord’s Rights. The foregoing provisions of this Section 9
are in addition to, and do not affect, Landlord’s right of re-entry or any other
rights of Landlord hereunder or otherwise provided by law or equity.
10. Taxes on Tenant’s Property. Tenant shall be liable for, and shall pay before
delinquency, all taxes and assessments (real and personal) levied against
(a) any personal property or trade fixtures placed by Tenant in or about the
Premises (including any increase in the assessed value of the Premises based
upon the value of any such personal property or trade fixtures); and (b) any
Tenant Improvements or alterations in the Premises (whether installed and/or
paid for by Landlord or Tenant) to the extent such items are assessed at a
valuation higher than the valuation at which tenant improvements conforming to
the Building’s standard tenant improvements are assessed. If any such taxes or
assessments are levied against Landlord or Landlord’s property, Landlord may,
after written notice to Tenant, pay such taxes and assessments, and Tenant shall
reimburse Landlord therefor within thirty (30) days after demand by Landlord.
11. Condition of Premises; Repairs.
11.1. Condition of Premises. Except as specifically set forth in this Lease
(including the Work Letter Agreement), after Landlord substantially completes
the Tenant Improvements, Tenant agrees to accept the Premises in its “as-is”
condition as of the date thereof except for punch list items and provided that
(as provided below) all of the Building systems are in good working order and
comply with all applicable codes. Tenant also acknowledges that, except as
otherwise expressly set forth in this Lease, neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the Premises,
the Building, the Site or the Project or their condition, or with respect to the
suitability thereof for the conduct of Tenant’s business. The taking of
possession of the Premises by Tenant shall conclusively establish that the
Premises (including the Tenant Improvements therein) and the Common Areas
attaching to the Premises were at such time complete and in good, sanitary and
satisfactory condition other than for punch list items and without any
obligation on Landlord’s part to make any alterations, upgrades or improvements
thereto except for punch list items and as expressly set forth in this Lease
(including the Work Letter Agreement); provided, however, in the event that, as
of the Commencement Date, the Common Areas, the Base, Shell and Core (as defined
in Section 1 of Exhibit “C”) (including the base building HVAC, plumbing,
electrical, elevator and mechanical systems serving the Premises) and Tenant
Improvements, in its condition existing as of such date with regard to the
Tenant Improvements (but only with respect to a general office use of space),
alterations or other and Tenant’s use of the Premises for general office
purposes, and based solely on an unoccupied basis, (A) does not comply with
applicable laws in effect as of the Commencement Date (including the Americans
with Disabilities Act) (the “ADA”), or (B) contains latent defects (not caused
by Tenant’s acts or omissions), then Landlord shall be responsible, at
Landlord’s sole cost and expense which shall not be included in Operating
Expenses (except as otherwise permitted in (and not excluded in) Section 4
hereof) nor deducted from the Tenant Improvement Allowance, for correcting any
such non-compliance to the extent and as and when required by applicable laws,
and/or correcting any such latent defects as soon as reasonably possible after
receiving notice thereof from Tenant or otherwise becoming aware of same. In
addition, any code compliance or ADA modifications that are required inside or
outside of the Premises (exclusive of the Tenant Improvements) (backflow device,
egress lighting, etc.) during Landlord’s construction of the Tenant Improvements
shall be at the Landlord’s sole cost and expense and not deducted from the
Tenant Improvement Allowance nor shall it be included in Operating Expenses.
Nothing in this Section 11.1 shall have the effect of limiting Landlord’s
obligations under Section 11.2 below or under the Work Letter Agreement.
11.2. Landlord’s Repair Obligations. Subject to Section 18.1 and 18.2 of this
Lease, Landlord shall, as part of the Operating Expenses, repair, maintain and
replace, as necessary (a) the Building shell and other structural portions of
the Building (including the roof and foundations), (b) the basic heating,
ventilating, air conditioning (“HVAC”), sprinkler and electrical systems within
the Building core and standard conduits, connections and distribution systems
thereof within the Premises (but not any above standard improvements installed
in the Premises such as, for example, but by way of limitation, custom lighting,
special or supplementary HVAC or plumbing systems or distribution extensions,
special or supplemental electrical panels or distribution systems, or kitchen or
restroom facilities and appliances to the extent such facilities and appliances
are intended for the exclusive use of Tenant), and (c) the Common Areas;
provided, however, to the extent such maintenance, repairs or replacements are
required as a result of any act, neglect, fault or omission of Tenant or any of
Tenant’s agents, employees, contractors, licensees or invitees, Tenant shall pay
to Landlord, as additional rent, the costs of such maintenance, repairs and
replacements. Subject to Section 16.6 below, there shall be no abatement of rent
and no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-15-



--------------------------------------------------------------------------------



 



from the making of any repairs, alterations or improvements in or to any portion
of the Project, Building or the Premises or in or to fixtures, appurtenances and
equipment therein. Without limiting the foregoing, Tenant waives the right to
make repairs at Landlord’s expense under any law, statute or ordinance now or
hereafter in effect (including the provisions of California Civil Code
Section 1942 and any successive sections or statutes of a similar nature).
11.3. Tenant’s Repair Obligations. Except for Landlord’s obligations
specifically set forth in Sections 11.2, 16.1, 18.1 and 19.2 hereof, Tenant
shall at all times and at Tenant’s sole cost and expense, keep, maintain, clean,
repair, preserve and replace, as necessary other than for reasonable wear and
tear and damage by casualty and condemnation, the Premises and all parts thereof
including, without limitation, all Tenant Improvements, Tenant Changes, utility
meters, all special or supplemental HVAC systems, electrical systems, pipes and
conduits, located within the Premises, all fixtures, furniture and equipment,
Tenant’s storefront (if any), Tenant’s signs, locks, closing devices, security
devices, windows, window sashes, casements and frames, floors and floor
coverings, shelving, kitchen and/or restroom facilities and appliances located
within the Premises to the extent such facilities and appliances are intended
for the exclusive use of Tenant, custom lighting, and any alterations, additions
and other property located within the Premises in first-class condition and
repair, reasonable wear and tear excepted. Tenant shall replace, at its expense,
any and all plate and other glass in and about the Premises which is damaged or
broken from any cause whatsoever except due to the gross negligence or willful
misconduct of Landlord, its agents or employees and not covered by insurance
maintained, or required to be maintained, by Tenant hereunder. Such maintenance
and repairs shall be performed with due diligence, lien-free and in a
first-class and workmanlike manner, by licensed contractor(s) which are selected
by Tenant and approved by Landlord, which approval Landlord shall not
unreasonably withhold or delay. Except as otherwise expressly provided in this
Lease, Landlord shall have no obligation to alter, remodel, improve, repair,
renovate, redecorate or paint all or any part of the Premises.
12. Alterations.
12.1. Tenant Changes; Conditions. Tenant may, at its sole cost and expense, make
alterations, additions, improvements and decorations to the Premises
(collectively, “Tenant Changes”) subject to and upon the following terms and
conditions:

(a)   Notwithstanding any provision in this Section 12 to the contrary, without
the written consent of Landlord (which may be withheld in Landlord’s sole and
absolute (but good faith) discretion), Tenant is not permitted to make any
alterations, additions, improvements or decorations which: (i) affect any area
outside the Premises; (ii) affect the Building’s structure or the mechanical,
HVAC, electrical, plumbing, sprinkler or life safety systems of the Premises,
Building and/or the Project (collectively, the “Systems”), equipment, services
or systems, or the proper functioning thereof, or Landlord’s access thereto;
(iii) affect the outside appearance, character or use of the Project, the
Building or the Common Areas; (iv) weaken or impair the structural strength of
the Building; or (v) will violate or require a change in any occupancy
certificate applicable to the Premises.   (b)   Before proceeding with any
Tenant Change which is not otherwise prohibited in Section 12.1(a) above, Tenant
must first obtain Landlord’s written approval thereof (including approval of all
plans, specifications and working drawings for such Tenant Change), which
approval shall not be unreasonably withheld. If Landlord does not respond to
Tenant’s request for approval within ten (10) days of receiving such request and
if such failure continues for an additional three (3) days after Tenant’s second
(2nd) request to Landlord, then such lack of response shall conclusively be
deemed approval by Landlord of such Tenant Change. However, Landlord’s prior
approval shall not be required for any Tenant Change which satisfies the
following conditions (hereinafter a “Pre-Approved Change”): (i) the costs of
such Tenant Change does not exceed Twenty-Five Thousand Dollars ($25,000.00)
individually; (ii) the costs of such Tenant Change when aggregated with the
costs of all other Tenant Changes made by Tenant during the Term of this Lease
do not exceed Fifty Thousand Dollars ($50,000.00); (iii) Tenant delivers to
Landlord final plans, specifications and working drawings for such Tenant Change
at least ten (10) days prior to commencement of the work thereof; (iv) the
Tenant Change is not prohibited in Section 12.1(a) above; (v) the Tenant Change
does not require a building permit, and (vi) Tenant and such Tenant Change
otherwise satisfy all other conditions set forth in this Section 12.1.   (c)  
After Landlord has approved the Tenant Changes and the plans, specifications and
working drawings therefor (or is deemed to have approved the Pre-Approved
Changes as set forth in Section 12.1(b) above), Tenant shall: (i) enter into an
agreement for the performance of such Tenant Changes with such contractors and
subcontractors selected by Tenant and approved by Landlord, which approval shall
not be unreasonably withheld; and (ii) before proceeding with any Tenant Change
(including any Pre-Approved Change), provide Landlord with ten (10) days’ prior
written notice thereof. In addition, before proceeding with any Tenant Change,
Tenant’s contractors shall obtain, on behalf of Tenant and at Tenant’s sole cost
and expense: (A) all necessary governmental permits and approvals for the
commencement and completion of such Tenant Change; and (B) a completion and lien
indemnity bond, or other surety, satisfactory to Landlord for such Tenant Change
but only if such Tenant Change is anticipated to cost in excess of One Hundred
Thousand Dollars ($100,000.00). Landlord’s approval of any contractor(s) and
subcontractor(s) of Tenant shall not release Tenant or any such contractor(s)
and/or

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-16-



--------------------------------------------------------------------------------



 



    subcontractor(s) from any liability for any conduct or acts of such
contractor(s) and/or subcontractor(s).   (d)   Tenant shall pay to Landlord, as
additional rent, the reasonable costs of Landlord’s engineers and other
consultants for review of all plans, specifications and working drawings for the
Tenant Changes, within ten (10) business days after Tenant’s receipt of invoices
either from Landlord or such consultants together with (in any event) an
administrative charge of five percent (5%) of the actual hard material costs of
such work. In addition to such costs, Tenant shall pay to Landlord, within ten
(10) days after completion of any Tenant Change and upon receipt of reasonable
documentation reflecting the costs incurred, the actual, reasonable costs
incurred by Landlord for services rendered by Landlord’s engineers to coordinate
and/or supervise any of the Tenant Changes to the extent such services are
provided in excess of or after the normal on-site hours of such engineers and
management personnel.   (e)   All Tenant Changes shall be performed: (i) in
accordance with the approved plans, specifications and working drawings;
(ii) lien-free and in a first-class workmanlike manner; (iii) in compliance with
all laws, rules, regulations of all governmental agencies and authorities
including, without limitation, the provisions of Title III of the Americans with
Disabilities Act of 1990; (iv) in such a manner so as not to interfere with the
occupancy of any other tenant in the Project or Building, nor impose any
additional expense upon nor delay Landlord in the maintenance and operation of
the Project or Building; and (v) at such times, in such manner and subject to
such rules and regulations as Landlord may from time to time reasonably
designate.   (f)   Throughout the performance of the Tenant Changes, Tenant
shall obtain, or cause its contractors to obtain, workers compensation insurance
and general liability insurance in compliance with the provisions of Section 20
of this Lease.

12.2. Removal of Tenant Changes and Tenant Improvements. All Tenant Changes and
the initial Tenant Improvements in the Premises (whether installed or paid for
by Landlord or Tenant), shall become the property of Landlord and shall remain
upon and be surrendered with the Premises at the end of the Term of this Lease;
provided, however, Landlord shall, by written notice delivered to Tenant at any
time Landlord approves such Tenant Changes or Tenant Improvements (or, with
respect to any Tenant Changes not requiring Landlord’s consent, at any time
prior to the expiration of the Lease Term (or immediately upon any sooner
termination of this Lease)) identify in writing those items of the Tenant
Improvements and Tenant Changes which Landlord shall require Tenant to remove at
the end of the Term of this Lease. If Landlord requires Tenant to remove any
such items as described above, Tenant shall, at its sole cost, remove the
identified items on or before the expiration or sooner termination of this Lease
and repair any damage to the Premises caused by such removal (or, at Landlord’s
option, shall pay to Landlord all of Landlord’s costs of such removal and
repair). Notwithstanding anything above to the contrary, in no event will Tenant
be required to remove the improvements depicted on that certain space plan
attached hereto as Exhibit “J” dated November 28, 2007 prepared by Augustine
Design Group (collectively, “Final Space Plan”) to the extent (i) such
improvements (as depicted in such Final Space Plan) are ultimately installed in
the Premises pursuant to Exhibit “C” and (ii) Landlord has approved the finishes
that are non-Building standard finishes. Notwithstanding the foregoing, Landlord
hereby approves the installation of cherry finished doors with a glass insert
instead of Building standard mahogany doors so long as such cherry finished
doors match the cherry finish used in the wood wall panels and wood ceiling
tiles in the main lobby of the second (2nd) floor of the Building, and Tenant
shall have no obligation to remove any such cherry finished doors to the extent
such doors are ultimately installed in the Premises pursuant to Exhibit “C”.
12.3. Removal of Personal Property. All articles of personal property owned by
Tenant or installed by Tenant at its expense in the Premises (including business
and trade fixtures, furniture, teleconferencing or video conferencing equipment
and moveable partitions) shall be, and remain, the property of Tenant, and shall
be removed by Tenant from the Premises, at Tenant’s sole cost and expense, on or
before the expiration or sooner termination of this Lease. Tenant shall promptly
repair any damage to Premises, Building and/or the Project caused by such
removal.
12.4. Tenant’s Failure to Remove. If Tenant fails to remove by the expiration or
sooner termination of this Lease all of its personal property, or any items of
Tenant Improvements or Tenant Changes identified by Landlord for removal
pursuant to Section 12.2 above, or if Tenant fails to comply with its
obligations under Section 12.3 above, Landlord may, at its option, treat such
failure as a hold over pursuant to Section 9.3 above, and/or may (without
liability to Tenant for loss thereof, at Tenant’s sole cost and in addition to
Landlord’s other rights and remedies under this Lease, at law or in equity):
(a) remove and store such items in accordance with applicable law; and/or
(b) upon ten (10) days’ prior notice to Tenant, sell all or any such items at
private or public sale for such price as Landlord may obtain as permitted under
applicable law. Landlord shall apply the proceeds of any such sale to any
amounts due to Landlord under this Lease from Tenant (including Landlord’s
attorneys’ fees and other costs incurred in the removal, storage and/or sale of
such items), with any remainder to be paid to Tenant.
13. Liens. Tenant shall not permit any mechanic’s, materialmen’s or other liens
to be filed against all or any part of the Project, the Site, the Building or
the Premises, nor against Tenant’s leasehold interest in the Premises, by reason
of or in connection with any repairs, alterations, improvements or other work
contracted for or undertaken by Tenant or any other act or omission of Tenant or
any Tenant Parties. Tenant shall, at Landlord’s request, after completion of the
work and payment for all amounts due
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-17-



--------------------------------------------------------------------------------



 



therefore, provide Landlord with enforceable, unconditional and final lien
releases (and other evidence reasonably requested by Landlord to demonstrate
protection from liens) from all persons furnishing labor and/or materials with
respect to the Premises. Landlord shall have the right at all reasonable times
to post on the Premises and record any notices of non-responsibility which it
deems necessary for protection from such liens. If any such liens are filed,
Tenant shall, at its sole cost, immediately cause such lien to be released of
record or bonded to Landlord’s reasonable satisfaction so that it no longer
affects title to the Project, the Site, the Building or the Premises. If Tenant
fails to cause such lien to be so released or bonded within twenty (20) days
after filing thereof, Landlord may, without waiving its rights and remedies
based on such breach, and without releasing Tenant from any of its obligations,
cause such lien to be released by any means it shall deem proper, including
payment in satisfaction of the claim giving rise to such lien. Tenant shall pay
to Landlord within five (5) days after receipt of invoice from Landlord, any sum
paid by Landlord to remove such liens, together with interest at the Interest
Rate from the date of such payment by Landlord. NOTICE IS HEREBY GIVEN THAT
LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR
TO BE FURNISHED TO TENANT, OR TO ANYONE HOLDING THE PREMISES THROUGH OR UNDER
TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR
MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN THE PREMISES.
14. Assignment and Subletting.
14.1. Restriction on Transfer. Tenant shall not, without the prior written
consent of Landlord, which consent Landlord will not unreasonably withhold,
assign this Lease or any interest herein or sublet the Premises or any part
thereof, or permit the use or occupancy of the Premises by any party other than
Tenant (any such assignment, encumbrance, sublease, license or the like shall
sometimes be referred to as a “Transfer”). Subject to Section 14.8 below, for
purposes of this Lease, the term “Transfer” shall also include (i) if Tenant is
a partnership, the withdrawal or change, voluntary, involuntary or by operation
of law, of fifty percent (50%) or more of the partners, or transfer of
twenty-five percent or more of partnership interests, within a twelve (12)-month
period, or the dissolution of the partnership without immediate reconstitution
thereof, and (ii) if Tenant is a closely held corporation (i.e., whose stock is
not publicly held and not traded through an exchange or over the counter),
(A) the dissolution, merger, consolidation or other reorganization of Tenant,
(B) the sale or other transfer of more than an aggregate of fifty percent (50%)
of the voting shares of Tenant (other than to immediate family members by reason
of gift or death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of more than an aggregate of fifty percent (50%) of the
value of the unencumbered assets of Tenant within a twelve (12) month period. In
no event may Tenant encumber this Lease. Any Transfer without Landlord’s consent
shall constitute a default by Tenant under this Lease, and in addition to all of
Landlord’s other remedies at law, in equity or under this Lease, such Transfer
shall be voidable at Landlord’s election.
14.2. Administrative and Attorneys’ Fees. If Tenant effects a Transfer or
requests the consent of Landlord to any Transfer, then Tenant shall, upon
demand, pay Landlord a non-refundable administrative fee of Five Hundred Dollars
($500.00), plus any reasonable attorneys’ and paralegal fees and costs incurred
by Landlord in connection with such Transfer or request for consent (whether
attributable to Landlord’s in-house attorneys or paralegals or otherwise).
Acceptance of the Five Hundred Dollar ($500.00) administrative fee and/or
reimbursement of Landlord’s attorneys’ and paralegal fees shall in no event
obligate Landlord to consent to any proposed Transfer.
14.3. Landlord’s Options. If at any time or from time to time during the Term
Tenant desires to effect a Transfer, Tenant shall deliver to Landlord, at least
thirty (30) days prior to the date Tenant desires the Transfer to be effective
(“Transfer Date”), written notice (“Transfer Notice”) setting forth the Transfer
Date, the terms and provisions of the proposed Transfer, the identity of the
proposed assignee, sublessee or other transferee (sometimes referred to
hereinafter as a “Transferee”), and any ownership or commercial relationship
between Tenant and the proposed Transferee. Tenant shall also deliver to
Landlord with the Transfer Notice, a current financial statement and financial
statements for the preceding two (2) years of the Transferee (if available), and
such other information concerning the business background and financial
condition of the proposed Transferee (including references) as Landlord may
reasonably request. Landlord shall have the option, exercisable by written
notice delivered to Tenant within ten (10) business days after Landlord’s
receipt of the Transfer Notice, and such financial statements and other
information requested by Landlord, either to:

(a)   approve or disapprove such Transfer, which approval shall not be
unreasonably withheld; or   (b)   in the case of an assignment or in the case of
a sublease or subleases comprising (in the aggregate) more than sixty percent
(60%) of the Premises, recapture the space (“Subject Space”) that is the subject
of the Transfer. Such recapture notice shall cancel and terminate this Lease
with respect to the Subject Space as of the date stated in the Transfer Notice
as the effective date of the proposed Transfer until the last day of the term of
the Transfer as set forth in the Transfer Notice. If this Lease shall be
canceled with respect to less than the entire Premises, the Rent reserved herein
shall be prorated on the basis of the number of rentable square feet retained by
Tenant in proportion to the number of rentable square feet contained in the
Premises, and this Lease as so amended shall continue thereafter in full force
and effect, and upon request of either party, the parties shall execute written
confirmation of the same. Notwithstanding any provision herein to the contrary,
in the event that Landlord elects to recapture as provided in this
Section 14.3(b), Tenant shall have five (5) days to rescind its Transfer Notice
in which case such election to recapture shall no longer be effective and Tenant
shall retain all rights under this

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-18-



--------------------------------------------------------------------------------



 



    Lease. If Landlord does not respond to Tenant’s Transfer Notice within ten
(10) business days of receiving such Transfer Notice (together with all required
information provided above) and if such failure continues for an additional
three (3) days after Tenant’s second (2nd) submittal of such Transfer Notice
(together with all required information provided above) to Landlord, then such
lack of response shall conclusively be deemed approval by Landlord of such
Transfer.

14.4. Additional Conditions; Excess Rent. If Landlord does not exercise its
recapture option described in Section 14.3(b) above and instead approves of the
proposed Transfer pursuant to Section 14.3(a) above, Tenant may enter into the
proposed Transfer with such proposed Transferee subject to the following further
conditions:

(a)   the Transfer shall be on the same terms set forth in the Transfer Notice
delivered to Landlord (if the terms have changed, Tenant must submit a revised
Transfer Notice to Landlord and Landlord shall have another ten (10) business
days after receipt thereof to make the election in Sections 14.3(a) or 14.3(b)
above);   (b)   no Transfer shall be valid and no Transferee shall take
possession of the Premises until an executed counterpart of the assignment,
sublease or other instrument effecting the Transfer has been delivered to
Landlord pursuant to which the Transferee shall expressly assume all of Tenant’s
obligations under this Lease (or with respect to a sublease of a portion of the
Premises or for a portion of the Term, all of Tenant’s obligations applicable to
such portion);   (c)   no Transferee shall have a further right to assign,
encumber or sublet, except on the terms herein contained; and   (d)   fifty
percent (50%) of any rent or other economic consideration received by Tenant as
a result of such Transfer which exceeds, in the aggregate, (i) the total rent
which Tenant is obligated to pay Landlord under this Lease (prorated to reflect
obligations allocable to any portion of the Premises subleased), plus (ii) any
documented and standard San Diego brokerage commissions, reasonable attorneys’
fees, reasonable moving costs and other commercially reasonable costs actually
paid by Tenant in connection with such Transfer, shall be paid to Landlord
within twenty (20) days after receipt thereof as additional rental under this
Lease, without affecting or reducing any other obligations of Tenant hereunder.

14.5. Reasonable Disapproval. Landlord and Tenant hereby acknowledge that
Landlord’s disapproval of any proposed Transfer pursuant to Section 14.3(a)
shall be deemed reasonably withheld if based upon any reasonable factor,
including, without limitation, any or all of the following factors: (a) the
proposed Transfer would result in more than two subleases of portions of the
Premises being in effect at any one time during the Term; (b) the proposed
Transferee is an existing tenant of the Project or is negotiating with Landlord
(or has negotiated with Landlord in the last six (6) months) for space in the
Project (and Landlord, in each such case, has space in the Project available for
lease to such proposed Transferee); (c) the proposed Transferee is a
governmental entity; (d) the portion of the Premises to be sublet or assigned is
irregular in shape with inadequate and unlawful means of ingress and egress;
(e) the use of the Premises by the Transferee (1) is not permitted by the use
provisions in Section 6 hereof, or (2) violates any exclusive use granted by
Landlord to another tenant in the Building; (f) the Transfer would likely result
in significant increase in the use of the parking areas or Common Areas by the
Transferee’s employees or visitors, and/or significantly increase the demand
upon services to be provided by Landlord to the Premises; or (g) the Transferee
does not have the financial capability to fulfill the obligations imposed by the
Transfer. Notwithstanding any contrary provision of this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent to a proposed Transfer or otherwise has breached its obligations
under this Section 14, Tenant’s and such Transferee’s only remedy shall, unless
it is determined by a court of competent jurisdiction that Landlord acted in bad
faith, be to seek a declaratory judgment and/or injunctive relief, and Tenant,
on behalf of itself and, to the extent permitted by law, such proposed
Transferee, waives all other remedies against Landlord, including, without
limitation, the right to seek monetary damages or to terminate this Lease.
14.6. No Release. No Transfer shall release Tenant of Tenant’s obligations under
this Lease or alter the primary liability of Tenant to pay the rent and to
perform all other obligations to be performed by Tenant hereunder. Landlord may
require that any Transferee remit directly to Landlord on a monthly basis, all
monies due Tenant by said Transferee, and each sublease shall provide that if
Landlord gives said sublessee written notice that Tenant is in default (beyond
the expiration of all applicable notice and cure periods) under this Lease, said
sublessee will thereafter make all payments due under the sublease directly to
or as directed by Landlord, which payments will be credited against any payments
due under this Lease. Tenant hereby irrevocably and unconditionally assigns to
Landlord all rents and other sums payable under any sublease of the Premises as
collateral to secure the Tenant’s obligations under this Lease; provided,
however, that Landlord hereby grants Tenant a license to collect all such rents
and other sums so long as Tenant is not in default (beyond the expiration of all
applicable notice and cure periods) under this Lease. Tenant shall, within
ten (10) days after the execution and delivery of any assignment or sublease,
deliver a duplicate original copy thereof to Landlord. However, the acceptance
of rent by Landlord from any other person shall not be deemed to be a waiver by
Landlord of any provision hereof. Consent by Landlord to one Transfer shall not
be deemed consent to any subsequent Transfer. In the event of default (beyond
the expiration of all applicable notice and cure periods) by any Transferee of
Tenant or any successor of Tenant in the performance of any of the terms hereof,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against such Transferee or
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-19-



--------------------------------------------------------------------------------



 



successor. Landlord may consent to subsequent assignments of the Lease or
sublettings or amendments or modifications to the Lease with assignees of
Tenant, without notifying Tenant, or any successor of Tenant, and without
obtaining its or their consent thereto and any such actions shall not relieve
Tenant of liability under this Lease.
14.7. Material Inducement. Tenant understands, acknowledges and agrees that
(a) Landlord’s option to recapture all or any portion of the Subject Space as
provided in Section 14.3(b) above rather than approve the proposed Transfer, and
(b) Landlord’s right to receive a portion of any excess consideration paid by a
Transferee in connection with an approved Transfer as provided in
Section 14.4(d) above, are a material inducement for Landlord’s agreement to
lease the Premises to Tenant upon the terms and conditions herein set forth.
14.8. Affiliated Companies/Restructuring of Business Organization. The
assignment or subletting by Tenant of all or any portion of this Lease or the
Premises to (i) a parent or subsidiary of Tenant, or (ii) any person or entity
which controls, is controlled by or under common control with Tenant, or
(iii) any entity which purchases all or substantially all of the assets of
Tenant, or (iv) any entity into which Tenant is merged or consolidated (all such
persons or entities described in (i), (ii), (iii) and (iv) being sometimes
hereinafter referred to as “Affiliates”) shall not be deemed a Transfer under
this Section 14 and shall not entitle Landlord to receive its recapture rights
nor require Landlord approval, provided that:

(a)   Any such Affiliate was not formed as a subterfuge to avoid the obligations
of this Section 14;   (b)   Tenant gives Landlord prior written notice of any
such assignment or sublease to an Affiliate;   (c)   Any such Affiliate has, as
of the effective date of any such assignment or sublease, a tangible net worth
and net income, in the aggregate, computed in accordance with generally accepted
accounting principles (but excluding goodwill as an asset), which is, in
Landlord’s reasonable good faith determination, sufficient to meet the
obligations of Tenant under this Lease;   (d)   Any such assignment or sublease
shall be subject to all of the terms and provisions of this Lease, and such
assignee or sublessee shall assume, in a written document reasonably
satisfactory to Landlord and delivered to Landlord upon or prior to the
effective date of such assignment or sublease, all the obligations of Tenant
under this Lease; and   (e)   Tenant shall remain fully liable for all
obligations to be performed by Tenant under this Lease.

An Affiliate that is an assignee of Tenant’s entire interest in this Lease may
be referred to herein as an “Affiliate Assignee”.
15. Entry by Landlord. Landlord and its employees and agents shall at all
reasonable times have the right, with reasonable notice except in the event of
scheduled services or what the Landlord reasonably believes to be an emergency,
to enter the Premises to inspect the same, to supply janitorial service and any
other service required to be provided by Landlord to Tenant under this Lease, to
exhibit the Premises to prospective lenders or purchasers (or during the last
nine (9) months of the Term, to prospective tenants), to post notices of
non-responsibility, and/or to alter, improve or repair the Premises or any other
portion of the Building or Project, all without being deemed guilty of or liable
for any breach of Landlord’s covenant of quiet enjoyment or any eviction of
Tenant, and without abatement of rent. In exercising such entry rights, Landlord
shall use commercially reasonable efforts to minimize, as reasonably
practicable, the interference with Tenant’s business, and shall provide Tenant
with reasonable advance written notice of such entry (except in emergency
situations and for scheduled services). For each of the foregoing purposes,
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, upon and about the Premises, excluding Tenant’s vaults and safes,
and Landlord shall have the means which Landlord may deem proper to open said
doors in an emergency in order to obtain entry to the Premises. Any entry to the
Premises obtained by Landlord by any of said means or otherwise shall not under
any circumstances be construed or deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction of Tenant from the Premises
or any portion thereof, or grounds for any abatement or reduction of rent and
Landlord shall not have any liability to Tenant for any damages or losses on
account of any such entry by Landlord.
16. Utilities and Services.
16.1. Standard Utilities and Services. Subject to the terms and conditions of
this Lease, and the obligations of Tenant as set forth hereinbelow, Landlord
shall furnish or cause to be furnished to the Premises the following utilities
and services, the costs of which shall be included in Operating Expenses, unless
otherwise specified below or unless Tenant pays direct to the utility provider:

(a)   Landlord shall make the elevator of the Building available for Tenant’s
non-exclusive use, twenty-four (24) hours per day.   (b)   Landlord shall
furnish during the Business Hours for the Building specified in Section 1.17 of
the Summary (which Business Hours shall be subject to change from time to time
by Landlord, in Landlord’s reasonable discretion so long as written notice of
such change is promptly provided to Tenant), water as well as heating,
ventilation and air conditioning (“HVAC”) for the Premises as required in
Landlord’s judgment for the comfortable and normal occupancy of the Premises.
The

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-20-



--------------------------------------------------------------------------------



 



    cost of maintenance and service calls to adjust and regulate the HVAC system
shall be charged to Tenant if the need for maintenance work results from either
Tenant’s adjustment of room thermostats or Tenant’s failure to comply with its
obligations under this Section 16, including keeping window coverings closed as
needed. Such work shall be charged at hourly rates equal to then-current
journeyman’s wages for HVAC mechanics; provided, however, that (i) within thirty
(30) days from the Commencement Date, Landlord shall, at Landlord’s sole cost
and expense, adjust and balance the HVAC system serving the Premises (the “First
HVAC Adjustment”), and (ii) thereafter, within thirty (30) days following
Tenant’s written request, Landlord shall, at Landlord’s sole cost and expense
and shall not be included in Operating Expenses, readjust and rebalance the HVAC
system a second time. If Tenant desires HVAC at any time other than during the
Business Hours for the Building, Landlord shall provide such “after-hours” usage
after advance reasonable request by Tenant, and Tenant shall pay to Landlord, as
additional rent Thirty-Five Dollars ($35.00) per hour, per floor. The charge for
after-hours HVAC shall not increase by more than Three Dollars ($3.00) per hour,
per floor annually on a cumulative and compounded basis.   (c)   Landlord shall
furnish janitorial services to the Premises five (5) days per week pursuant to
janitorial and cleaning specifications as may be adopted by Landlord from time
to time. No person(s) other than those persons approved by Landlord shall be
permitted to enter the Premises for such purposes. Janitorial service shall
include ordinary dusting and cleaning by the janitor assigned to do such work
and shall not include cleaning of carpets or rugs, except normal vacuuming, or
moving of furniture, interior window cleaning, coffee or eating area cleaning
and other special services. Such additional services may be rendered by Landlord
pursuant to written agreement with Tenant as to the extent of such services and
the payment of the cost thereof. Janitorial service will not be furnished on
nights when rooms are occupied after 7:30 p.m. or to rooms which are locked
unless a key is furnished to the Landlord for use by the janitorial contractor.
Window cleaning shall be done only by Landlord, at such time and frequency as
determined by Landlord at Landlord’s sole discretion. Tenant shall pay to
Landlord the cost of removal of any of Tenant’s refuse and rubbish to the extent
that the same exceeds the refuse and rubbish usually attendant upon the use of
the Premises for general office uses.   (d)   Landlord may, in Landlord’s sole
discretion, provide security service or protection in the Building and/or the
Project, in any manner deemed reasonable by Landlord at Landlord’s sole
discretion, from the Commencement Date throughout the Term.   (e)   At
Landlord’s option, Landlord may install HVAC meters in the Premises to measure
Tenant’s consumption of HVAC, including any after-hours and extraordinary usage
described above.

16.2. Tenant’s Obligations. Tenant shall be separately metered for the
electricity, gas, water, telephone for the Premises or other services which are
metered, chargeable or provided to the Premises, at Tenant’s sole cost and
expense other than for the purchase and installation of electric meters which
shall be at Landlord’s sole cost and expense. Tenant shall make all such
payments directly to the service provider as and when bills are rendered (or to
Landlord in the event Landlord provides submeters instead of the utility
company’s meters). Should Tenant fail to pay any such amounts, Landlord shall
have the right to pay the same on Tenant’s behalf and Tenant shall reimburse
Landlord for all costs and expenses incurred by Landlord in conjunction with
such payment within thirty (30) days after demand therefor. All such costs and
expenses incurred by Landlord on Tenant’s behalf shall be deemed additional rent
payable by Tenant and collectible by Landlord as such. Landlord shall designate
the electricity utility provider from time to time. In addition, Tenant shall
also pay directly to Landlord (and not as part of Operating Expenses) Tenant’s
Percentage (or such other equitable share as reasonably and equitably determined
by Landlord) of the costs of electricity, gas, water and other services for the
Common Areas. At no time shall use of electricity in the Premises exceed the
capacity of existing feeders and risers to or wiring in the Premises. Any risers
or wiring to meet Tenant’s excess electrical requirements shall, upon Tenant’s
written request, be installed by Landlord, at Tenant’s sole cost, if, in
Landlord’s reasonable judgment, the same are necessary and shall not (i) cause
damage or injury to the Project, the Building or the Premises, (ii) cause or
create a dangerous or hazardous condition, (iii) entail excessive or
unreasonable alterations, repairs or expenses, or (iv) interfere with or disturb
other tenants or occupants of the Building. Tenant shall cooperate fully at all
times with Landlord, and abide by all reasonable regulations and requirements
which Landlord may prescribe for the proper functioning and protection of the
Building’s services and systems. Tenant shall not use any apparatus or device
in, upon or about the Premises which may in any way increase the amount of
services or utilities usually furnished or supplied to the Premises or other
premises in the Building. In addition, Tenant shall not connect any conduit,
pipe, apparatus or other device to the Building’s water, waste or other supply
lines or systems for any purpose. Neither Tenant nor its employees, agents,
contractors, licensees or invitees shall at any time enter, adjust, tamper with,
touch or otherwise in any manner affect the Systems of the Building and/or the
Project.
16.3. Overstandard Use. Tenant shall not, without Landlord’s prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or increase the need for water
normally furnished for the Premises by Landlord pursuant to the terms of
Section 16.1 above. If Tenant uses water in excess of that supplied by Landlord
pursuant to Section 16.1 above, then Tenant shall pay to Landlord, within thirty
(30) days after billing and as additional rent, the cost of such excess
consumption, the cost of the installation,
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-21-



--------------------------------------------------------------------------------



 



operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption; and Landlord may install devices to
separately meter any increased use, and in such event Tenant shall pay, as
additional rent, the increased cost directly to Landlord, within ten (10) days
after demand, including the cost of such additional metering devices.
16.4. Failure to Provide Utilities. Landlord’s failure to furnish or delay in
furnishing any of the services described in Section 16.1 above when such failure
is caused by all or any of the following shall not result in any liability of
Landlord: (a) casualty, accident, breakage or repairs; (b) strikes, lockouts or
other labor disturbances or labor disputes of any such character;
(c) governmental regulation, moratorium or other governmental action;
(d) inability, despite the exercise of reasonable diligence, to obtain
electricity, water or fuel including due to shortages, blackouts or any other
cause; or (e) any other cause beyond Landlord’s reasonable control. In addition,
in the event of the failure of any said utilities or services, Tenant shall not
be entitled to any abatement or reduction of rent (except as expressly provided
in Sections 18.3 and 19.2 if such failure is a result of a damage or taking
described therein), no eviction of Tenant shall result, and Tenant shall not be
relieved from the performance of any covenant or agreement in this Lease.
Furthermore, Landlord shall not be liable under any circumstances for a loss of,
or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services as set forth in this Section 16. In the event of any stoppage or
interruption of services, Landlord shall diligently attempt to resume such
services as promptly as reasonably practicable. Tenant hereby waives the
provisions of California Civil Code Section 1932(1) or any other applicable
existing or future law, ordinance or governmental regulation permitting the
termination of this Lease due to an interruption, failure or inability to
provide any services.
16.5. Tenant’s Security System. Tenant may, in accordance with Section 12 hereof
and at its own expense, install its own security system (“Tenant’s Security
System”) in the Premises; provided, however, that Tenant shall obtain Landlord’s
prior consent with respect to the plans and specifications for Tenant’s Security
System (which consent shall not be unreasonably withheld, conditioned or
delayed), and shall coordinate the installation and operation of Tenant’s
Security System with Landlord to assure that Tenant’s Security System is
reasonably compatible with Landlord’s security system and the Building’s Base,
Shell and Core. To the extent that Landlord reasonably determines that Tenant’s
Security System is not reasonably compatible with Landlord’s security system
and/or the Building’s Base, Shell and Core, Tenant shall not be entitled to
install or operate it. Tenant shall be solely responsible, at Tenant’s sole cost
and expense, for the monitoring, operation and removal of Tenant’s Security
System.
16.6. Abatement of Rent When Tenant Is Prevented From Using Premises. In the
event that Tenant is prevented from using, and does not use, the Premises or any
portion thereof, for five (5) consecutive business days (the “Eligibility
Period”) as a result of (i) any repair, maintenance or alteration performed by
Landlord after the Commencement Date and required to be performed by Landlord
under this Lease, or (ii) any failure to provide to the Premises any of the
essential utilities and services required to be provided in Sections 16.1(a),
16.1(b) or 16.1(c) above, or (iii) any failure to provide access to the
Premises, then Tenant’s obligation to pay Monthly Basic Rent and Operating
Expenses shall be abated or reduced, as the case may be, from and after the
first (1st) day following the Eligibility Period and continuing until such time
that Tenant continues to be so prevented from using, and does not use, the
Premises or a portion thereof, in the proportion that the rentable square feet
of the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable square feet of the Premises; provided, however,
that Tenant shall only be entitled to such abatement of rent if the matter
described in clauses (i), (ii) or (iii) of this sentence not is caused by
Tenant’s gross negligence or willful misconduct and is not covered by Tenant’s
business interruption insurance. To the extent Tenant shall be entitled to
abatement of rent because of a damage or destruction pursuant to Section 18 or a
taking pursuant to Section 19, then the Eligibility Period shall not be
applicable.
16.7. Package HVAC Unit. Tenant shall be entitled to install, as a Tenant
Change, a dedicated heating, ventilation and air conditioning unit (“Package
Unit”) within the Premises at Tenant’s sole cost and expense. The plans and
specifications for such Package Unit shall, as provided in Section 12 above, be
subject to Landlord’s reasonable approval. If Tenant elects to install such
Package Unit within the Premises, then Tenant shall be responsible for the cost
of electricity to such unit and Tenant shall contract with the local utility
company for electricity for such Package Unit. Tenant shall be solely
responsible for maintenance and repair of the Package Unit and such unit shall
be considered to be a fixture within the Premises and shall, unless Landlord
otherwise elects to have Tenant (at Tenant’s sole cost and expense) remove the
same prior to the expiration of the Lease Term and notifies Tenant in writing of
same at the time of approval of the plans and specifications of such Package
Unit, remain upon the Premises upon the expiration or earlier termination of the
Term or the Option Term (if applicable).
17. Indemnification and Exculpation.
17.1. Tenant’s Assumption of Risk and Waiver. Except to the extent such matter
is not covered by the insurance required to be maintained by Tenant under this
Lease and such matter is attributable to the gross negligence, willful
misconduct of Landlord or unless caused by a material breach of Landlord’s
obligation under this Lease, Landlord shall not be liable to Tenant, Tenant’s
employees, agents or invitees for: (i) any damage to property of Tenant, or of
others, located in, on or about the Premises, nor for (ii) the loss of or damage
to any property of Tenant or of others by theft or otherwise, (iii) any injury
or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water, rain or
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-22-



--------------------------------------------------------------------------------



 



leaks from any part of the Premises or from the pipes, plumbing works or from
the roof, street or subsurface or from any other places or by dampness or by any
other cause of whatsoever nature, or (iv) any such damage caused by other
tenants or persons in the Project, occupants of adjacent property of the
Project, or the public, or caused by operations in construction of any private,
public or quasi-public work. Landlord shall in no event be liable to Tenant for
any consequential damages or for loss of revenue or income and Tenant waives any
and all claims for any such damages. Notwithstanding anything to the contrary
contained in this Section 17.1, all property of Tenant, its agents, employees
and invitees kept or stored on the Premises, whether leased or owned by any such
parties, shall be so kept or stored at the sole risk of Tenant and Tenant shall
hold Landlord harmless from any claims arising out of damage to the same,
including subrogation claims by Tenant’s insurance carriers.
17.2. Tenant’s Indemnification of Landlord. Tenant shall be liable for, and
shall indemnify, defend, protect and hold Landlord and Landlord’s partners,
officers, directors, employees, agents, successors and assigns (collectively,
“Landlord Indemnified Parties”) harmless from and against, any and all claims,
damages, judgments, suits, causes of action, losses, liabilities and expenses,
including reasonable attorneys’ fees and court costs (collectively, “Indemnified
Claims”) (but not including any loss of business, loss of profits or other
consequential damages), arising or resulting from (a) any occurrence at the
Premises caused by Tenant or any of Tenant’s agents except to the extent arising
from the gross negligence or willful misconduct of Landlord or its agents,
employees or contractors and not covered by the insurance required to be
maintained by Tenant under this Lease, (b) any act or omission of Tenant or any
of Tenant’s agents, employees, contractors, subtenants, assignees, licensees or
invitees (collectively, “Tenant Parties”); (c) the use of the Premises and
Common Areas and conduct of Tenant’s business by Tenant or any Tenant Parties,
or any other activity, work or thing done by Tenant or any Tenant Parties, in or
about the Premises, the Building or elsewhere in the Project; and/or (d) any
default by Tenant of any obligations on Tenant’s part to be performed under the
terms of this Lease or the terms of any contract or agreement to which Tenant is
a party or by which it is bound, affecting this Lease or the Premises. In case
any action or proceeding is brought against Landlord or any Landlord Indemnified
Parties by reason of any such Indemnified Claims, Tenant, upon notice from
Landlord, shall defend the same at Tenant’s expense by counsel approved in
writing by Landlord, which approval shall not be unreasonably withheld.
17.3. Reciprocal Indemnity. Notwithstanding any provisions of Lease
Sections 17.1 and 17.2 to the contrary, Tenant shall not be required to
indemnify and hold Landlord harmless from any Indemnified Claims to any person,
property or entity resulting from the gross negligence or willful misconduct of
Landlord or its agents, contractors, servants, employees or licensees in
connection with Landlord’s activities in the Building (except for damage to the
Tenant Changes and Tenant’s personal property, fixtures, furniture and equipment
in the Premises, to the extent Tenant is required to obtain the requisite
insurance coverage pursuant to the Lease) or the Project. Landlord shall
indemnify and hold Tenant harmless from any such Indemnified Claims (but not
including any loss of business, loss of profits or other consequential damages);
provided, however, to the extent any damage or repair obligation is covered by
insurance obtained by Landlord, but is not covered by insurance obtained by
Tenant, then Tenant shall be relieved of its indemnity obligation up to the
amount of the insurance proceeds which Landlord is entitled to receive. Tenant’s
agreement to indemnify and hold Landlord harmless pursuant to Section 17.2 above
and the exclusion from Tenant’s indemnity and Landlord’s agreement to indemnify
and hold Tenant harmless pursuant to this provision are not intended to and
shall not relieve any insurance carrier of its obligations under policies
required to be carried by Landlord or Tenant, respectively, pursuant to the
Lease to the extent that such policies cover the results of such acts, omissions
or willful misconduct.
17.4. Survival; No Release of Insurers. Tenant’s indemnification obligations
under Sections 17.2 and 17.3 shall survive the expiration or earlier termination
of this Lease. Tenant’s covenants, agreements and indemnification in
Sections 17.1, 17.2 and 17.3 above are not intended to and shall not relieve any
insurance carrier of its obligations under policies required to be carried by
Tenant pursuant to the provisions of this Lease.
18. Damage or Destruction.
18.1. Landlord’s Rights and Obligations. In the event the Premises or any part
of the Building is damaged by fire or other casualty to an extent not exceeding
twenty-five percent (25%) of the full replacement cost thereof, and Landlord’s
contractor estimates in a writing delivered to the parties that the damage
thereto is such that the Building and/or Premises may be repaired, reconstructed
or restored to substantially its condition immediately prior to such damage
within one hundred twenty (120) days from the date of such casualty, and
Landlord will receive insurance proceeds sufficient to cover the costs of such
repairs, reconstruction and restoration (including proceeds from Tenant and/or
Tenant’s insurance which Tenant is required to deliver to Landlord pursuant to
Section 18.2 below), then Landlord shall commence and proceed diligently with
the work of repair, reconstruction and restoration and this Lease shall continue
in full force and effect. If, however, the Premises or any other part of the
Building is damaged to an extent exceeding twenty-five percent (25%) of the full
replacement cost thereof, or Landlord’s contractor estimates that such work of
repair, reconstruction and restoration will require longer than one hundred
twenty (120) days to complete, or Landlord will not receive insurance proceeds
(other than as a result of Landlord not having commercially reasonable insurance
coverage (and/or proceeds from Tenant, as applicable) sufficient to cover the
costs of such repairs, reconstruction and restoration, then Landlord may elect
to either:
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-23-



--------------------------------------------------------------------------------



 



(a)   repair, reconstruct and restore the portion of the Building and Premises
damaged by such casualty (including, to the extent of insurance proceeds
received from Tenant, the Tenant Improvements and Tenant Changes), in which case
this Lease shall continue in full force and effect; or   (b)   terminate this
Lease effective as of the date which is thirty (30) days after Tenant’s receipt
of Landlord’s election to so terminate.

Under any of the conditions of this Section 18.1, Landlord shall give written
notice to Tenant of its intention to repair or terminate within the later of
sixty (60) days after the occurrence of such casualty, or fifteen (15) days
after Landlord’s receipt of the estimate from Landlord’s contractor.
18.2. Tenant’s Costs and Insurance Proceeds. In the event of any damage or
destruction of all or any part of the Premises, Tenant shall immediately:
(a) notify Landlord thereof; and (b) deliver to Landlord all insurance proceeds
received by Tenant with respect to the Tenant Improvements and Tenant Changes in
the Premises (excluding proceeds for Tenant’s furniture and other personal
property), whether or not this Lease is terminated as permitted in this
Section 18, and Tenant hereby assigns to Landlord all rights to receive such
insurance proceeds. If, for any reason (including Tenant’s failure to obtain
insurance for the full replacement cost of the Tenant Improvements and any
Tenant Changes which Tenant is required to insure pursuant to Sections 12.1(c)
and/or 20.1(a) hereof), Tenant fails to receive insurance proceeds covering the
full replacement cost of such Tenant Improvements and Tenant Changes which are
damaged, Tenant shall be deemed to have self-insured the replacement cost of
such Tenant Improvements and Tenant Changes, and upon any damage or destruction
thereto, Tenant shall immediately pay to Landlord the full replacement cost of
such items, less any insurance proceeds actually received by Landlord from
Landlord’s or Tenant’s insurance with respect to such items.
18.3. Abatement of Rent. In the event that as a result of any such damage,
repair, reconstruction and/or restoration of the Premises or the Building,
Tenant is prevented from using, and does not use, the Premises or any portion
thereof, then the Monthly Basic Rent shall be abated or reduced, as the case may
be, during the period that Tenant continues to be so prevented from using and
does not use the Premises or portion thereof, in the proportion that the
rentable square feet of the portion of the Premises that Tenant is prevented
from using, and does not use, bears to the total rentable square feet of the
Premises. Notwithstanding the foregoing to the contrary, if the damage is due to
the gross negligence or willful misconduct of Tenant or any Tenant Parties,
there shall be no abatement of Monthly Basic Rent except to the extent covered
by Landlord’s insurance. Except for abatement of Monthly Basic Rent as provided
hereinabove, Tenant shall not be entitled to any compensation or damages for
loss of, or interference with, Tenant’s business or use or access of all or any
part of the Premises resulting from any such damage, repair, reconstruction or
restoration.
18.4. Inability to Complete. Notwithstanding anything to the contrary contained
in this Section 18, in the event Landlord is obligated or elects to repair,
reconstruct and/or restore the damaged portion of the Building or Premises
pursuant to Section 18.1 above, but is delayed from completing such repair,
reconstruction and/or restoration beyond the date which is six (6) months after
the date estimated by Landlord’s contractor for completion thereof pursuant to
Section 18.1, by reason of any causes beyond the reasonable control of Landlord
(including, without limitation, delays due to Force Majeure Delays as defined in
Section 32.15, and delays caused by Tenant or any Tenant Parties), then
(i) Landlord may elect to terminate this Lease upon thirty (30) days’ prior
written notice to Tenant and (ii) Tenant shall have the right to terminate this
Lease so long as the delay was not caused by any delays caused by Tenant and/or
any Tenant Parties.
18.5. Damage Near End of Term. In addition to its termination rights set forth
herein, Landlord and Tenant shall each have the right to terminate this Lease if
any damage to the Building or Premises occurs during the last twelve (12) months
of the Term of this Lease and Landlord’s contractor estimates in a writing
delivered to the parties within sixty (60) days of the casualty, that the
repair, reconstruction or restoration of such damage cannot be completed within
the earlier of (a) the scheduled expiration date of the Lease Term, or (b) sixty
(60) days after the date of such casualty.
18.6. Tenant’s Additional Termination Right. In addition to the right of Tenant
to terminate the Lease as set forth in Section 18.5 above, Tenant shall have the
right to terminate this Lease if Landlord’s contractor estimates that such work
of repair, reconstruction and restoration will require longer than two hundred
ten (210) days to complete, which termination shall be effective as of the date
which is thirty (30) days after Landlord’s receipt of Tenant’s election to so
terminate.
18.7. Waiver of Termination Right. This Lease sets forth the terms and
conditions upon which this Lease may terminate in the event of any damage or
destruction. Accordingly, the parties hereby waive the provisions of California
Civil Code Section 1932, Subsection 2, and Section 1933, Subsection 4 (and any
successor statutes thereof permitting the parties to terminate this Lease as a
result of any damage or destruction).
19. Eminent Domain.
19.1. Substantial Taking. Subject to the provisions of Section 19.4 below in
case the whole of the Premises, or such part thereof as shall substantially
interfere with Tenant’s use and occupancy of the Premises as reasonably
determined by Landlord, shall be taken for any public or quasi-public purpose by
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-24-



--------------------------------------------------------------------------------



 



any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, either party
shall have the right to terminate this Lease effective as of the date possession
is required to be surrendered to said authority.
19.2. Partial Taking; Abatement of Rent. In the event of a taking of a portion
of the Premises which does not substantially interfere with the conduct of
Tenant’s business, then, except as otherwise provided in the immediately
following sentence, neither party shall have the right to terminate this Lease
and Landlord shall thereafter proceed to make a functional unit of the remaining
portion of the Premises (but only to the extent Landlord receives proceeds
therefor from the condemning authority), and Monthly Basic Rent shall be abated
with respect to the part of the Premises which Tenant shall be so deprived on
account of such taking. Notwithstanding the immediately preceding sentence to
the contrary, if any part of the Building or the Site shall be taken (whether or
not such taking substantially interferes with Tenant’s use of or access to the
Premises or the parking areas), Landlord may terminate this Lease upon thirty
(30) days’ prior written notice to Tenant.
19.3. Condemnation Award. Subject to the provisions of Section 19.4 below, in
connection with any taking of the Premises or Building, Landlord shall be
entitled to receive the entire amount of any award which may be made or given in
such taking or condemnation, without deduction or apportionment for any estate
or interest of Tenant, it being expressly understood and agreed by Tenant that
no portion of any such award shall be allowed or paid to Tenant for any
so-called bonus or excess value of this Lease, and such bonus or excess value
shall be the sole property of Landlord. Tenant shall not assert any claim
against Landlord or the taking authority for any compensation because of such
taking (including any claim for bonus or excess value of this Lease); provided,
however, if any portion of the Premises is taken, Tenant shall be granted the
right to recover from the condemning authority (but not from Landlord) any
compensation as may be separately awarded or recoverable by Tenant for the
taking of Tenant’s furniture, fixtures, equipment and other personal property
within the Premises, for Tenant’s relocation expenses, and for any loss of
goodwill or other damage to Tenant’s business by reason of such taking.
19.4. Temporary Taking. In the event of a taking of the Premises or any part
thereof for temporary use, (a) this Lease shall be and remain unaffected thereby
and rent shall not abate, and (b) Tenant shall be entitled to receive for itself
such portion or portions of any award made for such use with respect to the
period of the taking which is within the Term, provided that if such taking
shall remain in force at the expiration or earlier termination of this Lease,
Tenant shall perform its obligations under Section 9 with respect to surrender
of the Premises and shall pay to Landlord the portion of any award which is
attributable to any period of time beyond the Term expiration date. For purpose
of this Section 19.4, a temporary taking shall be defined as a taking for a
period of two ninety (90) days or less.
19.5. Waiver of Termination Right. This Lease sets forth the terms and
conditions upon which this Lease may terminate in the event of a taking.
Accordingly, the parties waive the provisions of the California Code of Civil
Procedure Section 1265.130 and any successor or similar statutes permitting the
parties to terminate this Lease as a result of a taking.
20. Tenant’s Insurance.
20.1. Types of Insurance. On or before the earlier of the Commencement Date or
the date Tenant occupies all or any portion of the Premises or commences or
causes to be commenced any work of any type in or on the Premises pursuant to
this Lease, and continuing during the entire Term, Tenant shall obtain and keep
in full force and effect, the following insurance:

(a)   Special Form (fka All Risk) insurance, including fire and extended
coverage, sprinkler leakage, vandalism and malicious mischief coverage upon
property of every description and kind owned by Tenant and located in the
Premises or Building, or for which Tenant is legally liable or installed by or
on behalf of Tenant including, without limitation, furniture, equipment and any
other personal property, and any Tenant Changes (and including the Tenant
Improvements previously existing or installed in the Premises), in an amount not
less then the full replacement cost thereof. In the event that there shall be a
dispute as to the amount which comprises full replacement cost, the decision of
Landlord or the mortgagees of Landlord shall be conclusive.   (b)   Commercial
general liability insurance coverage, on an occurrence basis (other than
products liability and completed operations coverage which is on a claims made
basis), including personal injury, bodily injury (including wrongful death),
broad form property damage, operations hazard, owner’s protective coverage,
contractual liability (including Tenant’s indemnification obligations under this
Lease, including Section 17 hereof), liquor liability (if Tenant serves alcohol
on the Premises), and owned/non-owned automobile liability, with an initial
combined single limit of liability of not less than Three Million Dollars
($3,000,000.00). The limits of liability of such commercial general liability
insurance shall be increased every five (5) years during the Term of this Lease
to an amount reasonably required by Landlord.   (c)   Worker’s compensation and
employer’s liability insurance, in statutory amounts and limits, covering all
persons employed in connection with any work done in, on or about the Premises
for which claims for death or bodily injury could be asserted against Landlord,
Tenant or the Premises.

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-25-



--------------------------------------------------------------------------------



 



(d)   Any other form or forms of insurance as Tenant or Landlord or the
mortgagees of Landlord may reasonably require from time to time, in form,
amounts and for insurance risks against which a prudent tenant would protect
itself.

20.2. Requirements. Each policy required to be obtained by Tenant hereunder
shall: (a) be issued by insurers which are legally permitted to do business in
the state in which the Building is located and are rated not less than financial
class VII, and not less than policyholder rating A- in the most recent version
of Best’s Key Rating Guide (provided that, in any event, the same insurance
company shall provide the coverages described in Section 20.1(a) above); (b) be
in form reasonably satisfactory from time to time to Landlord; (c) name Tenant
as named insured thereunder and shall name Landlord and, at Landlord’s request,
Landlord’s mortgagees, ground lessors (if any) and managers of which Tenant has
been informed in writing, as additional insureds thereunder, all as their
respective interests may appear; (d) not have a deductible amount exceeding One
Hundred Thousand Dollars ($100,000.00), which amount shall be deemed
self-insured with full waiver of subrogation; (e) specifically provide that the
insurance afforded by such policy for the benefit of Landlord and Landlord’s
mortgagees and ground lessors shall be primary, and any insurance carried by
Landlord or Landlord’s mortgagees and ground lessors shall be excess and
non-contributing; (f) contain an endorsement that the insurer waives its right
to subrogation as described in Section 22 below; (g)contain a cross liability or
severability of interest endorsement; and (h) be in amounts sufficient at all
times to satisfy any coinsurance requirements thereof. Tenant agrees to deliver
to Landlord, in no event later than the earlier of (i) the Commencement Date or
(ii) the date Tenant takes possession of all or any part of the Premises,
certified copies of each such insurance policy (or certificates from the
insurance company evidencing the existence of such insurance and Tenant’s
compliance with the foregoing provisions of this Section 20). Tenant shall cause
replacement policies or certificates to be delivered to Landlord not less than
two (2) days prior to the expiration of any such policy or policies. If any such
initial or replacement policies or certificates are not furnished within the
time(s) specified herein, Tenant shall be deemed to be in material default
(beyond the expiration of all applicable notice and cure periods) under this
Lease without the benefit of any additional notice or cure period provided in
Section 23.1 below, and Landlord shall have the right, but not the obligation,
to procure such policies and certificates at Tenant’s expense.
20.3. Effect on Insurance. Tenant shall not do or permit to be done anything
which will (a) violate or invalidate any insurance policy maintained by Landlord
or Tenant hereunder, or (b) increase the costs of any insurance policy
maintained by Landlord pursuant to Section 21 or otherwise with respect to the
Building or the Project. If Tenant’s occupancy or conduct of its business in, on
or about the Premises results in any increase in premiums for any insurance
carried by Landlord with respect to the Building or the Project, Tenant shall
pay such increase as additional rent within ten (10) days after being billed
therefor by Landlord. If any insurance coverage carried by Landlord pursuant to
Section 21 or otherwise with respect to the Building or the Project shall be
cancelled or reduced (or cancellation or reduction thereof shall be threatened)
by reason of the use or occupancy of the Premises by Tenant or by anyone
permitted by Tenant to be upon the Premises, and if Tenant fails to remedy such
condition within five (5) days after notice thereof, Tenant shall be deemed to
be in default under this Lease, without the benefit of any additional notice or
cure period specified in Section 23.1 below, and Landlord shall have all
remedies provided in this Lease, at law or in equity, including, without
limitation, the right (but not the obligation) to enter upon the Premises and
attempt to remedy such condition at Tenant’s cost.
21. Landlord’s Insurance. During the Term, Landlord shall insure the Building
and the Premises (excluding, however, Tenant’s furniture, equipment and other
personal property and the Tenant Improvements and any Tenant Changes) against
damage by fire and standard extended coverage perils and with vandalism and
malicious mischief endorsements, rental loss coverage, at Landlord’s option,
earthquake damage coverage, and such additional coverage as Landlord deems
appropriate. Landlord shall also carry commercial general liability insurance,
in such reasonable amounts and with such reasonable deductibles as would be
carried by a prudent owner of a similar building in the state in which the
Building is located. At Landlord’s option, all such insurance may be carried
under any blanket or umbrella policies which Landlord has in force for other
buildings and projects. Landlord may, but shall not be obligated to, carry any
other form or forms of insurance as Landlord or the mortgagees or ground lessors
of Landlord may reasonably determine is advisable. The cost of insurance
obtained by Landlord pursuant to this Section 21 (including self-insured amounts
and deductibles) shall be included in Operating Expenses.
22. Waiver of Claims; Waiver of Subrogation.
22.1. Mutual Waiver of Parties. Landlord and Tenant hereby waive their rights
against each other with respect to any claims or damages or losses which are
caused by or result from (a) occurrences insured against under any insurance
policy carried by Landlord or Tenant (as the case may be) pursuant to the
provisions of this Lease and enforceable at the time of such damage or loss, or
(b) occurrences which would have been covered under any insurance required to be
obtained and maintained by Landlord or Tenant (as the case may be) under
Sections 20 and 21 of this Lease (as applicable) had such insurance been
obtained and maintained as required therein. The foregoing waivers shall be in
addition to, and not a limitation of, any other waivers or releases contained in
this Lease.
22.2. Waiver of Insurers. Each party shall cause each property and loss of
income insurance policy required to be obtained by it pursuant to Sections 20
and 21 to provide that the insurer waives all rights of recovery by way of
subrogation against either Landlord or Tenant, as the case may be, in connection
with any claims, losses and damages covered by such policy. If either party
fails to maintain property or loss
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-26-



--------------------------------------------------------------------------------



 



of income insurance required hereunder, such insurance shall be deemed to be
self-insured with a deemed full waiver of subrogation as set forth in the
immediately preceding sentence.
23. Tenant’s Default and Landlord’s Remedies.
23.1. Tenant’s Default. The occurrence of any one or more of the following
events shall constitute a default under this Lease by Tenant:

(a)   the vacation or abandonment of the Premises by Tenant. “Abandonment” is
herein defined to include, but is not limited to, any absence by Tenant from the
Premises for ten (10) business days or longer while in monetary default under
this Lease pursuant to Section 23.1(b) below;   (b)   the failure by Tenant to
make any payment of rent or additional rent or any other payment required to be
made by Tenant hereunder, where such failure continues for five (5) days after
written notice from Landlord to Tenant of such failure; provided, however, that
any such notice shall be in lieu of, and not in addition to, any notice required
under California Code of Civil Procedure, Section 1161;   (c)   the failure by
Tenant to observe or perform any of the express or implied covenants or
provisions of this Lease to be observed or performed by Tenant, other than as
specified in Sections 23.1(a) or (b) above, where such failure shall continue
for a period of thirty (30) days after written notice thereof from Landlord to
Tenant; provided, however, that any such notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure,
Section 1161 and provided further that, if the nature of Tenant’s default is
such that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to be in default if Tenant shall commence such cure
within said thirty (30) day period and thereafter diligently prosecute such cure
to completion;   (d)   (i) the making by Tenant or any guarantor hereof of any
general assignment for the benefit of creditors, (ii) the filing by or against
Tenant or any guarantor hereof of a petition to have Tenant or any guarantor
hereof adjudged a bankrupt or a petition for reorganization or arrangement under
any law relating to bankruptcy (unless, in the case of a petition filed against
Tenant or any guarantor hereof, the same is dismissed within sixty (60) days),
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease or of substantially all of guarantor’s assets, where
possession is not restored to Tenant or guarantor within sixty (60) days, or
(iv) the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of substantially all of guarantor’s
assets or of Tenant’s interest in this Lease where such seizure is not
discharged within sixty (60) days;   (e)   any material representation or
warranty made by Tenant in this Lease or any other document delivered in
connection with the execution and delivery of this Lease or pursuant to this
Lease proves to be incorrect in any material respect; and   (f)   Tenant shall
be liquidated or dissolved or shall begin proceedings towards its liquidation or
dissolution.

23.2. Landlord’s Remedies; Termination. In the event of any such default (beyond
the expiration of all applicable notice and cure periods) by Tenant, in addition
to any other remedies available to Landlord under this Lease, at law or in
equity, Landlord shall have the immediate option to terminate this Lease and all
rights of Tenant hereunder. In the event that Landlord shall elect to so
terminate this Lease, then Landlord may recover from Tenant:

(a)   the worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus   (b)   the worth at the time of the award of
the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided; plus   (c)   the worth at the
time of award of the amount by which the unpaid rent for the balance of the term
after the time of award exceeds the amount of such rental loss that Tenant
proves could be reasonably avoided; plus   (d)   any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which, in the ordinary course of
things, would be likely to result therefrom including, but not limited to:
unamortized Tenant Improvement costs; attorneys’ fees; brokers’ commissions; the
costs of refurbishment, alterations, renovation and repair of the Premises; and
removal (including the repair of any damage caused by such removal) and storage
(or disposal) of Tenant’s personal property, equipment, fixtures, Tenant
Changes, Tenant Improvements and any other items which Tenant is required under
this Lease to remove but does not remove.

TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-27-



--------------------------------------------------------------------------------



 



As used in Sections 23.2(a) and 23.2(b) above, the “worth at the time of award”
is computed by allowing interest at the Interest Rate set forth in Section 1.14
of the Summary. As used in Section 23.2(c) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).
23.3. Landlord’s Remedies; Re-Entry Rights. In the event of any such default
(beyond the expiration of all applicable notice and cure periods) by Tenant, in
addition to any other remedies available to Landlord under this Lease, at law or
in equity, Landlord shall also have the right, with or without terminating this
Lease, to re-enter the Premises and remove all persons and property from the
Premises; such property may be removed, stored and/or disposed of pursuant to
Section 12.4 of this Lease or any other procedures permitted by applicable law.
No re-entry or taking possession of the Premises by Landlord pursuant to this
Section 23.3, and no acceptance of surrender of the Premises or other action on
Landlord’s part, shall be construed as an election to terminate this Lease
unless a written notice of such intention be given to Tenant or unless the
termination thereof be decreed by a court of competent jurisdiction.
23.4. Continuation of Lease. Landlord shall have the remedy described in
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover rent as it becomes due, if lessee
has the right to sublet or assign, subject only to reasonable limitations).
Accordingly, if Landlord does not elect to terminate this Lease on account of
any default (beyond the expiration of all applicable notice and cure periods) by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
23.5. Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of rent. If Tenant shall fail to pay any sum of money (other than
Monthly Basic Rent) or perform any other act on its part to be paid or performed
hereunder and such failure shall continue for five (5) days with respect to
monetary obligations (or thirty (30) days with respect to non-monetary
obligations, except in case of emergencies, in which such case, such shorter
period of time as is reasonable under the circumstances) after Tenant’s receipt
of written notice thereof from Landlord, Landlord may, without waiving or
releasing Tenant from any of Tenant’s obligations, make such payment or perform
such other act on behalf of Tenant. All sums so paid by Landlord and all
necessary incidental costs incurred by Landlord in performing such other acts
shall be payable by Tenant to Landlord within five (5) days after demand
therefor as additional rent.
23.6. Interest. If any monthly installment of Rent or Operating Expenses, or any
other amount payable by Tenant hereunder is not received by Landlord by the date
when due, it shall bear interest at the Interest Rate set forth in Section 1.14
of the Summary from the date due until paid. All interest, and any late charges
imposed pursuant to Section 23.7 below, shall be considered additional rent due
from Tenant to Landlord under the terms of this Lease.
23.7. Late Charges. Tenant acknowledges that, in addition to interest costs, the
late payments by Tenant to Landlord of any Monthly Basic Rent or other sums due
under this Lease will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and impractical
to fix. Such other costs include, without limitation, processing, administrative
and accounting charges and late charges that may be imposed on Landlord by the
terms of any mortgage, deed of trust or related loan documents encumbering the
Premises, the Building or the Project. Accordingly, if any monthly installment
of Monthly Basic Rent or Operating Expenses or any other amount payable by
Tenant hereunder is not received by Landlord by the due date thereof, Tenant
shall pay to Landlord an additional sum of five percent (5%) of the overdue
amount as a late charge, but in no event more than the maximum late charge
allowed by law. The parties agree that such late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of any late
payment as hereinabove referred to by Tenant, and the payment of late charges
and interest are distinct and separate in that the payment of interest is to
compensate Landlord for the use of Landlord’s money by Tenant, while the payment
of late charges is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s default (beyond the expiration of all applicable
notice and cure periods) with respect to the overdue amount or prevent Landlord
from exercising any of the other rights and remedies available to Landlord under
this Lease or at law or in equity now or hereafter in effect.
23.8. Intentionally Omitted.
23.9. Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Section 23 and elsewhere in this Lease (including
Section 28 below) shall be construed and held to be cumulative, and no one of
them shall be exclusive of the other, and Landlord shall have the right to
pursue any one or all of such remedies or any other remedy or relief which may
be provided by law or in equity, whether or not stated in this Lease. Nothing in
this Section 23 shall be deemed to limit or otherwise affect Tenant’s
indemnification of Landlord pursuant to any provision of this Lease.
23.10. Tenant’s Waiver of Redemption. Tenant hereby waives and surrenders for
itself and all those claiming under it, including creditors of all kinds,
(i) any right and privilege which it or any of them may have under any present
or future law to redeem any of the Premises or to have a continuance of this
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-28-



--------------------------------------------------------------------------------



 



Lease after termination of this Lease or of Tenant’s right of occupancy or
possession pursuant to any court order or any provision hereof, and (ii) the
benefits of any present or future law which exempts property from liability for
debt or for distress for rent.
23.11. Costs Upon Default and Litigation. Tenant shall pay to Landlord and its
mortgagees, as additional rent, all the expenses incurred by Landlord or its
mortgagees in connection with any default (beyond the expiration of all
applicable notice and cure periods) by Tenant hereunder or the exercise of any
remedy by reason of any default (beyond the expiration of all applicable notice
and cure periods) by Tenant hereunder, including reasonable attorneys’ fees and
expenses.
24. Landlord’s Default. Landlord shall not be in default in the performance of
any obligation required to be performed by Landlord under this Lease unless
Landlord has failed to perform such obligation within thirty (30) days after the
receipt of written notice from Tenant specifying in detail Landlord’s failure to
perform; provided however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for its performance, then Landlord
shall not be deemed in default if it commences such performance within such
thirty (30) day period and thereafter diligently pursues the same to completion.
Upon any such uncured default by Landlord, Tenant may exercise any of its rights
provided in law or at equity; provided, however: (a) Tenant shall have no right
to offset or abate rent in the event of any default by Landlord under this
Lease, except to the extent offset rights are specifically provided to Tenant in
this Lease; (b) Tenant’s rights and remedies hereunder shall be limited to the
extent (i) Tenant has expressly waived in this Lease any of such rights or
remedies and/or (ii) this Lease otherwise expressly limits Tenant’s rights or
remedies, including the limitation on Landlord’s liability contained in
Section 31 hereof; and (c) in no event shall Landlord be liable for
consequential damages or loss of business profits.
25. Subordination. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, and at the
election of Landlord or any mortgagee of a mortgage or a beneficiary of a deed
of trust now or hereafter encumbering all or any portion of the Building or
Site, or any lessor of any ground or master lease now or hereafter affecting all
or any portion of the Building or Site, this Lease shall be subject and
subordinate at all times to such ground or master leases (and such extensions
and modifications thereof), and to the lien of such mortgages and deeds of trust
(as well as to any advances made thereunder and to all renewals, replacements,
modifications and extensions thereof); provided, however, notwithstanding the
foregoing or any other provision of this Lease to the contrary, it shall be a
condition precedent to the subordination of this Lease to any future ground or
underlying lease or to the lien of any future mortgage or deed of trust is that
Landlord shall obtain for the benefit of Tenant a commercially reasonable
subordination, non-disturbance and attornment agreement from the landlord or
lender of such future instrument in form and substance reasonably acceptable to
Tenant. Notwithstanding the foregoing, Landlord and any mortgagee and/or ground
lessor of Landlord, as applicable, shall have the right to subordinate or cause
to be subordinated any or all ground or master leases or the lien of any or all
mortgages or deeds of trust to this Lease. In the event that any ground or
master lease terminates for any reason or any mortgage or deed of trust is
foreclosed or a conveyance in lieu of foreclosure is made for any reason, at the
election of Landlord’s successor in interest, Tenant shall attorn to and become
the tenant of such successor. Tenant hereby waives its rights under any current
or future law which gives or purports to give Tenant any right to terminate or
otherwise adversely affect this Lease and the obligations of Tenant hereunder in
the event of any such foreclosure proceeding or sale. Tenant covenants and
agrees to execute and deliver to Landlord within ten (10) days after receipt of
written demand by Landlord and in the form reasonably required by Landlord, any
additional documents evidencing the priority or subordination of this Lease with
respect to any such ground or master lease or the lien of any such mortgage or
deed of trust or Tenant’s agreement to attorn. Should Tenant fail to sign and
return any such documents within said ten day period, Tenant shall be in default
hereunder without the benefit of any additional notice or cure periods specified
in Section 23.1 above. Landlord represents and warrants to Tenant that as of the
date of execution of this Lease, the Project is encumbered by a deed of trust in
favor of Wells Fargo Bank, National Association (“Existing Lender”), and there
are no other deeds of trust or ground leases encumbering the Project.
Concurrently with the execution of this Lease, Landlord and Tenant shall execute
and deliver to the other party and Landlord shall cause the Existing Lender to
execute and deliver to the parties, a subordination, non-disturbance and
attornment agreement in the form of Exhibit “H” attached hereto (the “Existing
Lender SNDA”).
26. Estoppel Certificate.
26.1. Tenant’s Obligations. Within ten (10) business days following Landlord’s
written request, Tenant shall execute and deliver to Landlord an estoppel
certificate, in a form substantially similar to the form of Exhibit “F” attached
hereto, certifying: (a) the Commencement Date of this Lease; (b) that this Lease
is unmodified and in full force and effect (or, if modified, that this Lease is
in full force and effect as modified, and stating the date and nature of such
modifications); (c) the date to which the rent and other sums payable under this
Lease have been paid; (d) that there are not, to the best of Tenant’s knowledge,
any defaults under this Lease by either Landlord or Tenant, except as specified
in such certificate; and (e) such other matters as are reasonably requested by
Landlord. Any such estoppel certificate delivered pursuant to this Section 26.1
may be relied upon by any mortgagee, beneficiary, purchaser or prospective
purchaser of any portion of the Site, as well as their assignees. Within ten
(10) business days following Tenant’s written request, Landlord shall deliver to
Tenant a similar estoppel certificate in a substantially similar form to be
relied upon by any financing party or prospective acquirer of Tenant’s interest
in all or any portion of this Lease.
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-29-



--------------------------------------------------------------------------------



 



26.2. Tenant’s Failure to Deliver. Tenant’s failure to deliver such estoppel
certificate within such time shall, if such failure continues for an additional
five (5) business days after Landlord’s written notice to Tenant of such
failure, constitute a default hereunder without the applicability of the notice
and cure periods specified in Section 23.1 above and shall be conclusive upon
Tenant that: (a) this Lease is in full force and effect without modification,
except as may be represented by Landlord; (b) there are no uncured defaults
(beyond the expiration of all applicable notice and cure periods) in Landlord’s
or Tenant’s performance (other than Tenant’s failure to deliver the estoppel
certificate); and (c) not more than one (1) month’s rental has been paid in
advance. Tenant shall indemnify, defend (with counsel reasonably approved by
Landlord in writing) and hold Landlord harmless from and against any and all
claims, judgments, suits, causes of action, damages, losses, liabilities and
expenses (including attorneys’ fees and court costs) attributable to any failure
by Tenant to timely deliver any such estoppel certificate to Landlord pursuant
to Section 26.1 above.
27. Intentionally Omitted.
28. Modification and Cure Rights of Landlord’s Mortgagees and Lessors.
28.1. Modifications. If, in connection with Landlord’s obtaining or entering
into any financing or ground lease for any portion of the Building or Site, the
lender or ground lessor shall request modifications to this Lease, Tenant shall,
within ten (10) days after request therefor, execute an amendment to this Lease
including such modifications, provided such modifications do not increase the
obligations of Tenant hereunder, or adversely affect the leasehold estate
created hereby or Tenant’s rights hereunder.
28.2. Cure Rights. In the event of any default on the part of Landlord, Tenant
will give notice by registered or certified mail to any beneficiary of a deed of
trust or mortgagee covering the Premises or ground lessor of Landlord whose
address shall have been furnished to Tenant, and shall offer such beneficiary,
mortgagee or ground lessor a reasonable opportunity to cure the default
(including with respect to any such beneficiary or mortgagee, time to obtain
possession of the Premises, subject to this Lease and Tenant’s rights hereunder,
by power of sale or a judicial foreclosure, if such should prove necessary to
effect a cure).
29. Quiet Enjoyment. Landlord covenants and agrees with Tenant that, upon Tenant
performing all of the covenants and provisions on Tenant’s part to be observed
and performed under this Lease (including payment of rent hereunder), Tenant
shall have the right to use and occupy the Premises in accordance with and
subject to the terms and conditions of this Lease as against all persons
claiming by, through or under Landlord.
30. Transfer of Landlord’s Interest. The term “Landlord” as used in this Lease,
so far as covenants or obligations on the part of the Landlord are concerned,
shall be limited to mean and include only the owner or owners, at the time in
question, of the fee title to, or a lessee’s interest in a ground lease of, the
Site. In the event of any transfer or conveyance of any such title or interest
(other than a transfer for security purposes only), the transferor shall be
automatically relieved of all covenants and obligations on the part of Landlord
contained in this Lease accruing after the date of such transfer or conveyance,
provided that the transferee has assumed all of the obligations of the Landlord
in writing. Upon the written request of Tenant, a copy of such writing shall be
provided to Tenant. Landlord and Landlord’s transferees and assignees shall have
the absolute right to transfer all or any portion of their respective title and
interest in the Site, the Building, the Premises and/or this Lease without the
consent of Tenant, and such transfer or subsequent transfer shall not be deemed
a violation on Landlord’s part of any of the terms and conditions of this Lease.
In the event of such transfer, the Letter of Credit shall transfer as well.
31. Limitation on Landlord’s Liability. Notwithstanding anything contained in
this Lease to the contrary, the obligations of Landlord under this Lease
(including any actual or alleged breach or default by Landlord) do not
constitute personal obligations of the individual partners, directors, officers,
members or shareholders of Landlord or Landlord’s partners, and Tenant shall not
seek recourse against the individual partners, directors, officers, members or
shareholders of Landlord or against Landlord’s partners or any other persons or
entities having any interest in Landlord, or any of their personal assets for
satisfaction of any liability with respect to this Lease. In addition, in
consideration of the benefits accruing hereunder to Tenant and notwithstanding
anything contained in this Lease to the contrary, Tenant hereby covenants and
agrees for itself and all of its successors and assigns that the liability of
Landlord for its obligations under this Lease (including any liability as a
result of any actual or alleged failure, breach or default hereunder by
Landlord), shall be limited solely to, and Tenant’s and its successors’ and
assigns’ sole and exclusive remedy shall be against, Landlord’s interest in the
Building, and no other assets of Landlord.
32. Miscellaneous.
32.1. Governing Law. This Lease shall be governed by, and construed pursuant to,
the laws of the State of California.
32.2. Successors and Assigns. Subject to the provisions of Section 30 above, and
except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective heirs, personal
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-30-



--------------------------------------------------------------------------------



 



representatives and permitted successors and assigns; provided, however, no
rights shall inure to the benefit of any Transferee of Tenant unless the
Transfer to such Transferee is made in compliance with the provisions of
Section 14, and no options or other rights which are expressly made personal to
the original Tenant hereunder or in any rider attached hereto shall be
assignable to or exercisable by anyone other than the original Tenant under this
Lease.
32.3. No Merger. The voluntary or other surrender of this Lease by Tenant or a
mutual termination thereof shall not work as a merger and shall, at the option
of Landlord, either (a) terminate all or any existing subleases, or (b) operate
as an assignment to Landlord of Tenant’s interest under any or all such
subleases.
32.4. Professional Fees. If either Landlord or Tenant should bring suit against
the other with respect to this Lease, including for unlawful detainer or any
other relief against the other hereunder, then all costs and expenses incurred
by the prevailing party therein (including, without limitation, its actual
appraisers’, accountants’, attorneys’ and other professional fees and court
costs), shall be paid by the other party.
32.5. Waiver. The waiver by either party of any breach by the other party of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant and condition
herein contained, nor shall any custom or practice which may become established
between the parties in the administration of the terms hereof be deemed a waiver
of, or in any way affect, the right of any party to insist upon the performance
by the other in strict accordance with said terms. No waiver of any default of
either party hereunder shall be implied from any acceptance by Landlord or
delivery by Tenant (as the case may be) of any rent or other payments due
hereunder or any omission by the non-defaulting party to take any action on
account of such default if such default persists or is repeated, and no express
waiver shall affect defaults other than as specified in said waiver. The
subsequent acceptance of rent hereunder by Landlord shall not be deemed to be a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent.
32.6. Terms and Headings. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. Words used in any gender include
other genders. The Section headings of this Lease are not a part of this Lease
and shall have no effect upon the construction or interpretation of any part
hereof. Any deletion of language from this Lease prior to its execution by
Landlord and Tenant shall not be construed to raise any presumption, canon of
construction or implication, including, without limitation, any implication that
the parties intended thereby to state the converse of the deleted language.
32.7. Time. Time is of the essence with respect to performance of every
provision of this Lease in which time or performance is a factor. All references
in this Lease to “days” shall mean calendar days unless specifically modified
herein to be “business” days.
32.8. Prior Agreements; Amendments. This Lease (and the Exhibits attached
hereto) contain all of the covenants, provisions, agreements, conditions and
understandings between Landlord and Tenant concerning the Premises and any other
matter covered or mentioned in this Lease, and no prior agreement or
understanding, oral or written, express or implied, pertaining to the Premises
or any such other matter shall be effective for any purpose. No provision of
this Lease may be amended or added to except by an agreement in writing signed
by the parties hereto or their respective successors in interest. The parties
acknowledge that all prior agreements, representations and negotiations are
deemed superseded by the execution of this Lease to the extent they are not
expressly incorporated herein.
32.9. Separability. The invalidity or unenforceability of any provision of this
Lease (except for Tenant’s obligation to pay Monthly Basic Rent and Excess
Expenses under Sections 3 and 4 hereof) shall in no way affect, impair or
invalidate any other provision hereof, and such other provisions shall remain
valid and in full force and effect to the fullest extent permitted by law.
32.10. Recording. Except as otherwise provided in this Lease, neither this
Lease, nor any memorandum, affidavit or other writing with respect thereto,
shall be recorded by Tenant or by anyone acting through, under or on behalf of
Tenant, and the recording thereof in violation of this provision shall make this
Lease null and void at Landlord’s election.
32.11. Exhibits. All Exhibits attached to this Lease are hereby incorporated in
this Lease as though set forth at length herein.
32.12. Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the rent payment herein stipulated shall be deemed to be
other than on account of the rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy provided in this Lease. Tenant agrees that each of the foregoing
covenants and agreements shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by any statute or at common law.
32.13. Financial Statements. In the event Tenant ceases to be a publicly held
corporation, Tenant shall, upon ten (10) days prior written request from
Landlord (which Landlord may make at any time during the Term but no more often
that two (2) times in any calendar year), deliver to Landlord (a) a
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-31-



--------------------------------------------------------------------------------



 



current financial statement of Tenant and any guarantor of this Lease, and
(b) financial statements of Tenant and such guarantor for the two (2) years
prior to the current financial statement year. Such statements shall be prepared
in accordance with GAAP and certified as complete and accurate in all material
respects by Tenant (if Tenant is an individual) or by an authorized officer of
Tenant (if Tenant is a corporation or limited liability company) or a general
partner of Tenant (if Tenant is a partnership).
32.14. No Partnership. Landlord does not, in any way or for any purpose, become
a partner of Tenant in the conduct of its business, or otherwise, or joint
venturer or a member of a joint enterprise with Tenant by reason of this Lease.
32.15. Force Majeure. In the event that either party hereto shall be delayed or
hindered in or prevented from the performance of any act required hereunder by
reason of strikes, lock-outs, labor troubles, inability to procure materials,
failure of power, governmental moratorium or other governmental action or
inaction (including failure, refusal or delay in issuing permits, approvals
and/or authorizations), injunction or court order, riots, insurrection, war,
fire, earthquake, flood or other natural disaster or other reason of a like
nature not the fault of the party delaying in performing work or doing acts
required under the terms of this Lease (but excluding delays due to financial
inability) (herein collectively, “Force Majeure Delays”), then performance of
such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay. The provisions of this Section 32.15 shall not apply to
nor operate to excuse Tenant from the payment of Monthly Basic Rent, Operating
Expenses, additional rent or any other payments strictly in accordance with the
terms of this Lease.
32.16. Counterparts. This Lease may be executed in one or more counterparts,
each of which shall constitute an original and all of which shall be one and the
same agreement.
32.17. Intentionally Omitted.
32.18. Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord; provided, however, that the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any holder of a mortgage or deed of trust covering
the Building, Project or any portion thereof, of whose address Tenant has
theretofore been notified, and an opportunity is granted to Landlord and such
holder to correct such violations as provided above.
32.19. Tenant’s Authority. If Tenant executes this Lease as a limited liability
company, partnership or corporation, then Tenant and the persons and/or entities
executing this Lease on behalf of Tenant represent and warrant that: (a) Tenant
is a duly organized and validly existing limited liability company, partnership,
or corporation, as the case may be, and is qualified to do business in the state
in which the Premises are located; (b) such persons and/or entities executing
this Lease are duly authorized to execute and deliver this Lease on Tenant’s
behalf in accordance with the Tenant’s operating agreement (if Tenant is a
limited liability company), Tenant’s partnership agreement (if Tenant is a
partnership), or a duly adopted resolution of Tenant’s board of directors and
the Tenant’s by-laws (if Tenant is a corporation); and (c) this Lease is binding
upon Tenant in accordance with its terms. Concurrently with Tenant’s execution
and delivery of this Lease to Landlord and/or at any time during the Lease Term
within ten (10) days of Landlord’s request, Tenant shall provide to Landlord a
copy of any documents reasonably requested by Landlord evidencing Tenant’s
representations and warranties hereunder. If Landlord executes this Lease as a
limited liability company, partnership or corporation, then Landlord and the
persons and/or entities executing this Lease on behalf of Landlord represent and
warrant that: (a) Landlord is a duly organized and validly existing limited
liability company, partnership or corporation, as the case may be, and is
qualified to do business in the state in which the Premises are located; (b)
such persons and/or entities executing this Lease are duly authorized to execute
and deliver this Lease on Landlord’s behalf in accordance with the Landlord’s
operating agreement (if Landlord is a limited liability company), Landlord’s
partnership agreement (if Landlord is a partnership), or a duly adopted
resolution of Landlords board of directors and Landlord’s by-laws (if Landlord
is a corporation); and (c) this Lease is binding upon Landlord in accordance
with its terms.
32.20. Joint and Several Liability. If more than one person or entity executes
this Lease as Tenant: (a) each of them is and shall be jointly and severally
liable for the covenants, conditions, provisions and agreements of this Lease to
be kept, observed and performed by Tenant; and (b) the act or signature of, or
notice from or to, any one or more of them with respect to this Lease shall be
binding upon each and all of the persons and entities executing this Lease as
Tenant with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice.
32.21. No Option. The submission of this Lease for examination or execution by
Tenant does not constitute a reservation of or option for the Premises and this
Lease shall not become effective as a Lease until it has been executed by
Landlord and delivered to Tenant.
32.22. Building Name and Signage. Landlord shall have the right at any time to
designate and/or change the name and/or address of the Project, the Building
and/or any other building in the Project, and
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-32-



--------------------------------------------------------------------------------



 



to install, affix and maintain any and all signs on the exterior and on the
interior of the Project, the Building and/or any other building in the Project,
as Landlord may, in Landlord’s sole discretion, desire; provided, however, that
in the event such change is not required by law, Landlord shall reimburse the
actual, documented and reasonable costs incurred by Tenant to replace its then
current stock of stationery (not to exceed Two Thousand Dollars ($2,000.00)).
Tenant shall not use the name of the Project, the Building or any other building
in the Project, or use pictures or illustrations of the Project, the Building or
any other building in the Project, in advertising or other publicity, without
the prior written consent of Landlord.
32.23. Landlord’s Title; Air Rights. Landlord’s title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord. No rights
to any view or to light or air over any property, whether belonging to Landlord
or any other person, are granted to Tenant by this Lease.
32.24. Time of Essence. Time is of the essence of this Lease and each of its
provisions.
33. Waiver of Jury Trial. TO THE EXTENT ALLOWED UNDER APPLICABLE LAW, EACH PARTY
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION SEEKING SPECIFIC
PERFORMANCE OF ANY PROVISION OF THIS LEASE, FOR DAMAGES FOR ANY BREACH UNDER
THIS LEASE, OR OTHERWISE FOR ENFORCEMENT OF ANY RIGHT OR REMEDY HEREUNDER.
34. Landlord Renovations. Tenant acknowledges that Landlord may from time to
time, at Landlord’s sole option, renovate, improve, alter, or modify
(collectively, the “Renovations”) the Building, Premises, and/or Project,
including without limitation the Common Areas, systems and equipment, roof, and
structural portions of the same. Tenant hereby agrees that such Renovations
(specifically including, without limitation, any Renovations at 3344 North
Torrey Pines Court) and Landlord’s actions in connection with such Renovations
(including any construction noise) shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Monthly Basic Rent
(except as otherwise provided in Section 16.6 above). Subject to Section 16.6
above, Landlord shall have no responsibility or for any reason be liable to
Tenant for any direct or indirect injury to or interference with Tenant’s
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s personal property or improvements resulting
from the Renovations or Landlord’s actions in connection with such Renovations,
or for any inconvenience or annoyance occasioned by such Renovations or
Landlord’s actions in connection with such Renovations; provided, however,
Landlord agrees to use commercially reasonable efforts to minimize interference
with Tenant’s use of and access to the Premises and parking areas as a result of
such Renovations.
35. Communication Equipment. Subject to all applicable governmental laws, rules
and regulations, Tenant and Tenant’s contractors (which shall first be
reasonably approved by Landlord, such approval not to be unreasonably delayed,
conditioned or withheld) shall have the right and access to install, repair,
replace, remove, operate and maintain one (1) “satellite dish” or other similar
device, such as an antenna (collectively, “Communication Equipment”) no greater
than one (1) meter in diameter, together with all cable, wiring, conduits and
related equipment, for the purpose of receiving and sending radio, television,
computer, telephone or other communication signals, together with the right to
connect such equipment to the Premises, all at a location on the Building roof
designated by Landlord. Landlord, at Tenant’s sole cost and expense, shall have
the right to require Tenant to relocate the Communication Equipment at any time
to another location on the Building roof. Tenant shall retain Landlord’s
designated roofing contractor to make any necessary penetrations and associated
repairs to any roof (if applicable) in order to preserve Landlord’s roof
warranty. The route provided by Landlord to any such roof shall be the least
expensive functional route available given the characteristics of the location
of such Communication Equipment as reasonably determined by Landlord. Tenant’s
installation and operation of the Communication Equipment shall be governed by
the following terms and conditions:
35.1. Tenant’s right to install, replace, repair, remove, operate and maintain
the Communication Equipment shall be subject to all applicable governmental
laws, rules and regulations and Landlord makes no representation that such laws,
rules and regulations permit such installation and operation.
35.2. All plans and specifications for the Communication Equipment shall be
subject to Landlord’s reasonable approval, such approval not to be unreasonably
delayed, conditioned or withheld.
35.3. All costs of installation, operation and maintenance of the Communication
Equipment and any necessary related equipment (including, without limitation,
costs of obtaining any necessary permits and connections to the Building’s
electrical system) shall be borne by Tenant.
35.4. It is expressly understood that Landlord retains the right to use the
roofs and any other portions of the Project on which such Communication
Equipment is located for any purpose whatsoever which does not unreasonably
interfere with the Tenant’s use thereof.
35.5. Tenant shall use the Communication Equipment so as not to cause any
interference to other tenants or with any other tenant’s Communication
Equipment, and not to damage the Building or interfere with the normal operation
of the Building.
35.6. Landlord makes no representation that the Communication Equipment will be
able to receive or transmit communication signals without interference or
disturbance (whether or not by reason of the
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-33-



--------------------------------------------------------------------------------



 



installation or use of similar equipment by others on the roof of the Building)
and Tenant agrees that Landlord shall not be liable to Tenant therefor.
35.7. Tenant shall (i) be solely responsible for any damage caused as a result
of the Communication Equipment, (ii) promptly pay any tax, license or permit
fees charged pursuant to any laws or regulations in connection with the
installation, maintenance or use of the Communication Equipment and comply with
all precautions and safeguards recommended by all governmental authorities, and
(iii) pay for all necessary repairs, replacements to or maintenance of the
Communication Equipment.
35.8. The Communication Equipment shall remain the sole property of Tenant.
Tenant shall remove the Communication Equipment and related equipment at
Tenant’s sole cost and expense upon the expiration or sooner termination of the
Term or upon the imposition of any governmental law or regulation which may
require removal, and shall repair the Building upon such removal to the extent
required by such work of removal. If Tenant fails to remove the Communication
Equipment and repair the Building within fifteen (15) days after the expiration
or earlier termination of the Lease, Landlord may do so at Tenant’s expense. The
provisions of this Section 35.8 shall survive the expiration or earlier
termination of this Lease.
35.9. The Communication Equipment shall be deemed to constitute a portion of the
Premises for purposes of Sections 17, 20 and 22 of this Lease.
35.10. Tenant shall not be required to pay any fee to Landlord for the use of
the roof of the Building for the Communication Equipment.
35.11. Tenant’s right to install the Communication Equipment is personal to the
Original Tenant and any Affiliate Assignee and may not be utilized by any other
person or entity.
IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

                  TENANT:   LANDLORD:
 
                OREXIGEN THERAPEUTICS, INC.,   MULLROCK 3 TORREY PINES, LLC, a
Delaware limited a Delaware corporation   liability company
 
               
*By:
  /s/ Graham Cooper    By:   Mullrock 3 Torrey Pines Manager, LLC,              
 
  Print Name:   Graham Cooper        a Delaware limited liability company
 
               
 
  Print Title:   Chief Financial Officer        Its Non-Member Manager
 
               
 
               
*By:
  /s/ Anthony McKinney    By:   Muller-Rock 3, LLC,              
 
  Print Name:   Anthony A. McKinney        a Delaware limited liability company
 
               
 
  Print Title:   Chief Operating Officer        Its Sole Member
 
               

                            By:   Muller-Rock 3, LLC,             a California
limited liability company         Its Managing Member
 
                   
 
      By:   /s/ Stephen J. Muller     
 
      Name:      
 
Stephen J. Muller    
 
      Title:       Managing Member    

*NOTE:
If Tenant is a California corporation, then one of the following alternative
requirements must be satisfied:

(A)   This Lease must be signed by two (2) officers of such corporation: one
being the chairman of the board, the president or a vice president, and the
other being the secretary, an assistant secretary, the chief financial officer
or an assistant treasurer. If one (1) individual is signing in two (2) of the
foregoing capacities, that individual must sign twice; once as one officer and
again as the other officer.   (B)   If there is only one (1) individual signing
in two (2) capacities, or if the two (2) signatories do not satisfy the
requirements of (A) above, then Tenant shall deliver to Landlord a certified
copy of a corporate resolution in a form reasonably acceptable to Landlord
authorizing the signatory(ies) to execute this Lease.

If Tenant is a corporation incorporated in a state other than California, then
Tenant shall deliver to Landlord a certified copy of a corporate resolution in a
form reasonably acceptable to Landlord authorizing the signatory(ies) to execute
this Lease.
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

-34-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SITE PLAN
(MAP) [a36519a3651901.gif]

         
 
  EXHIBIT “A”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “B”
PREMISES
(MAP) [a36519a3651902.gif]

         
 
  EXHIBIT “B”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-1-



--------------------------------------------------------------------------------



 



(MAP) [a36519a3651903.gif]

         
 
  EXHIBIT “B”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “C”
WORK LETTER AGREEMENT
     This Work Letter Agreement (“Work Letter Agreement”) sets forth the terms
and conditions relating to the construction of improvements for the Premises.
All references in this Work Letter Agreement to “the Lease” shall mean the
relevant portions of the Lease to which this Work Letter Agreement is attached
as Exhibit “C”.
SECTION 1
BASE, SHELL AND CORE
     Landlord has constructed, through its contractor, the base, shell and core
of the Premises and the Building (collectively, the “Base, Shell and Core”), and
Tenant, subject to Section 11.1, shall accept the Base, Shell and Core in its
current “As-Is” condition existing as of the date of the Lease and the
Commencement Date. Landlord shall install in the Premises certain “Tenant
Improvements” (as defined below) pursuant to the provisions of this Work Letter
Agreement. Except for the Tenant Improvement work described in this Work Letter
Agreement and except for the Allowances set forth below, Landlord shall not be
obligated to make or pay for any alterations or improvements to the Premises,
the Building or the Project; provided, however, that Landlord agrees to, at
Landlord’s sole cost and expense and exclusive of Tenant Improvement Allowance
(i) install Building-standard electric, gas and water meters serving the
Premises, and (ii) finish the balcony and restrooms in the Premises at
Landlord’s expense (using Building-standard materials). In addition, Landlord
also agrees to relocate the existing janitor’s closet located on the second
(2nd) floor of Premises to another location in the Building outside of the
Premises; provided, however, that Tenant agrees to pay to Landlord, within
thirty (30) days after Landlord’s written request (together with invoices),
one-half (1/2) of the total design, construction and permitting costs incurred
by Landlord to relocate such janitor’s closet; provided further, however, that
Tenant’s contribution shall not exceed Seven Thousand Five Hundred Dollars
($7,500.00)).
SECTION 2
TENANT IMPROVEMENTS
     2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
of up to, but not exceeding Fifty-Five Dollars ($55.00) per usable square foot
of the Premises but excluding, for this purpose, the usable square footage
comprising the balconies and restrooms (1,925 usable square feet in the
aggregate) (i.e. up to Nine Hundred Eighty-Four Thousand One Hundred Fifteen
Dollars ($984,115.00)), based on 17,893 usable square feet), as well as an
Additional Allowance (the “Additional Allowance” in an amount equal to Eighty
Thousand Dollars ($80,000.00) for the costs relating to the design and
construction of Tenant’s improvements which are permanently affixed to the
Premises (the “Tenant Improvements”). In the event the costs of the Tenant
Improvements exceed the Tenant Improvement Allowance and the Additional
Allowance, Tenant shall pay fifty percent (50%) of such amount to Landlord in
cash, prior to construction of the Tenant Improvements and Tenant shall have the
option, exercisable upon written notice to Landlord prior to the date Tenant is
obligated to pay any such excess costs to Landlord as provided below, to receive
a one-time additional tenant improvement allowance to pay for such excess costs
(the “Optional Allowance”) in the amount not to exceed Ten Dollars ($10.00) per
usable square foot of the Premises to pay for the remaining fifty percent (50%)
of such costs but excluding, for this purpose the usable square footage
comprising the balconies and restrooms (1,925 usable square feet in the
aggregate) (i.e., up to One Hundred Seventy-Eight Thousand Nine Hundred Thirty
Dollars ($178,930.00) based on 17,893 usable square feet). In the event Tenant
exercises such option and as consideration for Landlord providing such Optional
Allowance to Tenant, the Monthly Basic Rent payable by Tenant throughout the
entire sixty-four (64) month Lease Term (“Amortization Period”) shall be
increased by an amount sufficient to fully amortize such Optional Allowance
throughout said sixty-four (64) month period based upon equal monthly payments
of principal and interest, with interest imputed on the outstanding principal
balance at the rate of nine percent (9%) per annum (the “Amortization Rent”). In
the event the Lease shall terminate for any reason, including without limitation
as a result of a default by Tenant under the terms of the Lease or this Work
Letter Agreement, Tenant acknowledges and agrees that the unamortized balance of
the Optional Allowance which has not been paid by Tenant to Landlord as of the
termination date pursuant to the foregoing provisions of this Section 2.1 shall
become immediately due and payable as unpaid rent which has been earned as of
such termination date, specifically including a termination pursuant to
Sections 18 and 19 of the Lease. In addition, in no event shall the Amortization
Rent be abated for any reason whatsoever, including without limitation, pursuant
to Sections 18 and 19 of the Lease. The Tenant Improvement Allowance, the
Additional Allowance and the portion of the Optional Allowance so elected to be
received by Tenant are sometimes collectively referred to herein as the
“Allowances”. In no event shall Landlord be obligated to make disbursements
pursuant to this Work Letter Agreement in a total amount which exceeds the
Allowances. Tenant shall not be entitled to receive any cash payment or credit
against rent or otherwise for any portion of the Allowances which is not used to
pay for the Tenant Improvement Allowance Items (as such term is defined below).

         
 
  EXHIBIT “C”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-1-



--------------------------------------------------------------------------------



 



          2.2 Disbursement of the Allowances. Except as otherwise set forth in
this Work Letter Agreement, the Allowances shall be disbursed by Landlord (each
of which disbursement shall be made pursuant to Landlord’s standard disbursement
process), only for the following items and costs (collectively, the “Tenant
Improvement Allowance Items”):
          2.2.1 Payment of the fees of the “Architect” and the “Engineers,” as
those terms are defined in Section 3.1 of this Work Letter Agreement and payment
of the fees incurred by, and the cost of documents and materials supplied by,
Landlord and Landlord’s consultants in connection with the preparation and
review of the “Construction Drawings,” as that term is defined in Section 3.1 of
this Work Letter Agreement;
          2.2.2 The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
          2.2.3 The cost of construction of the Tenant Improvements, including,
without limitation, contractors’ fees and general conditions, testing and
inspection costs, costs of utilities, trash removal, parking and hoists, and the
costs of after-hours freight elevator usage;
          2.2.4 The cost of any changes in the Base, Shell and Core when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;
          2.2.5 The cost of any changes to the Construction Drawings or Tenant
Improvements required by any applicable laws;
          2.2.6 Sales and use taxes and Title 24 fees;
          2.2.7 “Landlord’s Supervision Fee,” as that term is defined in
Section 4.3.2 of this Work Letter Agreement; and
          2.2.8 All other costs to be expended by Landlord in connection with
the construction of the Tenant Improvements.
     2.3 Specifications for Building Standard Components. Landlord has
established specifications (the “Specifications”) for the Building standard
components to be used in the construction of the Tenant Improvements in the
Premises, which Specifications have been received by Tenant. Unless otherwise
agreed to by Landlord, the Tenant Improvements shall comply with the
Specifications. Landlord may make changes to the Specifications from time to
time. Notwithstanding the foregoing, Tenant shall have the right, at its sole
cost and expense (or as a deduction from the Allowances), to replace the bright
green tile accent band in the restrooms in the Premises with another color
selected by Tenant and reasonably approved by Landlord (with such approval not
to be unreasonably withheld or delayed).
SECTION 3
CONSTRUCTION DRAWINGS
     3.1 Selection of Architect/Construction Drawings. Tenant shall retain
Augustine Design Group to prepare the Space Plan (the “Architect”) (with the
commercially reasonable costs of the same to be an Allowance Item). Landlord
shall retain engineering consultants selected by Landlord (the “Engineers”) to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work in the
Premises. The plans and drawings to be prepared by Architect and the Engineers
hereunder shall be known collectively as the “Construction Drawings.” All
Construction Drawings shall comply with the drawing format and specifications
determined by Landlord, and shall be subject to Landlord’s approval. Tenant and
Architect shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the base building plans, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, compliance with applicable laws or other applicable laws or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord’s space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings.
     3.2 Final Space Plan. Landlord and Tenant have agreed on the final space
plan for Tenant Improvements in the Premises (the “Final Space Plan”), which
Final Space Plan is attached as Exhibit “J” to the Lease.
     3.3 Final Working Drawings. Based on the Final Space Plan, Tenant shall
cause the Architect and Landlord shall cause the Engineers to complete the
architectural and engineering drawings for the Premises, and Architect shall
compile a fully coordinated set of architectural, structural,

         
 
  EXHIBIT “C”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-2-



--------------------------------------------------------------------------------



 



mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same
concurrently (i) to Landlord for Landlord’s approval and (ii) on or before the
date set forth therefor in Schedule 1, to the applicable local governmental
agency for all applicable building permits necessary to allow “Contractor,” as
that term is defined in Section 4.1 of this Work Letter Agreement, to commence
and fully complete the construction of the Tenant Improvements (collectively,
the “Permits”). Landlord shall approve or reasonably disapprove the Final
Working Drawings or any revisions thereto within five (5) business days after
Tenant delivers the Final Working Drawings or such revisions to Landlord (and
any delay by Landlord in so responding shall not be a Tenant Delay). For
purposes of this Section 3.3, Landlord shall only be able to “reasonably
disapprove” if in the Landlord’s reasonable determination the Final Working
Drawings (a) are inconsistent with the Final Space Plan or (b) if implemented,
would impact the structural integrity of the Building. In the event Landlord
requires any changes to the Final Working Drawings, then Tenant shall make such
changes and resubmit the same to Landlord for Landlord’s approval within five
(5) business days of Tenant’s receipt of Landlord’s changes. This procedure
shall be repeated until the Final Working Drawings are approved by Landlord.
     3.4 Approved Working Drawings. The Final Working Drawings approved by
Landlord pursuant to Section 3.3 above shall be referred to herein as the
“Approved Working Drawings”. In connection with the submittal for the Permits,
Tenant shall coordinate with Landlord in order to allow Landlord, at Landlord’s
option, to take part in all phases of the permitting process, and shall supply
Landlord, as soon as possible, with all plan check numbers and dates of
submittal. Notwithstanding the foregoing, Tenant hereby agrees that neither
Landlord nor Landlord’s consultants shall be responsible for obtaining any
building permit or certificate of occupancy for the Premises and that the
obtaining of the same shall be Tenant’s responsibility; provided, however, that
Landlord shall, in any event, cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, provided that Landlord may
withhold its consent, in its sole discretion, to any change in the Approved
Working Drawings, if such change would directly or indirectly delay the
Substantial Completion of the Premises.
     3.5 Time Deadlines. Tenant shall cooperate with Architect, the Engineers,
and Landlord to complete all phases of the Construction Drawings and the
permitting process and to receive the Permits, and with Contractor, for approval
of the “Cost Proposal,” as that term is defined in Section 4.2 below, in
accordance with the dates set forth in Schedule 1. Tenant shall meet with
Landlord on a weekly (or such other basis as Landlord shall reasonably
determine) to discuss Tenant’s progress in connection with the same. Certain of
applicable dates for approval of items, plans and drawings as described in this
Section 3, Section 4, below, and in this Work Letter Agreement are set forth and
further elaborated upon in Schedule 1 (the “Time Deadlines”), attached hereto.
Tenant agrees to comply with the Time Deadlines.
     3.6 Change Orders. In the event that Tenant desires to make any changes to
the Approved Working Drawings, any such changes shall be subject to Landlord’s
approval, which approval shall not be unreasonably withheld. Landlord shall,
within five (5) business days after Landlord receives Tenant’s request for any
such change, either approve such change or disapprove such change, in which case
Landlord shall notify Tenant of Landlord’s reason for such disapproval. If
Landlord fails to disapprove such change within said five (5) business day
period, such change shall be deemed to be disapproved by Landlord. Concurrently
with Tenant’s delivery of the change request to Landlord, Tenant shall also
deliver such change request to Contractor. The Contractor shall be requested to
provide an estimate of the change in cost associated with such change and an
estimate of the impact, if any, on the construction schedule resulting from such
change. Such information shall be provided to Tenant and Tenant shall be
provided with an opportunity to either proceed with such change based upon such
information or to rescind its request for such change; however, whether or not
Tenant requests a rescission of such change, to the extent there is delay in the
Substantial Completion of the Improvements in the Premises as a result of such
process, such delay shall be deemed to constitute a Tenant Delay.
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
     4.1 Contractor. A contractor (“Contractor”), under the supervision of and
selected by Landlord, shall construct the Tenant Improvements. Landlord and
Tenant acknowledge and agree that that Landlord has selected Bycor as the
Contractor. The Tenant Improvements shall be constructed by the Contractor in
compliance with all applicable laws and in a good and workmanlike manner.
     4.2 Cost Proposal. After the Approved Working Drawings are signed by
Landlord and Tenant, Landlord shall provide Tenant with a cost proposal in
accordance with the Approved Working Drawings, which cost proposal shall
include, as nearly as possible, the cost of all Tenant Improvement Allowance
Items (including permits and architect fees and any other fees such as
construction management) to be incurred by Tenant in connection with the
construction of the Tenant Improvements (the “Cost Proposal”). Tenant shall
approve and deliver the Cost Proposal to Landlord within five (5) business days
of the receipt of the same. The date by which Tenant must approve and deliver
the Cost Proposal shall be known hereafter as the “Cost Proposal Delivery Date”.

         
 
  EXHIBIT “C”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-3-



--------------------------------------------------------------------------------



 



     4.3 Construction of Tenant Improvements by Landlord’s Contractor under the
Supervision of Landlord.
          4.3.1 Over-Allowance Amount. On the Cost Proposal Delivery Date,
Tenant shall deliver to Landlord cash in an amount (the “Over-Allowance Amount”)
equal to fifty percent (50%) of the difference between (i) the amount of the
Cost Proposal and (ii) the amount of the Tenant Improvement Allowance (less any
portion thereof already disbursed by Landlord, or in the process of being
disbursed by Landlord, on or before the Cost Proposal Delivery Date), provided,
however, that Tenant shall have the option to utilize the Additional Allowance
for the remaining fifty percent (50%) balance (and if no Additional Allowance is
available, the Tenant shall pay one hundred percent (100%) of such
Over-Allowance Amount to Landlord as provided above) The Over-Allowance Amount
shall be disbursed by Landlord prior to the disbursement of any then remaining
portion of the Allowances, and such disbursement shall be pursuant to the same
procedure as the Allowances. In the event that, after the Cost Proposal Date,
any revisions, changes, or substitutions shall be made to the Construction
Drawings or the Tenant Improvements, any additional costs which arise in
connection with such revisions, changes or substitutions shall be added to the
Cost Proposal and shall be paid by Tenant to Landlord immediately upon
Landlord’s request to the extent such additional costs increase any existing
Over-Allowance Amount or result in an Over-Allowance Amount. Following
completion of the Tenant Improvements, Landlord shall deliver to Tenant a final
cost statement which shall indicate the final costs of the Tenant Improvement
Allowance Items, and if such cost statement indicates that Tenant has underpaid
or overpaid the Over-Allowance Amount, then within ten (10) business days after
receipt of such statement, Tenant shall deliver to Landlord the amount of such
underpayment or Landlord shall return to Tenant the amount of such overpayment,
as the case may be.
          4.3.2 Landlord Supervision. After Landlord selects the Contractor,
Landlord shall independently retain Contractor to construct the Tenant
Improvements in accordance with the Approved Working Drawings and the Cost
Proposal and Landlord shall supervise the construction by Contractor, and Tenant
shall pay a construction supervision and management fee (the “Landlord’s
Supervision Fee”) to Landlord in an amount equal to the product of (i) three
percent (3%) and (ii) an amount equal to the total “hard” costs incurred by
Landlord for the Tenant Improvements.
          4.3.3 Contractor’s Warranties and Guaranties. Landlord hereby assigns
to Tenant all warranties and guaranties by Contractor relating to the Tenant
Improvements, which assignment shall be on a non-exclusive basis such that the
warranties and guarantees may be enforced by Landlord and/or Tenant, and Tenant
hereby waives all claims against Landlord relating to, or arising out of the
construction of, the Tenant Improvements.
SECTION 5
SUBSTANTIAL COMPLETION
     5.1 Substantial Completion. For purposes of the Lease, including for
purposes of determining the Commencement Date (as set forth in Section 1.7 of
the Summary to the Lease), “Substantial Completion” of the Premises shall occur
upon the completion of construction of the Tenant Improvements in the Premises
pursuant to the Approved Working Drawings, with the exception of any punchlist
items and any tenant fixtures, work-stations, built-in furniture, or equipment
to be installed by Tenant or under the supervision of Contractor.
     5.2 Tenant Delays. If there shall be a delay or there are delays in the
Substantial Completion of the Premises (as a direct, indirect, partial, or total
result of any of the following (collectively, “Tenant Delays”):
          5.2.1 Tenant’s failure to timely approve any matter requiring Tenant’s
approval, including the Cost Proposal and/or Tenant’s failure to timely perform
any other obligation or act required of Tenant hereunder;
          5.2.2 a breach by Tenant of the terms of this Work Letter Agreement or
the Lease;
          5.2.3 Tenant’s request for changes in the Construction Drawings only
to the extent such changes cause a delay in the timelines;
          5.2.4 Tenant’s requirement for materials, components, finishes or
improvements which are not available in a reasonable time (based upon the
anticipated date of the Commencement Date set forth in Section 1.7 of the
Summary) or which are different from, or not included in, the Specifications. In
the event that items are not available, Landlord shall provide notice to Tenant
of such unavailability and give Tenant the ability to select alternative items;
          5.2.5 changes to the Base, Shell and Core required by the Approved
Working Drawings only to the extent required by a specific use by Tenant that is
not covered by the Lease;
          5.2.6 any changes in the Construction Drawings and/or the Tenant
Improvements required by applicable laws if such changes are directly
attributable to Tenant’s use of the Premises or Tenant’s specialized tenant
improvement(s) (as determined by Landlord); or

         
 
  EXHIBIT “C”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-4-



--------------------------------------------------------------------------------



 



          5.2.7 any other acts or omissions of Tenant, or its agents, or
employees;
then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of the Substantial Completion of the Premises, the
Commencement Date (as set forth in Section 1.7 of the Summary) shall be deemed
to be the date the Commencement Date would have occurred if no Tenant Delays, as
set forth above, had occurred.
     Notwithstanding anything above to the contrary, no Tenant Delay shall apply
to any delays by the City of San Diego or other governmental agency, in issuing
permits beyond the period of time required to issue building permits for the
Tenant Improvements where the delays were not directly related to an action or
inaction of Tenant.
SECTION 6
MISCELLANEOUS
     6.1 Tenant’s Entry Into the Premises Prior to Substantial Completion.
Subject to the terms hereof and provided that Tenant and its agents do not
interfere with, or delay, Contractor’s work in the Building and the Premises, at
Landlord’s reasonable discretion, Contractor shall allow Tenant access to the
Premises thirty (30) days prior to the Substantial Completion of the Premises
for the purpose of Tenant installing overstandard equipment or fixtures
(including Tenant’s data and telephone equipment) in the Premises. Prior to
Tenant’s entry into the Premises as permitted by the terms of this Section 6.1,
Tenant shall submit a schedule to Landlord and Contractor, for their approval,
which schedule shall detail the timing and purpose of Tenant’s entry. In
connection with any such entry, Tenant acknowledges and agrees that Tenant’s
employees, agents, contractors, consultants, workmen, mechanics, suppliers and
invitees shall fully cooperate, work in harmony and not, in any manner,
interfere with Landlord or Landlord’s Contractor, agents or representatives in
performing work in the Building and the Premises, or interfere with the general
operation of the Building and/or the Project. If at any time any such person
representing Tenant shall not be cooperative or shall otherwise cause or
threaten to cause any such disharmony or interference, including, without
limitation, labor disharmony, and Tenant fails to immediately institute and
maintain corrective actions as directed by Landlord, then Landlord may revoke
Tenant’s entry rights upon twenty-four (24) hours’ prior written notice to
Tenant. Tenant acknowledges and agrees that any such entry into and occupancy of
the Premises or any portion thereof by Tenant or any person or entity working
for or on behalf of Tenant shall be deemed to be subject to all of the terms,
covenants, conditions and provisions of the Lease, excluding only the covenant
to pay Basic Rent (until the occurrence of the Commencement Date). Tenant
further acknowledges and agrees that Landlord shall not be liable for any
injury, loss or damage which may occur to any of Tenant’s work made in or about
the Premises in connection with such entry or to any property placed therein
prior to the Commencement Date, the same being at Tenant’s sole risk and
liability. Tenant shall be liable to Landlord for any damage to any portion of
the Premises, including the Tenant Improvement work, caused by Tenant or any of
Tenant’s employees, agents, contractors, consultants, workmen, mechanics,
suppliers and invitees. In the event that the performance of Tenant’s work in
connection with such entry causes extra costs to be incurred by Landlord or
requires the use of any Building services, Tenant shall promptly reimburse
Landlord for such extra costs and/or shall pay Landlord for such Building
services at Landlord’s standard rates then in effect. In addition, Tenant shall
hold Landlord harmless from and indemnify, protect and defend Landlord against
any loss or damage to the Building or Premises and against injury to any persons
caused by Tenant’s actions pursuant to this Section 6.1.
     6.2 Tenant’s Representative. Tenant has designated Bernice Cartwright as
its sole representative with respect to the matters set forth in this Work
Letter Agreement, who shall have full authority and responsibility to act on
behalf of the Tenant as required in this Work Letter Agreement.
     6.3 Landlord’s Representative. Landlord has designated Christina DuCoté as
its sole representative with respect to the matters set forth in this Work
Letter Agreement, who, until further notice to Tenant, shall have full authority
and responsibility to act on behalf of the Landlord as required in this Work
Letter Agreement.
     6.4 Time of the Essence in This Work Letter Agreement. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord’s sole option, at the end of said
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence.
     6.5 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default (beyond the expiration of all
applicable notice and cure periods) by Tenant as described in Section 23 of the
Lease or any default by Tenant under this Work Letter Agreement has occurred at
any time on or before the Substantial Completion of the Premises, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to the
Lease, at law and/or in equity, Landlord shall have the right to withhold
payment of all or any portion of the Allowances and/or Landlord may cause
Contractor to cease the construction of the Premises (in which case, Tenant
shall be responsible for any delay in the Substantial Completion of the Premises
caused by such work stoppage as set forth in Section 5.2 of this Work Letter
Agreement), and (ii) all other obligations of Landlord under the terms of this
Work Letter Agreement shall be forgiven until such time as such default is cured
pursuant to the

         
 
  EXHIBIT “C”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-5-



--------------------------------------------------------------------------------



 



terms of the Lease (in which case, Tenant shall be responsible for any delay in
the Substantial Completion of the Premises caused by such inaction by Landlord).
In addition, if the Lease is terminated prior to the Commencement Date, for any
reason due to a default (beyond the expiration of all applicable notice and cure
periods) by Tenant as described in Section 23 of the Lease or under this Work
Letter Agreement, in addition to any other remedies available to Landlord under
the Lease, at law and/or in equity, Tenant shall pay to Landlord, as additional
rent under the Lease, within five (5) days of receipt of a statement therefor,
any and all costs incurred by Landlord (including any portion of the Allowances
disbursed by Landlord) and not reimbursed or otherwise paid by Tenant through
the date of such termination in connection with the Tenant Improvements to the
extent planned, installed and/or constructed as of such date of termination,
including, but not limited to, any costs related to the removal of all or any
portion of the Tenant Improvements and restoration costs related thereto.

         
 
  EXHIBIT “C”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-6-



--------------------------------------------------------------------------------



 



SCHEDULE 1
TIME DEADLINES

              Dates   Actions to be Performed
 
       
1.
  One (1) business day following the date of full execution and delivery of the
Lease.   Tenant or Architect to submit Final Working Drawings to the City of
San Diego for all applicable Permits.
 
       
2.
  January 22, 2008 (subject, however, to the last paragraph of Section 5.2
above).   Tenant to obtain all applicable Permits.
 
       
2.
  Five (5) business days after the receipt of the Cost Proposal by Tenant.  
Tenant to approve Cost Proposal and deliver Cost Proposal to Landlord.

         
 
  SCHEDULE 1   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “D”
SAMPLE FORM OF NOTICE OF LEASE TERM DATES

             
To:
          Date:                     
 
           
 
           
 
           

Re:      Project Lease dated                     , 200___ between MULLROCK 3
TORREY PINES, LLC, a Delaware limited liability company (“Landlord”), and
                                            (“Tenant”), concerning Suite
                      (“Premises”) located at                                 
                                          .
Gentlemen:
In accordance with the above-referenced Lease, we wish to advise and/or confirm
as follows:
1. That the Premises have been accepted by Tenant as being substantially
complete in accordance with the Lease, and that there is no deficiency in
construction.
2. That Tenant has accepted and is in possession of the Premises, and
acknowledges that under the provisions of the Lease, the Term of the Lease is
for                      (___) years, with                      (___) options to
renew for                      (___) years each, and commenced upon the
Commencement Date of                     , 200___ and is currently scheduled to
expire on                                          , subject to earlier
termination as provided in the Lease.
3. That in accordance with the Lease, rental payment has commenced (or shall
commence) on                     .
4. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a pro rata adjustment. Each billing
thereafter, with the exception of the final billing, shall be for the full
amount of the monthly installment as provided for in the Lease.
5. Rent is due and payable in advance on the first day of each and every month
during the Term of the Lease. Your rent checks should be made payable to
                                         at
                                                             .
6. The exact number of rentable square feet within the Premises is
                     square feet.
7. Tenant’s Monthly Operating Expense Charge is currently $               
                                       &n bsp;     .
AGREED AND ACCEPTED

                  TENANT:   LANDLORD:
 
                            MULLROCK 3 TORREY PINES, LLC, a Delaware            
          limited liability company
 
               
By:
          By:   Mullrock 3 Torrey Pines Manager, LLC,              
 
  Name:           a Delaware limited liability company
 
               
 
  Title:           Its Non-Member Manager
 
               
By:
          By:   Mullrock 3, LLC,              
 
  Name:           a Delaware limited liability company
 
               
 
  Title:           Its Sole Member

                           By:   Muller-Rock 3, LLC,             a California
limited liability company         Its Managing Member
 
                   
 
      By:            
 
      Name:      
 
Stephen J. Muller    
 
      Title:       Managing Member    

SAMPLE ONLY [NOT FOR EXECUTION]

         
 
  EXHIBIT “D”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “E”
RULES AND REGULATIONS
1. No sign, advertisement, name or notice shall be installed or displayed on any
part of the outside or inside of the Building without the prior written consent
of Landlord. Landlord shall have the right to remove, at Tenant’s expense and
without notice, any sign installed or displayed in violation of this rule. All
approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person approved by Landlord,
using materials and in a style and format approved by Landlord.
2. Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall which may appear unsightly from outside
the Premises. No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord. No
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises, other than Building
standard materials, without the prior written consent of Landlord.
3. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators or stairways of the Building. The halls, passages, exits,
entrances, elevators, escalators and stairways are not for the general public,
and Landlord shall in all cases retain the right to control and prevent access
thereto of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety, character, reputation and interests of the Building
and its tenants; provided, that nothing herein contained shall be construed to
prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities. Tenant and no employee, invitee, agent, licensee or contractor of
Tenant shall go upon or be entitled to use any portion of the roof of the
Building.
4. The directory of the Building will be provided exclusively for the display of
the name and location of tenants only, and Landlord reserves the right to
exclude any other names therefrom.
5. All cleaning and janitorial services for the Building and the Premises shall
be provided exclusively through Landlord or Landlord’s janitorial contractors in
accordance with the provisions of Section 18.1(d) of the Lease. No person or
persons other than those approved by Landlord shall be employed by Tenant or
permitted to enter the Building for the purpose of cleaning the same. Tenant
shall not cause any unnecessary labor by carelessness or indifference to the
good order and cleanliness of the Premises. Landlord shall not in any way be
responsible to Tenant for loss of property on the Premises, however occurring,
or for any damage to Tenant’s property by the janitors or any other employee or
any other person.
6. Landlord will furnish Tenant, free of charge, with two keys to each door lock
in the Premises. Landlord may impose a reasonable charge for any additional
keys. Tenant may not make or have made additional keys, and Tenant shall not
alter any lock or install a new additional lock or bolt on any door or window of
its Premises. Tenant, upon termination of its tenancy, shall deliver to Landlord
the keys of all doors which have been furnished to, or otherwise procured by
Tenant, and, in the event of loss of any keys, shall pay Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.
7. Electric wires, telephones, telegraphs, burglar alarms or other similar
apparatus shall not be installed in the Premises except with the approval and
under the direction of Landlord. The location of telephones, call boxes and any
other equipment affixed to the Premises shall be subject to the approval of
Landlord. Any installation of telephones, telegraphs, electric wires or other
electric apparatus made without permission shall be removed by Tenant at
Tenant’s own expense. No machines other than standard office machines, such as
typewriters and calculators, photo copiers, personal computers and word
processors, and vending machines permitted by the Lease, shall be used in the
Premises without the approval of Landlord.
8. No furniture, freight, or equipment of any kind shall be brought into the
Building without prior notice to Landlord and all moving of the same into or out
of the Building shall be done at such time and in such manner as Landlord shall
reasonably designate. No furniture, equipment or merchandise shall be received
in the Building or carried up or down in the elevator, except between such hours
as shall be designated by Landlord. Deliveries during normal office hours shall
be limited to normal office supplies and other small items. No deliveries shall
be made which impede or interfere with other tenants or the operation of the
Building.
9. Tenant shall not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by law. Landlord shall have the right to prescribe the weight, size and
position of all equipment, materials, furniture or other property brought into
the Building. Heavy objects, if such objects are considered necessary by Tenant,
as determined by Landlord, shall stand on such platforms as determined by
Landlord to be necessary to properly distribute the weight. Business machines
and mechanical equipment which cause noise or vibration that may be

         
 
  EXHIBIT “E”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-1-



--------------------------------------------------------------------------------



 



transmitted to the structure of the Building or to any space therein to such a
degree as to be objectionable to Landlord or to any tenants in the Building,
shall be placed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate noise or vibration.
Landlord will not be responsible for loss of, or damage to, any such equipment
or other property from any cause, and all damage done to the Building by
maintaining or moving such equipment or other property shall be repaired at the
expense of Tenant.
10. Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Tenant shall not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, nor shall Tenant bring into or keep in or about the
Premises any birds or animals.
11. Except for the Package Unit, Tenant shall not use any method of heating or
air-conditioning other than that supplied by Landlord.
12. Tenant shall not waste electricity, water or air-conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air-conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
shall not adjust controls other than room thermostats installed for Tenant’s
use. Tenant shall keep corridor doors closed and shall close window coverings at
the end of each business day. Notwithstanding the foregoing, Tenant shall be
able to leave suite doors open during business hours.
13. Landlord reserves the right to exclude from the Building between the hours
of 6:00 p.m. and 8:00 a.m., or such other hours as may be established from time
to time by Landlord, and on legal holidays, any person unless that person is
known to the person or employee in charge of the Building and has a pass or is
properly identified. Landlord shall not be liable for damages for any error with
regard to the admission to or exclusion from the Building of any person. Tenant
shall be responsible for all persons for whom it requests passes and shall be
liable to Landlord for all acts of such persons. Landlord reserves the right to
prevent access to the Building in case of invasion, mob, riot, public excitement
or other commotion by closing the doors or by other appropriate action.
14. Tenant shall close and lock all doors of its Premises and entirely shut off
all water faucets or other water apparatus, and, except with regard to Tenant’s
computers and other equipment which reasonably require electricity on a 24-hour
basis, all electricity, gas or air outlets before Tenant and its employees leave
the Premises. Tenant shall be responsible for any damage or injuries sustained
by other tenants or occupants of the Building or by Landlord for noncompliance
with this rule.
15. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substances of any kind whatsoever shall be thrown therein.
16. Tenant shall not sell, or permit the sale at retail, of newspapers,
magazines, periodicals, theater tickets, or any other goods or merchandise to
the general public in or on the Premises. Tenant shall not make any room-to-room
solicitation of business from other tenants in the Project. Tenant shall not use
the Premises for any business or activity other than that specifically provided
for in the Lease.
17. Tenant shall not install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of the Building. Tenant shall not
interfere with radio or television broadcasting or reception from or in the
Building or elsewhere.
18. Except as expressly permitted in the Lease, Tenant shall not mark, drive
nails, screw or drill into the partitions, window mullions, woodwork or plaster,
or in any way deface the Premises or any part thereof, except to install normal
wall hangings. Tenant shall repair any damage resulting from noncompliance under
this rule.
19. Tenant shall not install, maintain or operate upon the Premises any vending
machines without the prior written consent of Landlord, which shall not be
unreasonably withheld.
20. Canvassing, soliciting and distribution of handbills or any other written
material, and peddling in and around the Project or the Building are expressly
prohibited, and each tenant shall cooperate to prevent same.
21. Landlord reserves the right to exclude or expel from the Project and/or the
Building any person who, in Landlord’s judgment, is intoxicated or under the
influence of liquor or drugs or who is in violation of any of the Rules and
Regulations of the Project or Building.
22. Tenant shall store all its trash and garbage within its Premises. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage disposal.
All garbage and refuse disposal shall be made in accordance with directions
reasonably issued from time to time by Landlord.

         
 
  EXHIBIT “E”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-2-



--------------------------------------------------------------------------------



 



23. The Premises shall not be used for the storage of merchandise held for sale
to the general public, or for lodging or for manufacturing of any kind. No
cooking shall be done or permitted by Tenant on the Premises, except that use by
Tenant of Underwriters’ Laboratory-approved equipment for brewing coffee, tea,
hot chocolate and similar beverages shall be permitted and the use of a
microwave shall be permitted, provided that such equipment and use is in
accordance with all applicable federal, state, county and city laws, codes,
ordinances, rules and regulations.
24. Tenant shall not use in any space, or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and side guards, or such
other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles of any kind into the Building.
25. Tenant shall not use the name of the Project or Building in connection with,
or in promoting or advertising, the business of Tenant, except for Tenant’s
address.
26. Tenant agrees that it shall comply with all fire and security regulations
that may be issued from time to time by Landlord, and Tenant also shall provide
Landlord with the name of a designated responsible employee to represent Tenant
in all matters pertaining to such fire or security regulations. Tenant shall
cooperate fully with Landlord in all matters concerning fire and other emergency
procedures.
27. Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage. Such responsibility shall include keeping doors
locked and other means of entry to the Premises closed.
28. Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other such tenant, nor prevent Landlord from thereafter enforcing any such Rules
and Regulations against any and all of the tenants in the Building.
29. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Project or Building.
30. Landlord reserves the right to make such other and reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for safety,
security, care and cleanliness of the Project and/or Building and for the
preservation of good order therein. Tenant agrees to abide by all such Rules and
Regulations hereinabove stated and any additional rules and regulations which
are adopted.
31. Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant’s employees, agents, clients, customers, invitees or guests.
32. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except by a paste, or other material which may easily be removed with water, the
use of cement or other similar adhesive materials being expressly prohibited.
The method of affixing any such linoleum, tile, carpet or other similar floor
covering shall be subject to the approval of Landlord. The expense of repairing
any damage resulting from a violation of this rule shall be borne by Tenant.
PARKING RULES AND REGULATIONS
In addition to the parking provisions contained in the Lease to which this
Exhibit “E” is attached, the following rules and regulations shall apply with
respect to the use of the Building’s parking facilities.
1. Every parker is required to park and lock his/her own vehicle. All
responsibility for damage to or loss of vehicles is assumed by the parker and
Landlord shall not be responsible for any such damage or loss by water, fire,
defective brakes, the act or omissions of others, theft, or for any other cause.
2. Tenant shall not park or permit its employees to park in any parking areas
designated by Landlord as areas for parking by visitors to the Project. Except
for periodic overnight parking approved in advance by Landlord (which approval
shall not be unreasonably withheld and shall be subject to Tenant’s compliance
with Landlord’s overnight parking procedures), Tenant shall not leave vehicles
in the parking areas overnight nor park any vehicles in the parking areas other
than automobiles, motorcycles, motor driven or non-motor driven bicycles or four
wheeled trucks.
3. Parking stickers or any other device or form of identification supplied by
Landlord as a condition of use of the parking facilities shall remain the
property of Landlord. Such parking identification device must be displayed as
requested and may not be mutilated in any manner. The serial number of the
parking identification device may not be obliterated. Devices are not
transferable and any device in the possession of an unauthorized holder will be
void.
4. Except for periodic overnight parking approved in advance by Landlord (which
approval shall not be unreasonably withheld and shall be subject to Tenant’s
compliance with Landlord’s overnight parking procedures), no overnight or
extended term storage of vehicles shall be permitted.
5. Vehicles must be parked entirely within painted stall lines of a single
parking stall.

         
 
  EXHIBIT “E”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-3-



--------------------------------------------------------------------------------



 



6. All directional signs and arrows must be observed.
7. The speed limit within all parking areas shall be five (5) miles per hour.
8. Parking is prohibited: (a) in areas not striped for parking; (b) in aisles;
(c) where “no parking” signs are posted; (d) on ramps; (e) in cross-hatched
areas; and (f) in reserved spaces and in such other areas as may be designated
by Landlord or Landlord’s parking operator.
9. Loss or theft of parking identification devices must be reported to the
Management Office immediately, and a lost or stolen report must be filed by the
Tenant or user of such parking identification device at the time. Landlord has
the right to exclude any vehicle from the parking facilities that does not have
an identification device.
10. Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.
11. Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.
12. The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations.
13. Tenant’s continued right to park in the parking facilities is conditioned
upon Tenant abiding by these rules and regulations and those contained in this
Lease. Further, if the Lease terminates for any reason whatsoever, Tenant’s
right to park in the parking facilities shall terminate concurrently therewith.
14. Tenant agrees to sign a parking agreement with Landlord or Landlord’s
parking operator within five (5) business days of request, which agreement shall
provide the manner of payment of monthly parking fees and otherwise be
consistent with the Lease and these rules and regulations.
15. Landlord reserves the right to refuse the sale or use of monthly stickers or
other parking identification devices to any tenant or person who willfully
refuses to comply with these rules and regulations and all city, state or
federal ordinances, laws or agreements.
16. Landlord reserves the right to modify and/or adopt such other reasonable and
non-discriminatory rules and regulations for the parking facilities as it deems
necessary for the operation of the parking facilities. Landlord may refuse to
permit any person who violates these rules to park in the parking facilities,
and any violation of the rules shall subject the vehicle to removal, at such
vehicle owner’s expense.

         
 
  EXHIBIT “E”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-4-



--------------------------------------------------------------------------------



 



EXHIBIT “F”
SAMPLE FORM OF TENANT ESTOPPEL CERTIFICATE
The undersigned (“Tenant”) hereby certifies to
                                                                               
   , a                                                                      
                                                               (“Landlord”), and
                                        
                                        , as follows:
1. Attached hereto is a true, correct and complete copy of that certain Office
Lease dated                                          , ___between Landlord and
Tenant (the “Lease”), which demises Premises which are located at
                                                                           
      . The Lease is now in full force and effect and has not been amended,
modified or supplemented, except as set forth in Section 6 below.
2. The term of the Lease commenced on                                          ,
___.
3. The term of the Lease is currently scheduled to expire on
                                         , ___.
4. Tenant has no option to renew or extend the Term of the Lease except:
                                                              .
5. Tenant has no preferential right to purchase the Premises or any portion of
the Building or Site upon which the Premises are located, and Tenant has no
rights or options to expand into other space in the Building
except:                                                                         
           .
6. The Lease has: (Initial One)

         
 
  (     )   not been amended, modified, supplemented, extended, renewed or
assigned.
 
       
 
  (     )   been amended, modified, supplemented, extended, renewed or assigned
by the following described agreements, copies of which are attached
hereto:                                                             
                                                                     
                                                                         
                                                                     .

7. Tenant has accepted and is now in possession of the Premises and has not
sublet, assigned or encumbered the Lease, the Premises or any portion thereof
except as follows:                                                        
                                                                     .
8. The current Monthly Basic Rent is $                    ; and current monthly
parking charges are $                    .
               Tenant’s Percentage is                     %, and Tenant’s
Percentage of Operating Expenses currently payable by Tenant is
$                     per month, which amount is Landlord’s current estimate of
Tenant’s Percentage of Operating Expenses in excess of the Operating Expenses
incurred in calendar year                     .
9. The amount of the Letter of Credit is $                    . No other
security has been provided.
10. All rental payments payable by Tenant have been paid in full as of the date
hereof. No rent under the Lease has been paid for more than thirty (30) days in
advance of its due date.
11. All work required to be performed by Landlord under the Lease has been
completed and has been accepted by Tenant, and all tenant improvement allowances
have been paid in full.
12. To the best of Tenant’s knowledge, as of the date hereof, there are no
defaults on the part of Landlord or Tenant under the Lease.
13. Tenant has no defense as to its obligations under the Lease and claims no
set-off or counterclaim against Landlord.
14. Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies, except as
expressly provided in the Lease.
15. All insurance required of Tenant under the Lease has been provided by Tenant
and all premiums have been paid.
16. There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment of creditors, any petition seeking
reorganization or arrangement under the bankruptcy laws of the United States or
any state thereof, or any other action brought pursuant to such bankruptcy laws
with respect to Tenant.
17. Tenant pays rent due Landlord under the Lease to Landlord and does not have
any knowledge of any other person who has any right to such rents by collateral
assignment or otherwise.

         
 
  EXHIBIT “F”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-1-



--------------------------------------------------------------------------------



 



The foregoing certification is made with the knowledge that is about to [fund a
loan to Landlord or purchase the Building from Landlord], and that is relying
upon the representations herein made in [funding such loan or purchasing the
Building].
Dated:                                          , _____.

         
                    “TENANT”
            ,
 
  a    
 
       
 
       
 
  By:    
 
       
 
  Print Name:    
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
  Print Name:    
 
       
 
  Title:    
 
       

         
 
  EXHIBIT “F”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “G”
FORM OF LETTER OF CREDIT
THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.
IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO
SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY CLIENT/APPLICANT: OREXIGEN THERAPEUTICS, INC.
 
IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                    
(THE LC NUMBER AND THE DATE, THE ISSUANCE DATE, WILL BE INSERTED AT TIME OF
ISSUANCE OF THE LC.)
DATED:                                   , 20       
BENEFICIARY:
MULLROCK 3 TORREY PINES, LLC
C/O THE MULLER COMPANY
23521 PASEO DE VALENCIA, SUITE 200
LAGUNA HILLS, CA 92653
ATTN: STEPHEN J. MULLER
AS “LANDLORD”
APPLICANT:
OREXIGEN THERAPEUTICS, INC.
12481 HIGH BLUFF DRIVE, SUITE 160
SAN DIEGO, CA 92130
AS “TENANT”

     
AMOUNT:
  US$1,000,000.00 (ONE MILLION AND NO/100 U.S. DOLLARS)
 
   
EXPIRATION DATE:
                                           , 2008
 
   
LOCATION:
  SANTA CLARA, CALIFORNIA

LADIES AND GENTLEMEN:
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF___ IN
YOUR FAVOR. THIS LETTER OF CREDIT IS AVAILABLE BY SIGHT PAYMENT WITH OURSELVES
ONLY AGAINST PRESENTATION AT THIS OFFICE OF THE FOLLOWING DOCUMENTS:

  1.   THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT (S), IF ANY.    
2.   YOUR SIGHT DRAFT DRAWN ON US IN THE FORM ATTACHED HERETO AS EXHIBIT “A”.  
  3.   A DATED CERTIFICATION PURPORTEDLY SIGNED BY AN AUTHORIZED OFFICER OR
REPRESENTATIVE OF THE BENEFICIARY, FOLLOWED BY HIS/HER PRINTED NAME AND
DESIGNATED TITLE, STATING EITHER OF THE FOLLOWING:

  (A.)   “SUCH AMOUNT IS DUE TO THE BENEFICIARY AS LANDLORD UNDER THE TERMS AND
CONDITIONS OF THAT CERTAIN LEASE AGREEMENT DATED [INSERT DATE] FOR PREMISES
LOCATED AT 10350 NORTH TORREY PINES ROAD AND 3333, 3344, 3366 AND 3377 TORREY
PINES COURT, CITY OF SAN DIEGO, COUNTY OF SAN DIEGO, CALIFORNIA.”

 
PAGE 1
LC DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: OREXIGEN THERAPEUTICS, INC.

         
 
 
 
   
Client/applicant’s Signature(s)
  date

(note: an authorized signatory for the client must AFFIX HIS/her signature and
date each page of this DRAFT. it must then be attached to and form part of the
lc application to signify their and beneficiary’s agreement to this draft.)

         
 
       
 
  EXHIBIT “G”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-1-



--------------------------------------------------------------------------------



 



THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.
IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO
SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY CLIENT/APPLICANT: OREXIGEN THERAPEUTICS, INC.
 
IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                    
(THE LC NUMBER AND THE DATE, THE ISSUANCE DATE, WILL BE INSERTED AT TIME OF
ISSUANCE OF THE LC.)
DATED:                                   , 20       
OR

  (B.)   “THE BANK HAS NOTIFIED US THAT THIS LETTER OF CREDIT WILL NOT BE
EXTENDED BEYOND THE CURRENT EXPIRATION DATE OF THIS LETTER OF CREDIT;”

OR

  (C.)   “TENANT HAS FILED A VOLUNTARY PETITION UNDER THE FEDERAL BANKRUPTCY
CODE;”

OR

  (D.)   “AN INVOLUNTARY PETITION HAS BEEN FILED AGAINST TENANT UNDER THE
FEDERAL BANKRUPTCY CODE.”

THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IT
IS NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR FORM PART OF
THIS LETTER OF CREDIT.
PARTIAL DRAWINGS ARE ALLOWED. THIS LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS
HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE
BENEFICIARY UNLESS IT IS FULLY UTILIZED.
THE AMOUNT OF THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY DECREASED WITHOUT
AMENDMENT(S) TO THE NEW AGGREGATE AMOUNT(S) ON THE EFFECTIVE DATES BELOW,
PROVIDED THAT THE AVAILABLE AMOUNT EXCEEDS THE AGGREGATE AMOUNT(S) LISTED BELOW
AND ISSUING BANK HAS NOT RECEIVED WRITTEN NOTICE FROM AN AUTHORIZED
REPRESENTATIVE OF THE BENEFICIARY BY OVERNIGHT COURIER AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO ANY SCHEDULED REDUCTION DATE, ADVISING ISSUING BANK
THAT APPLICANT IS IN DEFAULT AND ANY SCHEDULED DECREASE IN THE AGGREGATE
AVAILABLE AMOUNT SHOULD NOT BE EFFECTED:

      EFFECTIVE DATE(S)   NEW AGGREGATE AMOUNT(S) April 1, 2009   US$800,000.00
April 1, 2010   US$530,041.42 April 1, 2011   US$353,360.94 April 1, 2012  
US$176,680.47

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
NOTIFY YOU BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS
THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION
DATE. BUT IN ANY EVENT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND
                    , 20                    , WHICH SHALL BE THE FINAL
EXPIRATION DATE OF THIS LETTER OF CREDIT.
 
PAGE 2
LC DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: OREXIGEN THERAPEUTICS, INC.

         
 
 
 
   
Client/applicant’s Signature(s)
  date

(note: an authorized signatory for the client must AFFIX HIS/her signature and
date each page of this DRAFT. it must then be attached to and form part of the
lc application to signify their and beneficiary’s agreement to this draft.)

         
 
       
 
  EXHIBIT “G”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-2-



--------------------------------------------------------------------------------



 



THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.
IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO
SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY CLIENT/APPLICANT: OREXIGEN THERAPEUTICS, INC.
 
IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                    
(THE LC NUMBER AND THE DATE, THE ISSUANCE DATE, WILL BE INSERTED AT TIME OF
ISSUANCE OF THE LC.)
DATED:                                   , 20       
THE DATE THIS LETTER OF CREDIT EXPIRES IN ACCORDANCE WITH THE ABOVE PROVISION IS
THE “FINAL EXPIRATION DATE”. UPON THE OCCURRENCE OF THE FINAL EXPIRATION DATE
THIS LETTER OF CREDIT SHALL FULLY AND FINALLY EXPIRE AND NO PRESENTATIONS MADE
UNDER THIS LETTER OF CREDIT AFTER SUCH DATE WILL BE HONORED.
THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT IN FAVOR OF ANY NOMINATED TRANSFEREE THAT IS THE SUCCESSOR IN INTEREST TO
BENEFICIARY (“TRANSFEREE”), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE
IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED
TO THE REGULATIONS OF THE U. S. DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF
COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL
AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS
LETTER OF CREDIT TOGETHER WITH OUR LETTER OF TRANSFER DOCUMENTATION AS PER
ATTACHED EXHIBIT “B” DULY EXECUTED AND ACCOMPANIED BY THE ORIGINAL LETTER OF
CREDIT AND ALL AMENDMENT(S), IF ANY. THE CORRECTNESS OF THE SIGNATURE AND TITLE
OF THE PERSON SIGNING THE TRANSFER FORM MUST BE VERIFIED BY BENEFICIARY’S BANK.
BENEFICIARY MUST PAY OUR TRANSFER FEE OF 1/4 OF 1% OF THE TRANSFER AMOUNT
(MINIMUM US$250.00) UNDER THIS LETTER OF CREDIT. ANY REQUEST FOR TRANSFER WILL
BE EFFECTED BY US SUBJECT TO THE ABOVE CONDITIONS. ANY TRANSFER OF THIS LETTER
OF CREDIT MAY NOT CHANGE THE PLACE OR DATE OF EXPIRATION OF THE LETTER OF CREDIT
FROM OUR ABOVE SPECIFIED OFFICE. EACH TRANSFER SHALL BE EVIDENCED BY OUR
ENDORSEMENT ON THE REVERSE OF THE LETTER OF CREDIT AND WE SHALL FORWARD THE
ORIGINAL OF THE LETTER OF CREDIT SO ENDORSED TO THE TRANSFEREE.
DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.
DOCUMENTS MUST BE DELIVERED TO US DURING REGULAR BUSINESS HOURS ON A BUSINESS
DAY OR FORWARDED TO US BY OVERNIGHT DELIVERY SERVICE TO: SILICON VALLEY BANK,
3003 TASMAN DRIVE, 2ND FLOOR, MAIL SORT HF210, SANTA CLARA, CALIFORNIA 95054,
ATTENTION: GLOBAL FINANCIAL SERVICES – STANDBY LETTER OF CREDIT DEPARTMENT (THE
“BANK’S OFFICE”).
AS USED HEREIN, THE TERM “BUSINESS DAY” MEANS A DAY ON WHICH WE ARE OPEN AT OUR
ABOVE ADDRESS IN SANTA CLARA, CALIFORNIA TO CONDUCT OUR LETTER OF CREDIT
BUSINESS. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THE ISP98 (AS
HEREINAFTER DEFINED), IF THE EXPIRATION DATE OR THE FINAL EXPIRATION DATE IS
 
PAGE 3
LC DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: OREXIGEN THERAPEUTICS, INC.

         
 
 
 
   
Client/applicant’s Signature(s)
  date

(note: an authorized signatory for the client must AFFIX HIS/her signature and
date each page of this DRAFT. it must then be attached to and form part of the
lc application to signify their and beneficiary’s agreement to this draft.)

         
 
       
 
  EXHIBIT “G”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-3-



--------------------------------------------------------------------------------



 



THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.
IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO
SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY CLIENT/APPLICANT: OREXIGEN THERAPEUTICS, INC.
 
IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                    
(THE LC NUMBER AND THE DATE, THE ISSUANCE DATE, WILL BE INSERTED AT TIME OF
ISSUANCE OF THE LC.)
DATED:                                   , 20       
NOT A BUSINESS DAY THEN SUCH DATE SHALL BE AUTOMATICALLY EXTENDED TO THE NEXT
SUCCEEDING DATE WHICH IS A BUSINESS DAY.
WE HEREBY ENGAGE WITH YOU THAT DRAFT(S) DRAWN AND/OR DOCUMENTS PRESENTED UNDER
AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL
BE DULY HONORED UPON PRESENTATION TO SILICON VALLEY BANK, IF PRESENTED ON OR
BEFORE THE EXPIRATION DATE OF THIS CREDIT.
IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.
EXCEPT AS FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES, INTERNATIONAL CHAMBER
OF COMMERCE, PUBLICATION NO. 590, (“ISP98”)

         
SILICON VALLEY BANK,
       
 
       
(FOR BANK USE ONLY)
      (FOR BANK USE ONLY)
AUTHORIZED SIGNATURE
      AUTHORIZED SIGNATURE

 
PAGE 4
LC DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: OREXIGEN THERAPEUTICS, INC.

         
 
 
 
   
Client/applicant’s Signature(s)
  date

(note: an authorized signatory for the client must AFFIX HIS/her signature and
date each page of this DRAFT. it must then be attached to and form part of the
lc application to signify their and beneficiary’s agreement to this draft.)

         
 
       
 
  EXHIBIT “G”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-4-



--------------------------------------------------------------------------------



 



THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.
IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO
SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY
CLIENT/APPLICANT: OREXIGEN THERAPEUTICS, INC.
 
IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                    
(THE LC NUMBER AND THE DATE, THE ISSUANCE DATE, WILL BE INSERTED AT TIME OF
ISSUANCE OF THE LC.)
DATED:                                   , 20       
EXHIBIT “A”



                                  SIGHT DRAFT/BILL OF EXCHANGE                
 
                               
 
  DATE:                    REF. NO.         
 
   
 
 
 
      AT SIGHT OF THIS BILL OF EXCHANGE            
 
                                    PAY TO THE ORDER OF    US$        U.S.
DOLLARS                              
 
                                    “DRAWN UNDER SILICON VALLEY BANK, SANTA
CLARA, CALIFORNIA, IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER NO. SVBSF______
DATED _________ __, 20___”
 
                                    TO:   SILICON VALLEY BANK                  
                                     3003 TASMAN DRIVE           MULLROCK 3
TORREY PINES, LLC
        SANTA CLARA, CA 95054                
 
                                                                                
          Authorized Signature


GUIDELINES TO PREPARE THE SIGHT DRAFT OR BILL OF EXCHANGE:

1.   DATE     INSERT ISSUANCE DATE OF DRAFT OR BILL OF EXCHANGE.   2.   REF.
NO.     INSERT YOUR REFERENCE NUMBER IF ANY.   3.   PAY TO THE ORDER
OF:     INSERT NAME OF BENEFICIARY   4.   US$     INSERT AMOUNT OF DRAWING IN
NUMERALS/FIGURES.   5.   U.S. DOLLARS     INSERT AMOUNT OF DRAWING IN WORDS.  
6.   LETTER OF CREDIT NUMBER     INSERT THE LAST DIGITS OF OUR STANDBY L/C
NUMBER THAT PERTAINS TO THE DRAWING.   7.   DATED     INSERT THE ISSUANCE DATE
OF OUR STANDBY L/C.

NOTE:   BENEFICIARY SHOULD ENDORSE THE BACK OF THE SIGHT DRAFT OR BILL OF
EXCHANGE AS YOU WOULD A CHECK.

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS SIGHT DRAFT OR BILL OF
EXCHANGE, PLEASE CALL OUR L/C PAYMENT SECTION AND ASK FOR: EFRAIN TUVILLA AT
(408) 654-6349 OR ALICE DALUZ AT (408) 654-7120.
 
PAGE 5
LC DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: OREXIGEN THERAPEUTICS, INC.

         
 
 
 
   
Client/applicant’s Signature(s)
  date

(note: an authorized signatory for the client must AFFIX HIS/her signature and
date each page of this DRAFT. it must then be attached to and form part of the
lc application to signify their and beneficiary’s agreement to this draft.)

         
 
       
 
  EXHIBIT “G”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-5-



--------------------------------------------------------------------------------



 



THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.
IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO
SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY CLIENT/APPLICANT: OREXIGEN THERAPEUTICS, INC.
 
IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                    
(THE LC NUMBER AND THE DATE, THE ISSUANCE DATE, WILL BE INSERTED AT TIME OF
ISSUANCE OF THE LC.)
DATED:                                   , 20       
EXHIBIT “B”

         
DATE:
       
 
        TO:   SILICON VALLEY BANK
3003 TASMAN DRIVE
SANTA CLARA, CA 95054
 
       
 
  ATTN:   GLOBAL FINANCIAL SERVICES
STANDBY LETTERS OF CREDIT

     RE: SILICON VALLEY BANK IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                    
GENTLEMEN:
FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

         
 
 
 
(NAME OF TRANSFEREE)    
 
       
 
 
 
(ADDRESS)    

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.
BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.
 
PAGE 6
LC DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: OREXIGEN THERAPEUTICS, INC.

         
 
 
 
   
Client/applicant’s Signature(s)
  date

(note: an authorized signatory for the client must AFFIX HIS/her signature and
date each page of this DRAFT. it must then be attached to and form part of the
lc application to signify their and beneficiary’s agreement to this draft.)

         
 
       
 
  EXHIBIT “G”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-6-



--------------------------------------------------------------------------------



 



THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.
IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO
SILICON VALLEY BANK APPLICATION FOR STANDBY LETTER OF CREDIT WHEN APPROVED FOR
ISSUANCE BY CLIENT/APPLICANT: OREXIGEN THERAPEUTICS, INC.
 
IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                    
(THE LC NUMBER AND THE DATE, THE ISSUANCE DATE, WILL BE INSERTED AT TIME OF
ISSUANCE OF THE LC.)
DATED:                                   , 20       
THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.



SINCERELY,

           
 
   
(BENEFICIARY’S NAME)
 
 
         
 
   
(SIGNATURE OF BENEFICIARY)
 
 
         
 
   
(PRINTED NAME AND TITLE)
 
 
       

          SIGNATURE AUTHENTICATED   THE NAME(S) TITLE(S), AND SIGNATURE(S)
CONFORM TO THAT/THOSE ON FILE WITH US FOR THE COMPANY AND THE SIGNATURE(S)
IS/ARE AUTHORIZED TO EXECUTE THIS INSTRUMENT.
 
        WE FURTHER CONFIRM THAT THE COMPANY HAS BEEN IDENTIFIED APPLYING THE
APPROPRIATE DUE DILIGENCE AND ENHANCED DUE DILIGENCE AS REQUIRED BY THE BANK
SECRECY ACT AND ALL ITS SUBSEQUENT AMENDMENTS.
 
         
 
   
(NAME OF BANK)
 
 
         
 
   
(ADDRESS OF BANK)
 
 
         
 
   
(CITY, STATE, ZIP CODE)
 
 
         
 
   
(AUTHORIZED SIGNATURE)
 
 
         
 
   
(PRINTED NAME AND TITLE)
 
 
         
 
   
(TELEPHONE NUMBER)
 



 
PAGE 7
LC DRAFT LANGUAGE APPROVED FOR ISSUANCE BY: OREXIGEN THERAPEUTICS, INC.

         
 
 
 
   
Client/applicant’s Signature(s)
  date

(note: an authorized signatory for the client must AFFIX HIS/her signature and
date each page of this DRAFT. it must then be attached to and form part of the
lc application to signify their and beneficiary’s agreement to this draft.)

         
 
       
 
  EXHIBIT “G”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-7-



--------------------------------------------------------------------------------



 



EXHIBIT “H”
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
WELLS FARGO BANK,
NATIONAL ASSOCIATION
333 S. Grand Ave., 9th Floor
Los Angeles, CA 90071
Attn:          Dovie M. Kapoh
Loan No. 103620
 
FORM OF SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT,
ESTOPPEL, ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease To Deed of Trust)

NOTICE:   THIS SUBORDINATION AGREEMENT RESULTS IN YOUR INTEREST IN THE PROPERTY
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER
SECURITY INSTRUMENT.

THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is made as of December 7,
2007, by and among MULLROCK 3 TORREY PINES, LLC, a Delaware limited liability
company (“Owner”), OREXIGEN THERAPEUTICS, INC., a Delaware corporation
(“Lessee”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”).
R E C I T A L S

A.   Pursuant to the terms and provisions of that certain lease dated as of
December 7, 2007 (“Lease”), Owner, as “Lessor”, granted to Lessee a leasehold
estate in and to a portion of the property described on Exhibit A attached
hereto and incorporated herein by this reference (which property, together with
all improvements now or hereafter located on the property, is defined as the
“Property”).

B.   The Property is currently encumbered by a deed of trust, with absolute
assignment of leases and rents, security agreement and fixture filing dated as
of September 2006 (“Deed of Trust”) recorded in the Official Records of San
Diego County on September 29, 2006, as Document Number 2006-0696742, securing,
among other things, a promissory note (“Note”) in favor of Lender, which Note is
payable with interest and upon the terms and conditions described therein
(“Loan”).

C.   Lender requires that the Deed of Trust be unconditionally and at all times
remain a lien on the Property, prior and superior to all the rights of Lessee
under the Lease and that the Lessee specifically and unconditionally subordinate
the Lease to the lien of the Deed of Trust.

D.   Owner and Lessee have agreed to the subordination, attornment and other
agreements herein in favor of Lender, upon the terms and conditions hereof

NOW THEREFORE, for valuable consideration, Owner and Lessee hereby agree for the
benefit of Lender as follows:

1.   SUBORDINATION. Owner and Lessee hereby agree that:

  1.1   Prior Lien. The Deed of Trust securing the Note in favor of Lender, and
any modifications, renewals or extensions thereof, shall unconditionally be and
at all times remain a lien on the Property prior and superior to the Lease and
Lessee subordinates all of its right, title and interest in and to the Property
to the lien of the Deed of Trust; and     1.2   Whole Agreement. This Agreement
shall be the whole agreement and only agreement with regard to the subordination
of the Lease and the Option To Purchase to the lien of the Deed of Trust and
shall supersede and cancel, but only insofar as would affect the priority
between the Deed of Trust and the Lease and the Option To Purchase, any prior
agreements as to such subordination, including, without limitation, those
provisions, if any, contained in the Lease which provide for the subordination
of the Lease and the Option To Purchase to a deed or deeds of trust or to a
mortgage or mortgages.     1.3   Use of Proceeds. Lender, in making
disbursements pursuant to the Note, the Deed of Trust or any loan agreements
with respect to the Property, is under no obligation or duty to, nor has Lender
represented that it will, see to the application of such proceeds by the

         
 
       
 
  EXHIBIT “H”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-1-



--------------------------------------------------------------------------------



 



      person or persons to whom Lender disburses such proceeds, and any
application or use of such proceeds for purposes other than those provided for
in such agreement or agreements shall not defeat this agreement to subordinate
in whole or in part;     1.4   Waiver, Relinquishment and Subordination. Lessee
intentionally and unconditionally waives, relinquishes and subordinates all of
Lessee’s right, title and interest in and to the Property to the lien of the
Deed of Trust and understands that in reliance upon, and in consideration of,
this waiver, relinquishment and subordination, specific loans and advances are
being and will be made by Lender and, as part and parcel thereof, specific
monetary and other obligations are being and will be entered into which would
not be made or entered into but for said reliance upon this waiver,
relinquishment and subordination.

2.   ASSIGNMENT. Lessee acknowledges and consents to the assignment of the Lease
by Owner in favor of Lender.

3.   ESTOPPEL. Lessee acknowledges and represents that:

  3.1   Lease Effective. The Lease has been duly executed and delivered by
Lessee and, subject to the terms and conditions thereof, the Lease is in full
force and effect, the obligations of Lessee thereunder are valid and binding and
there have been no modifications or additions to the Lease, written or oral;    
3.2   No Default. To Lessee’s knowledge, as of the date hereof: (a) there exists
no breach, default, or event or condition which, with the giving of notice or
the passage of time or both, would constitute a breach or default under the
Lease; and (b) there are no existing claims, defenses or offsets against rental
due or to become due under the Lease;     3.3   Entire Agreement. The Lease
constitutes the entire agreement between Owner and Lessee with respect to the
Property and Lessee claims no rights with respect to the Property other than as
set forth in the Lease; and     3.4   No Prepaid Rent. No deposits or
prepayments of rent have been made in connection with the Lease, except as
follows: (if none, state “None”) ___.

4.   ADDITIONAL AGREEMENTS. Lessee covenants and agrees that, during all such
times as Lender is the Beneficiary under the Deed of Trust:

  4.1   Modification, Termination and Cancellation. Lessee will not consent to
any material modification, amendment, termination or cancellation of the Lease
(in whole or in part) without Lender’s prior written consent and will not make
any payment to Owner in consideration of any material modification, termination
or cancellation of the Lease (in whole or in part) without Lender’s prior
written consent;     4.2   Notice of Default. Lessee will notify Lender in
writing concurrently with any notice given to Owner of any default by Owner
under the Lease, and Lessee agrees that Lender has the right (but not the
obligation) to cure any breach or default specified in such notice within the
time periods set forth below and Lessee will not declare a default of the Lease,
as to Lender, if Lender cures such default within fifteen (15) days from and
after the expiration of the time period provided in the Lease for the cure
thereof by Owner; provided, however, that if such default cannot with diligence
be cured by Lender within such fifteen (15) day period, the commencement of
action by Lender within such fifteen (15) day period to remedy the same shall be
deemed sufficient so long as Lender pursues such cure with diligence;     4.3  
No Advance Rents. Lessee will make no payments or prepayments of rent more than
one (1) month in advance of the time when the same become due under the Lease;
and     4.4   Assignment of Rents. Upon receipt by Lessee of written notice from
Lender that Lender has elected to terminate the license granted to Owner to
collect rents, as provided in the Deed of Trust, and directing the payment of
rents by Lessee to Lender, Lessee shall comply with such direction to pay and
shall not be required to determine whether Owner is in default under the Loan
and/or the Deed of Trust. Owner agrees that Lessee shall have the right to rely
on any such notice from Lender without incurring any obligation or liability to
Owner, and Lessee is hereby instructed to disregard any notice to the contrary
received by Owner or any third party.

5.   ATTORNMENT. Lessee agrees for the benefit of Lender (including for this
purpose any transferee of Lender or any transferee of Owner’s title in and to
the Property by Lender’s exercise of the remedy of sale by foreclosure under the
Deed of Trust) as follows:

  5.1   Payment of Rent. Lessee shall pay to Lender all rental payments required
to be made by Lessee pursuant to the terms of the Lease for the duration of the
term of the Lease;

         
 
       
 
  EXHIBIT “H”   TORREY PINES COURT, LA JOLLA
 
      [Orexigen Therapeutics, Inc.]

-2-



--------------------------------------------------------------------------------



 



  5.2   Continuation of Performance. Lessee shall be bound to Lender in
accordance with all of the provisions of the Lease for the balance of the term
thereof, and Lessee hereby attorns to Lender as its landlord, such attornment to
be effective and self-operative without the execution of any further instrument
immediately upon Lender succeeding to Owner’s interest in the Lease and giving
written notice thereof to Lessee;     5.3   No Offset. Lender shall not be
liable for, nor subject to, any offsets or defenses which Lessee may have by
reason of any act or omission of Owner under the Lease, nor for the return of
any sums which Lessee may have paid to Owner under the Lease as and for security
deposits, advance rentals or otherwise, except to the extent that such sums are
actually delivered by Owner to Lender; and     5.4   Subsequent Transfer. If
Lender, by succeeding to the interest of Owner under the Lease, should become
obligated to perform the covenants of Owner thereunder, then, upon any further
transfer of Owner’s interest by Lender, all of such obligations shall terminate
as to Lender.

6.   NON-DISTURBANCE. In the event of a foreclosure under the Deed of Trust, so
long as there shall then exist no breach, default, or event of default on the
part of Lessee under the Lease, Lender agrees for itself and its successors and
assigns that the leasehold interest of Lessee under the Lease shall not be
extinguished or terminated by reason of such foreclosure, but rather the Lease
shall continue in full force and effect and Lender shall recognize and accept
Lessee as tenant under the Lease subject to the terms and provisions of the
Lease except as modified by this Agreement; provided, however, that Lessee and
Lender agree that the following provisions of the Lease (if any) shall not be
binding on Lender: any option to purchase with respect to the Property; any
right of first refusal with respect to the Property; any provision regarding the
use of insurance proceeds or condemnation proceeds with respect to the Property
which is inconsistent with the terms of the Deed of Trust.

     7. MISCELLANEOUS.

  7.1   Heirs, Successors, Assigns and Transferees. The covenants herein shall
be binding upon, and inure to the benefit of, the heirs, successors and assigns
of the parties hereto; and     7.2   Notices. All notices or other
communications required or permitted to be given pursuant to the provisions
hereof shall be deemed served upon delivery or, if mailed, upon the first to
occur of receipt or the expiration of three (3) days after deposit in United
States Postal Service, certified mail, postage prepaid and addressed to the
address of Lessee or Lender appearing below:

      “OWNER”   “LENDER”  
MULLROCK 3 TORREY PINES, LLC
c/o The Muller Company
23521 Paseo de Valencia, Suite 200
Laguna Hills, California 92653
Attention: Mr. Stephen J. Muller
Telephone: (949) 460-5380
Facsimile: (949) 586-0470

  WELLS FARGO BANK, NATIONAL ASSOCIATION
333 South Grand Ave., 9th Floor
Los Angeles, CA 90071

Attention: Dovie M. Kapoh

Loan No. 103620
 
   
with a copy to:
   
 
   
Allen Matkins Leck Gamble Mallory & Natsis LLP
   
501 West Broadway, Fifteenth Floor
   
San Diego, California 92101-3541
   
Attention: Martin L. Togni, Esq.
   
Telephone: (619) 233-1155
   
Facsimile: (619) 233-1158
   

         
 
    TORREY PINES COURT, LA JOLLA
 
  EXHIBIT “H”   [Orexigen Therapeutics, Inc.]

-3-



--------------------------------------------------------------------------------



 



“LESSEE”
From and after Commencement Date:
OREXIGEN THERAPEUTICS, INC.
3344 Torrey Pines Court, Second Floor
La Jolla, California 92037
Attention: Graham Cooper
Prior to Commencement Date:
Orexigen Therapeutics, Inc.
12481 High Bluff Drive, Suite 160
San Diego, California 92130

    provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement; and

  7.3   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute and be construed as one and the same instrument; and  
  7.4   Remedies Cumulative. All rights of Lender herein to collect rents on
behalf of Owner under the Lease are cumulative and shall be in addition to any
and all other rights and remedies provided by law and by other agreements
between Lender and Owner or others; and     7.5   Paragraph Headings. Paragraph
headings in this Agreement are for convenience only and are not to be construed
as part of this Agreement or in any way limiting or applying the provisions
hereof.     7.6   Modification. This Agreement cannot be altered, modified,
amended, waived, extended, changed, discharged or terminated orally or by any
unilateral act on the part of Lessee, Owner or Lender, but only by an agreement
in writing signed by the party against whom enforcement of any alteration,
modification, amendment, waiver, extension, change, discharge or termination is
sought.

INCORPORATION. Exhibit A attached hereto is incorporated herein by this
reference.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

                          “OWNER”    
 
                        By:   Mullrock 3 Torrey Pines Manager, LLC,
a Delaware limited liability company
Its Non-Member Manager    
 
                        By:   Mullrock 3, LLC,
a Delaware limited liability company
Its Sole Member    
 
                            By:   Muller-Rock 3, LLC,
a California limited liability company
Its Managing Member    
 
                   
 
          By:        
 
                                Name: Stephen J. Muller                 Title:
Managing Member    

                          “LENDER”    
 
                        WELLS FARGO BANK,
NATIONAL ASSOCIATION    
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

         
 
    TORREY PINES COURT, LA JOLLA
 
  EXHIBIT “H”   [Orexigen Therapeutics, Inc.]

-4-



--------------------------------------------------------------------------------



 



                          “LESSEE”    
 
                        OREXIGEN THERAPEUTICS, INC.
a Delaware corporation    
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              
 
                        LESSEE SIGNATURE BLOCK HERE
(ALL SIGNATURES MUST BE ACKNOWLEDGED)    

         
 
    TORREY PINES COURT, LA JOLLA
 
  EXHIBIT “H”   [Orexigen Therapeutics, Inc.]

-5-



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
State of California
County of                                         

           
On                         
  before me,     ,
 
         
 
      (here insert name and title of the officer)  
personally appeared
                 
 
             
 
        ,  

personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
WITNESS my hand and official seal.
Signature                                                            
(Seal)
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
State of California
County of                                        

           
On                         
  before me,     ,
 
         
 
      (here insert name and title of the officer)  
personally appeared
                 
 
             
 
        ,  

personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
WITNESS my hand and official seal.
Signature                                                              
(Seal)
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
State of California
County of                                         

           
On                         
  before me,     ,
 
         
 
      (here insert name and title of the officer)  
personally appeared
                 
 
             
 
        ,  

personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
WITNESS my hand and official seal.
Signature                                                              
(Seal)
TORREY PINES COURT, LA JOLLA
[Orexigen Therapeutics, Inc.]

 



--------------------------------------------------------------------------------



 



EXHIBIT “I”
TENANT’S APPROVED LOGO
(OREXIGEN LOGO) [a36519a3651904.gif]

         
 
    TORREY PINES COURT, LA JOLLA
 
  EXHIBIT “I”   [Orexigen Therapeutics, Inc.]

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “J”
FINAL SPACE PLAN
(MAP) [a36519a3651905.gif]

         
 
    TORREY PINES COURT, LA JOLLA
 
  EXHIBIT “J”   [Orexigen Therapeutics, Inc.]

-1-



--------------------------------------------------------------------------------



 



(MAP) [a36519a3651906.gif]

         
 
    TORREY PINES COURT, LA JOLLA
 
  EXHIBIT “J”   [Orexigen Therapeutics, Inc.]

-2-